Exhibit 10.2

 

AMENDMENT NO. 7 TO RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 7 TO RECEIVABLES PURCHASE AGREEMENT, dated as of May 14, 2018
(this “Amendment”), is among:

 

(a)                                 Ferrellgas Receivables, LLC, a Delaware
limited liability company (“Seller”),

 

(b)                                 Ferrellgas, L.P., a Delaware limited
partnership (“Ferrellgas”), as initial Servicer (the initial Servicer together
with Seller, the “Seller Parties” and each a “Seller Party”),

 

(c)                                  Wells Fargo Bank, N.A., individually
(“Wells” or a “Purchaser”),

 

(d)                                 Fifth Third Bank, individually (“Fifth
Third” or a “Purchaser”) and as a co-agent (a “Co-Agent”),

 

(e)                                  PNC Bank, National Association,
individually (“PNC” or a “Purchaser”) and as a co-agent (a “Co-Agent”), and

 

(f)                                   Wells, as administrative agent for the
Purchasers (hereinafter defined) (together with its successors and assigns, the
“Administrative Agent” and, together with the Co-Agents, the “Agents”).

 

PRELIMINARY STATEMENTS

 

A.                                    The Seller Parties, the Purchasers and the
Agents are party to that certain Receivables Purchase Agreement dated as of
January 19, 2012 (as amended or otherwise modified from time to time, the
“Purchase Agreement”; capitalized terms used and not otherwise defined herein
shall have the meanings attributed thereto in the Purchase Agreement).

 

B.                                    The Seller Parties have requested that the
Purchasers and the Agents agree to amend the Purchase Agreement as set forth in
Section 1 below.

 

C.                                    The parties are willing to agree to the
requested amendments, on the terms and subject to the conditions hereinafter set
forth.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby further agree as
follows:

 

Section 1.                                          Amendments.

 

1.1.                            Amendments to the Purchase Agreement.  The
Purchase Agreement is amended in accordance with Exhibit A hereto (a) by
deleting each term thereof which is lined out and (b) by inserting each term
thereof which is double underlined, in each case in the place where

 

--------------------------------------------------------------------------------


 

such term appears therein.  For the avoidance of doubt, notwithstanding anything
to the contrary contained in any prior amendment or amendments to the Purchase
Agreement, the Purchase Agreement set forth in Exhibit A hereto reflects the
current agreement of the parties hereto as to all of the terms and provisions of
the Purchase Agreement as of the date hereof.

 

1.2.                            Effect of Amendments.  Except as specifically
amended hereby, the Purchase Agreement and all exhibits and schedules attached
thereto shall remain in full force and effect.  This Amendment shall not
constitute a novation of the Purchase Agreement, but shall constitute an
amendment to the Purchase Agreement and the exhibits and schedules attached
thereto to the extent set forth herein.

 

Section 2.                                           Representations and
Warranties.  Each Seller Party hereby represents and warrants to the Investor
Parties, as to itself, as of the date hereof that:

 

2.1.                            Current Representation and Warranty.  The
execution and delivery by such Seller Party of this Amendment, and the
performance of its obligations under the Purchase Agreement as amended hereby,
are within its organizational powers and authority and have been duly authorized
by all necessary action on its part.  This Amendment has been duly executed and
delivered by such Seller Party.

 

2.2.                            Existing Representations and Warranties. After
giving effect to this Amendment, each of the representations and warranties of
such Seller Party contained in Article V of the Purchase Agreement shall be true
and correct in all material respects, it being understood that the foregoing
materiality qualifier shall not apply to any representation that itself contains
a materiality threshold.

 

Section 3.                                           Conditions Precedent.  This
Amendment shall become effective as of the date specified in the preamble hereto
the “Effective Date”) upon satisfaction of each of the following conditions
precedent:

 

3.1.                            Assignment.  SunTrust Bank shall have assigned
all of its rights and obligations under the Purchase Agreement and related
Transaction Documents to PNC;

 

3.2.                            Closing Documents.  The Administrative Agent
shall have received: (i) counterparts hereof, duly executed by each of the
parties hereto, and (ii) counterparts of each of the other documents listed on
Exhibit B hereto in form reasonably acceptable to the Investor Parties and duly
executed by each of the parties thereto;

 

3.3.                            Payment of Upfront Fees.  Each of the Investor
Parties shall have received payment of all fees required to be paid on the date
hereof pursuant to the Fee Letters;

 

3.4.                            Credit Agreement Closing.  The Credit Agreement
shall be in form reasonably acceptable to the Investor Parties, shall have been
duly executed by the parties thereto, and all conditions precedent to its
effectiveness shall have been satisfied or waived; and

 

Ferrellgas RPA Amendment No. 7

 

2

--------------------------------------------------------------------------------


 

3.5.                            Re-balancing Outstandings.  On the Effective
Date, promptly after satisfaction of each of the conditions precedent set forth
in Sections 3.1 to 3.4 above, the parties shall make the wire transfers detailed
on the funds flow attached as Exhibit C hereto.

 

Section 4.                                           Miscellaneous.

 

4.1.                            Governing Law.  THIS AMENDMENT SHALL BE GOVERNED
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF
CONFLICTS) OF THE STATE OF NEW YORK.

 

4.2.                            Submission to Jurisdiction.  EACH SELLER PARTY
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND EACH
SELLER PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY AGENT OR ANY
PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST ANY
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF ANY AGENT OR ANY PURCHASER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AMENDMENT OR THE PURCHASE AGREEMENT AS AMENDED HEREBY SHALL
BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

 

4.3.                            Waiver of Right to Jury Trial.  EACH PARTY
HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
AMENDMENT, THE PURCHASE AGREEMENT AS AMENDED HEREBY OR THE RELATIONSHIP
ESTABLISHED HEREUNDER OR THEREUNDER.

 

4.4.                            Successors and Assigns.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns (including any trustee in bankruptcy).

 

4.5.                            Counterparts.  This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.  Any executed counterpart of this Amendment that is delivered by
facsimile or electronic mail message attaching a .PDF or other image of such
executed counterpart shall,

 

Ferrellgas RPA Amendment No. 7

 

3

--------------------------------------------------------------------------------


 

to the fullest extent permitted by applicable law, have the same force and
effect as an original of such executed counterpart.

 

4.6.                            Severability.  Any provisions of this Amendment
which are prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

4.7.                            Legal Fees.  The Seller agrees to pay all
reasonable fees and disbursements of Barnes & Thornburg LLP in connection with
the preparation and
Closing of this Amendment within 30 days after the Seller has received an
invoice therefor.

 

4.8.                            Authorization of Administrative Agent.  Each of
the Investor Parties hereby consents to the terms of Amendment No.1 to the
Amended and Restated Receivable Sale Agreement and the Intercreditor Agreement,
each dated as of the date hereof, and authorizes the Administrative Agent to
enter into the Intercreditor Agreement on behalf of the Investor Parties.

 

4.9.                            Release of Claims.  To induce the Investor
Parties to agree to the terms of this Amendment, each of the Seller Parties
hereby (i) represents and warrants that as of the date of this Amendment there
are no claims or offsets against or defenses or counterclaims to its obligations
under the Transaction Documents, and waives any and all such claims, offsets,
defenses, or counterclaims, whether known or unknown, arising prior to the date
of this Amendment and (ii) releases and forever discharges the Seller Parties,
together with their parents, subsidiaries, affiliates, employees, agents,
attorneys, officers, and directors (all of the foregoing hereinafter called the
“Released Parties”), from any and all actions and causes of action, judgments,
executions, suits, debts, claims, demands, liabilities, obligations, damages,
and expenses of any and every character, known or unknown, direct or indirect,
at law or in equity, of whatsoever kind or nature, whether heretofore or
hereafter accruing, for or because of any matter or things done, omitted, or
suffered to be done by any of the Released Parties prior to and including the
date hereof, and in any way directly or indirectly arising out of or in any way
connected to the Transaction Documents, including but not limited to claims of
usury (although no such claims are known to exist) (all of the foregoing
hereinafter called the “Released Matters”).  Each of the Seller Parties
acknowledges that the agreements in this Section 4.8 are intended to cover and
be in full satisfaction for all or any alleged injuries or damages arising in
connection with the Released Matters herein compromised and settled.  Each of
the Seller Parties understands, acknowledges, and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit, or other proceeding which may
be instituted, prosecuted, or attempted in breach of the provisions of such
release.  Each of the Seller Parties agrees that no fact, event, circumstance,
evidence, or transaction that could now be asserted or that may hereafter be
discovered shall affect in any manner the final, absolute, and unconditional
nature of the release set forth above.

 

<Signature pages follow>

 

Ferrellgas RPA Amendment No. 7

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

FERRELLGAS RECEIVABLES, LLC

 

 

By:

 

/s/ Doran Schwartz

 

Name:

Doran Schwartz

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

FERRELLGAS, L.P.

 

BY:  FERRELLGAS, INC., ITS GENERAL PARTNER

 

 

By:

 

/s/ Doran Schwartz

 

Name:

Doran Schwartz

 

Title:

Senior Vice President and

 

 

Chief Financial Officer

 

 

Ferrellgas RPA Amendment No. 7

 

5

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, N.A.,

Individually as a Purchaser, as LC Issuer and as Administrative Agent

 

 

By:

 

/s/ Patrick McConnell

 

Name:

Patrick McConnell

 

Title:

Director

 

 

Ferrellgas RPA Amendment No. 7

 

6

--------------------------------------------------------------------------------


 

PNC BANK, NATIONAL ASSOCIATION,

Individually as a Purchaser and, until this Amendment becomes effective, as a
Co-Agent

 

 

By:

 

/s/ Michael Brown

 

Name:

Michael Brown

 

Title:

Senior Vice President

 

 

Ferrellgas RPA Amendment No. 7

 

7

--------------------------------------------------------------------------------


 

FIFTH THIRD BANK, individually as a Purchaser and, until this Amendment becomes
effective, as a Co-Agent

 

 

By:

 

/s/ Andrew D. Jones

 

Name:

Andrew D. Jones

 

Title:

Director

 

 

Ferrellgas RPA Amendment No. 7

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

[See attached redlined version of the Receivables Purchase Agreement]

 

Ferrellgas RPA Amendment No. 7

 

9

--------------------------------------------------------------------------------


 

Conformed to Reflect Amendments 1-6

 

EXHIBIT A TO AMENDMENT NO. 7¶

¶

 

¶

 

RECEIVABLES PURCHASE AGREEMENT

 

DATED AS OF JANUARY 19, 2012

 

AMONG

 

FERRELLGAS RECEIVABLES, LLC, AS SELLER,

 

FERRELLGAS, L.P., AS SERVICER,

 

THE PURCHASERS FROM TIME TO TIME PARTY HERETO,
¶

 

FIFTH THIRD BANK AND SUNTRUST BANK, AS CO-AGENTS

 

AND

 

WELLS FARGO BANK, N.A., AS LC ISSUER AND ADMINISTRATIVE AGENT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I PURCHASE ARRANGEMENTS

2

 

 

 

 

SECTION 1.1.

PURCHASE FACILITY.; REDUCTION IN PURCHASE LIMIT

2

 

SECTION 1.2.

INCREASES

2

 

SECTION 1.3.

DECREASES

34

 

SECTION 1.4.

FUNDING AND PAYDOWN SETTLEMENTS

4

 

SECTION 1.5.

OBLIGATIONS SEVERAL; INDEPENDENT NATURE OF PURCHASERS’ RIGHTS

6

 

SECTION 1.6.

PAYMENT REQUIREMENTS

67

 

SECTION 1.7.

PURCHASE ACCOUNT

7

 

 

 

 

ARTICLE II PAYMENTS AND COLLECTIONS

7

LETTER OF CREDIT SUBFACILITY

8¶

 

 

 

 

 

SECTION 2.1.

LETTERS OF CREDIT

8¶

 

SECTION 2.2.

LC APPLICATIONS

8¶

 

SECTION 2.3.

NOTICE OF DISBURSEMENT; REIMBURSEMENT BY THE SELLER

8¶

 

SECTION 2.4.

OBLIGATIONS ABSOLUTE

10¶

 

SECTION 2.5.

ACTIONS OF LC ISSUER

10¶

 

SECTION 2.6.

RISK PARTICIPATIONS

11¶

 

SECTION 2.7.

FEES AND LC FEES

12¶

 

SECTION 2.8.

LETTER OF CREDIT COLLATERAL ACCOUNT

12¶

 

 

 

 

ARTICLE III PAYMENTS AND COLLECTIONS

12

 

 

 

 

 

SECTION 2.1.3.1. MONTHLY PAYMENT DATES

712

 

SECTION 2.2.3.2. REINVESTMENT PROCEDURES

812

 

SECTION 2.3.3.3. LIQUIDATION SETTLEMENT PROCEDURES

813

 

SECTION 2.4.3.4. PAYMENT RESCISSION

914

 

SECTION 2.5.

MAXIMUM PURCHASER INTERESTS3.5. CLEAN-UP NOTICE

14¶

 

SECTION 2.6.

CLEAN-UP CALL

9¶

 

 

 

 

ARTICLE III [RESERVED]

9

 

 

 

 

ARTICLE IV PURCHASER FUNDING9YIELD

14

 

 

 

 

 

SECTION 4.1.

PURCHASER FUNDING9YIELD

14

 

SECTION 4.2.

YIELD PAYMENTS

1014

 

SECTION 4.3.

SUSPENSION OF LMIR

1014

 

i

--------------------------------------------------------------------------------


 

ARTICLE V REPRESENTATIONS AND WARRANTIES

1015

 

 

 

 

 

SECTION 5.1.

REPRESENTATIONS AND WARRANTIES OF THE SELLER 10 PARTIES

15

 

(a)

Existence and Power

1015

 

(b)

Power and Authority; Due Authorization, Execution and Delivery

1015

 

(c)

No Conflict

1115

 

(d)

Governmental Authorization

1116

 

(e)

Actions, Suits

1116

 

(f)

Binding Effect

1116

 

(g)

Accuracy of Information

1116

 

(h)

Use of Proceeds

1216

 

(i)

Good Title

1217

 

(j)

Perfection

1217

 

(k)

Places of Business and Locations of Records

1217

 

(l)

Collections

1217

 

(m)

Material Adverse Effect

1217

 

(n)

Names

1318

 

(o)

Ownership of Seller

1318

 

(p)

Not a Regulated Entity

1318

 

(q)

Compliance with Law

1318

 

(r)

Compliance with Credit and Collection Policy

1318

 

(s)

Payments to the Applicable Originator

1318

 

(t)

Enforceability of Contracts

1319

 

(u)

Eligible Receivables

1419

 

(v)

Net Receivables Balance14Investment Excess

19

 

(w)

Accounting

1419¶

 

(x)

Collection Accounts

19¶

 

(y)

Disregarded Entity

19¶

 

(z)

Liquidity Coverage Ratio. Seller has not issued, and will not during this
Agreement issue, any LCR Security

19¶

 

(aa)

Anti-Terrorism Laws

19¶

 

(bb)

Employee Benefit Plans

20¶

 

(cc)

Solvency

20

 

 

 

 

ARTICLE VI CONDITIONS OF PURCHASES

1420

 

 

 

 

 

SECTION 6.1.

CONDITIONS PRECEDENT

1420

 

SECTION 6.2.

CONDITIONS PRECEDENT TO ALL PURCHASES AND REINVESTMENTS

14

 

CREDIT EVENTS

20

 

 

 

 

ARTICLE VII COVENANTS

1522

 

 

 

 

 

SECTION 7.1.

FINANCIAL REPORTING

1522

 

(a)

Annual Financial Statements 15 of Seller

22

 

(b)

Quarterly Financial Statements15 Financial Statements and Other Items Delivered
under Credit Agreement

22

 

(c)

Receivable Sale Agreement Financial Statements15Other Information

22¶

 

ii

--------------------------------------------------------------------------------


 

 

(D)

Credit Agreement Financial Statements

16¶

 

 

 

 

 

 

SECTION 7.2.

CERTIFICATES; OTHER INFORMATION

16 22

 

(a)

Receivable Sale Agreement Certificates

1622

 

(b)

Compliance Certificates

1622

 

SECTION 7.3.

NOTICES

1622

 

SECTION 7.4.

COMPLIANCE WITH LAWS

1723

 

SECTION 7.5.

PRESERVATION OF EXISTENCE, ETC.

1724

 

SECTION 7.6.

PAYMENT OF OBLIGATIONS

1724

 

SECTION 7.7.

AUDITS

1825

 

SECTION 7.8.

KEEPING OF RECORDS AND BOOKS

1825

 

SECTION 7.9.

COMPLIANCE WITH CONTRACTS AND CREDIT AND COLLECTION POLICY

1825

 

SECTION 7.10.

PURCHASERS’ RELIANCE18INVESTOR PARTIES’ RELIANCE

25

 

SECTION 7.11.

PERFORMANCE AND ENFORCEMENT OF RECEIVABLE SALE AGREEMENT

2128

 

SECTION 7.12.

COLLECTIONS

2128

 

SECTION 7.13.

OWNERSHIP

2129

 

SECTION 7.14.

TAXES

2229

 

SECTION 7.15.

NEGATIVE COVENANTS OF THE SELLER PARTIES

2229

 

(a)

Name Change, Offices and Records

2229

 

(b)

Change in Payment Instructions to Obligors

2229

 

(c)

Modifications to Contracts and Credit and Collection Policy

2229

 

(d)

Sales, Adverse Claims

2330

 

(e)

Net Receivables Balance23Investment Excess

30

 

(f)

Termination Date Determination

2330

 

(g)

Restricted Junior Payments

2330¶

 

(h)

Collection Accounts

30¶

 

(i)

Liquidity Coverage Ratio

30

 

 

 

 

 

ARTICLE VIII ADMINISTRATION AND COLLECTION

2330

 

 

 

 

 

SECTION 8.1.

DESIGNATION OF SERVICER

2330

 

SECTION 8.2.

CERTAIN DUTIES OF SERVICER

2331

 

SECTION 8.3.

COLLECTION NOTICES

2431

 

SECTION 8.4.

RESPONSIBILITIES OF SELLER

2532

 

SECTION 8.5.

REPORTS

2532

 

 

 

 

ARTICLE IX AMORTIZATION EVENTS

2533

 

 

 

 

 

SECTION 9.1.

AMORTIZATION EVENTS

2533

 

SECTION 9.2.

REMEDIES

2836

 

iii

--------------------------------------------------------------------------------


 

ARTICLE X INDEMNIFICATION

2936

 

 

 

 

 

SECTION 10.1.

INDEMNITIES BY THE SELLER PARTIES

2936

 

SECTION 10.2.

INCREASED COST AND REDUCED RETURN

3139

 

SECTION 10.3.

OTHER COSTS AND EXPENSES

3240

 

 

 

 

ARTICLE XI THE AGENTS33ADMINISTRATIVE AGENT

40

 

 

 

 

 

SECTION 11.1.

AUTHORIZATION AND ACTION

3340

 

SECTION 11.2.

DELEGATION OF DUTIES

3341

 

SECTION 11.3.

EXCULPATORY PROVISIONS

3341

 

SECTION 11.4.

RELIANCE BY AGENTS34THE ADMINISTRATIVE AGENT

41

 

SECTION 11.5.

NON-RELIANCE ON AGENTS AND OTHER PURCHASERS

34

 

 

OTHER INVESTOR PARTIES

41

 

SECTION 11.6.

REIMBURSEMENT AND INDEMNIFICATION

3442

 

SECTION 11.7.

AGENTS IN THEIR INDIVIDUAL CAPACITY

35

 

 

ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY

42

 

SECTION 11.8.

SUCCESSOR ADMINISTRATIVE AGENT

3542

 

 

 

 

ARTICLE XII ASSIGNMENTS; PARTICIPATIONS

3543

 

 

 

 

 

SECTION 12.1.

ASSIGNMENTS

3543

 

SECTION 12.2.

PARTICIPATIONS.

36 43

 

SECTION 12.3.

FEDERAL RESERVE

3644

 

 

 

 

ARTICLE XIII [RESERVED]

3644

 

 

 

 

ARTICLE XIV MISCELLANEOUS

3644

 

 

 

 

 

SECTION 14.1.

WAIVERS AND AMENDMENTS

3644

 

SECTION 14.2.

NOTICES

3744

 

SECTION 14.3.

RATABLE PAYMENTS

3745

 

SECTION 14.4.

PROTECTION OF OWNERSHIP INTERESTS OF THE PURCHASERS

38

 

 

INTERESTS OF THE INVESTOR PARTIES

45

 

SECTION 14.5.

CONFIDENTIALITY

3846

 

SECTION 14.6.

PATRIOT ACT

46

 

SECTION 14.7.

LIMITATION OF LIABILITY

3946

 

SECTION 14.8.

CHOICE OF LAW

3947

 

SECTION 14.9.

CONSENT TO JURISDICTION

3947

 

SECTION 14.10.

WAIVER OF JURY TRIAL

4047

 

SECTION 14.11.

INTEGRATION; BINDING EFFECT; SURVIVAL OF TERMS.

4047

 

SECTION 14.12.

COUNTERPARTS; SEVERABILITY; SECTION REFERENCES

4048

 

SECTION 14.13.

CHARACTERIZATION.

41 48¶

 

SECTION 14.14.

NO PROCEEDINGS

48

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit I

 

Definitions

Exhibit II-A

 

Form of Purchase Notice

Exhibit II-B

 

Form of Reduction Notice

Exhibit III

 

Principal Places of Business and Chief Executive Offices of the Seller Parties;
Locations of Records; Federal Employer Identification Number(s)

Exhibit IV

 

Form of Compliance Certificate

Exhibit V

 

Form of LC Application

Exhibit VI

 

Form of Monthly Report

Exhibit VII

 

Form of Interim Report

Schedule A

 

Commitments

Schedule B

 

Closing Documents

Schedule C

 

List of Accounts with Balances That Can Be Concentrated on a Weekly Basis if
Daily Balances are under $2,500

Schedule D

 

Blocked Account Agreements

 

v

--------------------------------------------------------------------------------


 

RECEIVABLES PURCHASE AGREEMENT

 

THIS RECEIVABLES PURCHASE AGREEMENT, dated as of January 19, 2012 (this
“Agreement”), is among:

 

(a)                                 Ferrellgas Receivables, LLC, a Delaware
limited liability company (“Seller”),

 

(b)                                 Ferrellgas, L.P., a Delaware limited
partnership (“Ferrellgas”), as initial Servicer (the initial Servicer together
with Seller, the “Seller Parties” and each a “Seller Party”),¶

 

(c)                                  Fifth Third Bank (“Fifth Third” or a
“Purchaser”),¶

 

(d)                                 PNC Bank, National Association (“PNC” or a
“Purchaser”), and

 

(C)         Wells Fargo Bank, N.A., individually (“Wells” or a “Purchaser”),
(e)                    Wells Fargo Bank, N.A., individually (“Wells” or a
“Purchaser”), in its capacity as issuer of the Letters of Credit (in such
capacity, together with its successors and assigns in such capacity, the “LC
Issuer”) and as administrative agent for the LC Issuer and the Purchasers (in
such capacity, together with its successors and assigns in such capacity
hereunder, the “Administrative Agent” and, together with the LC Issuer and the
Purchasers, the “Investor Parties”).¶

 

(D)         Fifth Third Bank, individually (“Fifth Third” or a “Purchaser”) and
as a co-agent (a “Co-Agent”),¶

 

(E)         SunTrust Bank, individually (“SunTrust” or a “Purchaser”) and as a
co-agent (a “Co-Agent”), and¶

 

(F)                  Wells, as administrative agent for the Purchasers
(hereinafter defined) (together with its successors and assigns hereunder, the
“Administrative Agent” and, together with the Co-Agents, the “Agents”).

 

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I and, if not defined
therein, the meanings assigned to such terms in the Receivable Sale Agreement
referenced therein.

 

PRELIMINARY STATEMENTS

 

A.                                    The Seller desires to transfer and assign
Purchaser Interests to the Administrative Agent for the ratable benefit of the
PurchasersInvestor Parties from time to time prior to the Facility Termination
Date.

 

B.                                    Each of the Purchasers, or the
Administrative Agent on behalf of the Purchasers, shall purchase Purchaser
Interests from Seller from time to time prior to the Facility Termination Date. 
In lieu of requiring cash payments for all of the Purchaser Interests, the
Seller may from time to time request that the LC Issuer

 

--------------------------------------------------------------------------------


 

issue Letters of Credit, and the LC Issuer has agreed, subject to the terms and
conditions contained in this Agreement, to issue such Letters of Credit.

 

C.                                    Wells Fargo Bank, N.A. has been requested
and is willing to act as LC Issuer and as Administrative Agent on behalf of the
LC Issuer and the Purchasers in accordance with the terms hereof.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby further agree as
follows:

 

ARTICLE I
PURCHASE ARRANGEMENTS

 

Section 1.1.                                Purchase Facility; Reduction in
Purchase Limit¶.

 

(a)                                 Upon the terms and subject to the conditions
hereof, Seller may, at its option, from time to time during the period from the
date hereof to but not including the Facility Termination Date, sell and assign
Purchaser Interests to the Administrative Agent, for the ratable benefit of the
PurchasersInvestor Parties, for a Purchase Price that is payable in cash and/or,
at Seller’s option, through the issuance of Letters of Credit requested by the
Seller in accordance with Section 2.1; provided that at no time may the
Aggregate CapitalCredit Exposure at any one time outstanding exceed the lesser
of (i) the Purchase Limit and (ii) the Net Receivables Balance less the Required
Reserves (the “Investment Base”) as reflected on the most recent Interim
Report.  Seller hereby assigns, transfers and conveys to the Administrative
Agent, for the ratable benefit of the Purchasers in accordance with their
respective PercentagesInvestor Parties, and the Administrative Agent hereby
acquires, all of Seller’s now owned and existing and hereafter arising or
acquired right, title and interest in and to the Purchaser Interests.  The
Seller Parties’s right to request Purchases, whether for cash, Letters of Credit
or a combination thereof, and the Purchasers’ several Commitments, shall
automatically terminate on the Facility Termination Date.

 

(b)                                 Not more than oncefour times per calendar
monthyear, in addition to the changes in the Aggregate Commitment specified on
Schedule A hereto, the Seller may, upon at least 5 Business Days’ prior written
notice to each of the AgentsPurchasers, terminate in whole or reduce in part,
ratably among the Purchasers, the unused portion of the Purchase Limit and the
Aggregate Commitment; provided that (i) each partial reduction of the Purchase
Limit (i) shall be in an amount equal to $5,000,000 or an integral multiple
thereof, (ii) shall permanently decrease the Aggregate Commitment for each group
of months in Schedule A hereto by a like amountmust be at the maximum amount
specified in Schedule A for at least three months in each calendar year, and
(iii) each partial reduction of the Purchase Limit shall be apportioned amongst
the Commitments of the Purchasers ratably in accordance with their respective
Percentages.  Each notice of a partial decrease in the Purchase Limit shall be
accompanied by an updated version of Schedule A hereto bearing the effective
date of such decrease, and in no event may the Aggregate Commitment be reduced
to a level less than the Aggregate CapitalCredit Exposure outstanding unless it
is accompanied by an Aggregate Reduction made in accordance with Section 1.3 in
the amount necessary to eliminate any excess Aggregate Capital
outstandingInvestment Excess.

 

2

--------------------------------------------------------------------------------


 

Section 1.2.                                      Increases.

 

(a)                                 On the terms and subject to the conditions
set forth in this Agreement, from time to time prior to the Facility Termination
Date, Seller may request Incremental Purchases by (i) delivering by electronic
mail to the Administrative Agent not later than 12:00 noon (New York time) on a
Business Day (a “Notice Date”) an irrevocable written notice in the form set
forth as Exhibit II-A hereto (a “Purchase Notice”), which notice shall promptly
be confirmed by a telephone call to the Administrative Agent; provided that a
Purchase Notice will be effectively delivered notwithstanding any failure by
Seller to so confirm such notice by telephone calland (ii) confirmation of the
amount of cash requested in the Purchase Notice by entering such amount in
Wells’ electronic “C.E.O.” portal.  Each Purchase Notice shall be subject to
Section 6.2 hereof, shall be irrevocable and shall specify the requested amount
of the Purchase Price (to be paid in cash (the “Cash Purchase Price”), which
shall not be less than $1,000,000) and date of purchase100,000, the amount (if
any) of the total Purchase Price to be paid by the issuance of Letters of
Credit, and the date of the proposed Purchase.  Upon receipt of each Purchase
Notice, subject to Section 1.2(b) below, the Administrative Agent will makepay
the requested Cash Purchase Price on behalf of the Purchasers not later than
4:00 p.m. (New York time) on the Notice Date; provided that after giving effect
to such Purchase, the Aggregate Capital shall not exceed the lesser of (i) the
Purchase Limit and (ii) the Investment Baseno Investment Excess shall exist and
be continuing.

 

(b)                                 If the Administrative Agent elects not to
fund the requested Cash Purchase Price on behalf of the Purchasers in accordance
with Section 1.2(a), not later than 3:00 p.m. (New York time) on the Notice
Date, the Administrative Agent will notify the Seller of such election and not
later than 4:00 p.m. (New York time) on the Notice Date, the Administrative
Agent will deliver to the other Agents copies ofPurchasers the applicable
Purchase Notice, in which case, on the terms and subject to the conditions
hereof, each of the Purchasers severally agrees to make a Purchasewire transfer
of cash to the Administrative Agent’s Account in an amount equal to its
Percentage of the requested Cash Purchase Price, not later than 1:00 p.m. (New
York time) on the next Business Day; provided that, with the exception of the
Administrative Agent, at no time may any Purchaser’s CapitalCredit Exposure at
any one time outstanding exceed the lesser of (i) such Purchaser’s Percentage of
the Purchase LimitCommitment, and (ii) such Purchaser’s Percentage of the
Investment Base.

 

(c)                                  Except with respect to the initial Purchase
to be made under this Agreement on the date hereof (for which initialthe Cash
Purchase Price shall be made ratably amongstfunded on the date hereof by the
Purchasers ratably in accordance with their respective Percentages), unless and
until the Administrative Agent has delivered to the Seller Parties and the other
AgentsPurchasers not later than 12:00 noon (New York time) one Business Day
prior to a proposed Purchase Date written notice that it is electing to cease
funding PurchasesCash Purchase Prices on behalf of the Purchasers (a “Fronting
Cessation Notice”), the Seller Parties and the Purchasers shall be entitled to
assume that the Administrative Agent will fund, and the Administrative Agent
agrees to fund, each Purchaser’s Cash Purchase Price pursuant to this
Section 1.2(a).1.2.

 

(d)                                 On the date of each Incremental Purchase,
upon satisfaction of the applicable conditions precedent set forth in
Article VI, either (i) the Administrative Agent shall deposit or otherwise
initiate a wire transfer to the Facility Account, in immediately available
funds, no later than 4:00 p.m. (New York time), an amount equal to the aggregate
Cash Purchase Price of the requested Purchase, or (ii) in the case of the
Purchase to be made on the date hereof, or if a

 

3

--------------------------------------------------------------------------------


 

Fronting Cessation Notice has been timely delivered, each Purchaser shall
initiate a wire transfer to such account or accounts as the Administrative Agent
may from time to time specify in writing to such Purchaser, in immediately
available funds, no later than 1:00 p.m. (New York time) on the date of such
Incremental Purchase, in an amount equal to its Percentage of the aggregate Cash
Purchase Price of the requested Purchase, and the Administrative Agent will
promptly wire transfer or otherwise credit such amounts in immediately available
funds to the Facility Account.

 

Section 1.3.                                      Decreases.

 

(a)                                 (a)        Seller shall provide the
Administrative Agent with irrevocable prior written notice in the form of
Exhibit II-B hereto (each, a “Reduction Notice”) of any proposed reduction of
Aggregate Capital from Collections not later than 1:00 p.m. (New York time) on
the Business Day on which the proposed reduction is to occur (the “Proposed
Reduction Date”).  Such Reduction Notice shall designate (A) the Proposed
Reduction Date, and (B) the amount by which the Aggregate Capital is to be
reduced (the “Aggregate Reduction”) which shall be not less than $1,000,000 in
the aggregate.  The Administrative Agent will apply the Aggregate Reduction to
the Administrative Agent’s Purchaser Interests to the fullest extent possible
and, to the extent its Purchaser Interests are not large enough(a) If Seller
wishes to make a voluntary reduction of the Aggregate Credit Exposure, Seller
shall provide the Administrative Agent with irrevocable prior written notice in
the form of Exhibit II-B hereto (each, a “Reduction Notice”) of any proposed
reduction of Aggregate Credit Exposure from Collections not later than 1:00
p.m. (New York time) on the Business Day on which the proposed reduction is to
occur (the “Proposed Reduction Date”).  Such Reduction Notice shall designate
(A) the Proposed Reduction Date, (B) the amount by which the Aggregate Capital
is to be reduced (the “Aggregate Reduction”) which shall be not less than
$100,000 in the aggregate, and (C) solely if there is insufficient Aggregate
Capital outstanding to absorb the entire Aggregate Reduction, it shall
distribute the excess to the Purchasers for application to their Purchaser
Interests as soon as reasonably feasible and in any event not later than the
next Business Day in accordance with Section 1.4.the amount to be deposited to
the Letter of Credit Collateral Account to Cash Collateralize the Total LC
Obligations in the amount required to absorb the entire Aggregate Reduction. 
Aggregate Reductions to be applied to the reduction of Aggregate Capital will
first be applied to the Capital of the Administrative Agent’s Purchaser
Interests, and then be applied to the Purchasers’ Capital as soon as reasonably
feasible and in any event not later than the next Business Day in accordance
with Section 1.4.

 

(b)                                 If, on any date of determination, the
Aggregate Capital outstanding exceeds the lesser of (i) the Purchase Limit and
(ii) the Investment Base, then Seller shall pay to the Administrative Agent, as
applicable, (x) an amount to be applied to reduce the Aggregate Capital
outstanding such that after giving effect to such payment, the Aggregate Capital
is less than or equal to the Investment Base or (y) an amount necessary to
reduce the Aggregate Capital to the Purchase Limit.  The Administrative Agent
will apply the payment received to the Administrative Agent’s Purchaser
Interests to the fullest extent possible and, to the extent its Purchaser
Interests are not large enough to absorb the entire payment, it shall distribute
the excess to the Purchasers for application to their Purchaser Interests as
soon as reasonably feasible and in any event not later than the next Business
Day in accordance with Section 1.4.If on any date any Interim Report is
delivered which reveals that an Investment Excess exists, on such delivery date,
Seller shall pay to the Administrative Agent’s Account an amount to be applied
to reduce the Aggregate Credit

 

4

--------------------------------------------------------------------------------


 

Exposure outstanding such that after giving effect to such payment, no
Investment Excess is continuing.  The Administrative Agent will apply the
payment received in the same order as specified in Section 1.3(a).

 

Section 1.4.                                      Funding and Paydown
Settlements.

 

(a)                                 In order to administer the facility
evidenced by this Agreement in an efficient manner and to minimize the transfer
of funds between the Administrative Agent and the Purchasers, the Administrative
Agent may, at its option, subject to the terms of this Section, make available,
on behalf of the Purchasers, the full amount of eachCash Purchase Price
requested or charged to the Purchase Account or otherwise to be advanced by the
Purchasers pursuant to the terms hereof, without requirement of prior notice to
the Purchasers of the proposed payment of Cash Purchase Price.

 

(b)                                 With respect to all Purchases madeCash
Purchase Prices funded by the Administrative Agent on behalf of the Purchasers
as provided in this Section, the amount of each Purchaser’s Percentage of the
outstanding Purchaser InterestsAggregate Capital shall be computed at least
weekly, and shall be adjusted upward or downward on the basis of the amount of
the outstanding Purchaser InterestsAggregate Capital as of 5:00 p.m. (New York
time) on the Business Day immediately preceding the date of each settlement
computation; provided that the Administrative Agent retains the absolute right
at any time or from time to time to make the above-described adjustments at
intervals more frequent than weekly.  The Administrative Agent shall deliver to
each of the Purchasers after the end of each week, or at such lesser period or
periods as the Administrative Agent shall determine, a summary statement of the
amount of outstanding PurchasesAggregate Capital for such period (such week or
lesser period or periods being hereinafter referred to as a “Funding Settlement
Period”).  If the summary statement is sent by the Administrative Agent and
received by a Purchaser prior to 11:00 a.m. (New York time) on a Business Day,
then such Purchaser shall make the settlement transfer described in this
Section by no later than 4:00 p.m. (New York time) on such Business Day.  If, as
of the end of any Funding Settlement Period, the combined Capital amount of a
Purchaser’s Purchaser Interests is more than such Purchaser’s Percentage of the
Aggregate Capital outstanding, then the Administrative Agent shall forthwith
(but in no event later than the time set forth in the preceding sentence)
transfer to such Purchaser by wire transfer in immediately available funds the
amount of such excess.  Alternatively, if, as of the end of any Funding
Settlement Period, the combined Capital amount of a Purchaser’s Purchaser
Interests is less than such Purchaser’s Percentage of the Aggregate Capital
outstanding, then such Purchaser shall forthwith (but in no event later than the
time set forth in the second preceding sentence) transfer to the Administrative
Agent by wire transfer in immediately available funds the amount of such
deficiency.  The obligation of each of the Purchasers and the Administrative
Agent to transfer such funds and effect such settlement shall be irrevocable and
unconditional and without recourse to or warranty by the transferring party. 
The Administrative Agent and each Purchaser agrees to mark its books and records
at the end of each Funding Settlement Period to show at all times its Capital
outstanding.  Each Purchaser shall only be entitled to receive Yield on its
Capital to the extent such Capital has been actually funded by such Purchaser. 
Because the Administrative Agent on behalf of Purchasers may be advancing and/or
may be repaid Capital prior to the time when the Purchasers will actually
advance and/or be repaid their Capital, Yield with respect to Aggregate Capital
shall be allocated by the Administrative Agent in accordance with the amount of
Capital actually advanced by and repaid to the

 

5

--------------------------------------------------------------------------------


 

Administrative Agent and each Purchaser and shall accrue from and including the
date such Capital is so advanced to but excluding the date such Capital is
either repaid by Seller or actually settled with the applicable Purchaser as
described in this Section.

 

(c)                                  To the extent that the Administrative Agent
has made any such amounts available and the settlement described above shall not
yet have occurred, upon repayment of any Aggregate Capital by Seller, the
Administrative Agent may apply such amounts repaid directly to any amounts made
available by the Administrative Agent pursuant to this Section.  In lieu of
weekly or more frequent settlements, subject to Section 1.2(c), the
Administrative Agent may, at its option, at any time require each Purchaser to
provide the Administrative Agent with immediately available funds representing
its Percentage of the Cash Purchase Price for a Purchaser Interest, prior to the
Administrative Agent’s disbursement of such Cash Purchase Price to Seller.  In
the event that the Administrative Agent elects to require prior funding by each
Purchaser of its Percentage of a Cash Purchase Price before making such Cash
Purchase Price available to Seller in accordance with Section 1.2(c), all
PurchasesCash Purchase Prices for Purchaser Interests under this Agreement shall
be funded by the Purchasers simultaneously and proportionately to their
Percentages.  No Purchaser shall be responsible for any default by any other
Purchaser in the other Purchaser’s obligation to make its Percentage of a Cash
Purchase Price requested hereunder nor shall the Commitment of any Purchaser be
increased or decreased as a result of the default by any other Purchaser in the
other Purchaser’s obligation to make its Percentage of a Cash Purchase Price
funding hereunder.

 

(d)                                 If the Administrative Agent is not funding a
particular Purchase to Seller pursuant to SectionsSection 1.4(a) and
1.4(b) above on any day but is requiring each Purchaser to provide the
Administrative Agent with immediately available funds on the date of such
Purchase as provided in Section 1.4(c) above, the Administrative Agent may
assume that each Purchaser will make available to the Administrative Agent such
Purchaser’s Percentage of the Cash Purchase Price requested or otherwise made on
such day and the Administrative Agent may, in its discretion, but shall not be
obligated to (except to the extent of funds actually received by the
Administrative Agent from the Purchasers), cause a corresponding amount to be
made available to Seller on such day.  If the Administrative Agent makes such
corresponding amount available to Seller and such corresponding amount is not in
fact made available to the Administrative Agent by such Purchaser, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Purchaser together with interest thereon for each day from the
date such payment was due until the date such amount is paid to the
Administrative Agent at a rate per annum equal to the Federal Funds Effective
Rate, changing when and as such rate changes, and if such amounts are not paid
within three (3) Business Days of the Administrative Agent’s demand, at a rate
per annum equal to the sum of the Federal Funds Effective Rate plus 200 basis
points, changing when and as the Federal Funds Effective Rate changes.  During
the period in which such Purchaser has not paid such corresponding amount to the
Administrative Agent, notwithstanding anything to the contrary contained in this
Agreement or any of the other Transaction Documents, the amount so advanced by
the Administrative Agent to or for the benefit of Seller shall, for all purposes
hereof, be a Purchase made by the Administrative Agent for its own account. 
Upon any such failure by a Purchaser to pay the Administrative Agent, the
Administrative Agent shall promptly thereafter notify Seller of such failure and
Seller shall pay such corresponding amount to the Administrative Agent for its
own account within five (5) Business Days of Seller’s receipt of such notice.  A
Purchaser who fails to pay the Administrative Agent its Percentage of any Cash
Purchase Price

 

6

--------------------------------------------------------------------------------


 

made available by the Administrative Agent on such Purchaser’s behalf, or any
Purchaser who fails to pay any other amount owing by it to the Administrative
Agent, is a “Defaulting Purchaser”.  A Defaulting Purchaser shall be deemed not
to be a “Purchaser” and such Defaulting Purchaser’s Commitment shall be deemed
to be zero dollars ($0) for purposes of determining voting rights, fees and
rights to receive any Collections or other payments.  This Section shall remain
effective with respect to a Defaulting Purchaser, and the Administrative Agent
shall be entitled to receive and retain the Defaulting Purchaser’s Percentage of
any fees, Collections and other payments due, until such default is cured
(either voluntarily by the Defaulting Purchaser or by virtue of the
Administrative Agent’s receipt of the Defaulting Purchaser’s share of such fees,
Collections and other payments).  The operation of this Section shall not be
construed to increase or otherwise affect the Commitment of any other Purchaser,
or relieve or excuse the performance by Seller of its duties and obligations
hereunder.

 

(e)                                  Nothing in this Section or elsewhere in
this Agreement or the other Transaction Documents shall be deemed to require the
Administrative Agent to advance funds on behalf of any Purchaser or to relieve
any Purchaser from its obligation to fulfill its Commitment hereunder or to
prejudice any rights that Seller may have against any Purchaser as a result of
any default by any Purchaser hereunder in fulfilling its Commitment.

 

Section 1.5.                                      Obligations Several;
Independent Nature of Purchasers’ Rights.  The obligation of each Purchaser
hereunder is several, and no Purchaser shall be responsible for the obligation
or commitment of any other Purchaser hereunder.  Nothing contained in this
Agreement or any of the other Transaction Documents and no action taken by the
Purchasers pursuant hereto or thereto shall be deemed to constitute the
Purchasers to be a partnership, an association, a joint venture or any other
kind of entity.  The amounts payable at any time hereunder to each Purchaser
shall be a separate and independent debt, and each Purchaser shall be entitled
to protect and enforce its rights arising out of this Agreement and it shall not
be necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.  Notwithstanding the foregoing, except with the
prior written consent of the Administrative Agent, no Purchaser may assert or
exercise any enforcement right or remedy in respect of its PurchasesPurchaser
Interests or any other obligations under the Transaction Documents, as against
Seller or any property of Seller.

 

Section 1.6.                                      Payment Requirements.  All
amounts to be paid or deposited by any Seller Party pursuant to any provision of
this Agreement shall be paid or deposited in accordance with the terms hereof no
later than 1:00 p.m. (New York time) on the day when due in immediately
available funds, and if not received before 1:00 p.m. (New York time) shall be
deemed to be received on the next succeeding Business Day.  All amounts payable
to the Administrative Agent, the LC Issuer or any Purchaser shall be paid to the
Administrative Agent’s Account, and the Administrative Agent shall promptly
remit each applicable Purchaser’s portion thereof (if any) in immediately
available funds to such account as such Purchaser may from time to time specify
in writing.  All computations of Interest and Yield at LMIR and Unusedall Fees
and LC Fees shall be made on the basis of a year of 360 days for the actual
number of days elapsed.  All computations of Interest and Yield at the Alternate
Base Rate shall be made on the basis of a year of 365 (or, when appropriate,
366) days for the actual number of days elapsed.  If any amount hereunder shall
be payable on a day which is not a Business Day, such amount shall be payable on
the next succeeding Business Day.  Each Purchaser shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
Seller to such Person resulting from each

 

7

--------------------------------------------------------------------------------


 

payment of Cash Purchase madePrice funded by such Purchaser from time to time,
including the amounts of Capital, Interest and Yield payable and paid to such
Person from time to time hereunder.  Upon request of the Seller or the
Administrative Agent, each Purchaser will confirm the amount of its outstanding
Capital and the amount of any accrued and unpaid Interest and Yield.  The
entries maintained in the accounts maintained pursuant to this Section shall
absent manifest error be correct evidence of the existence and amounts of the
Aggregate Unpaids therein recorded; provided, however, that the failure of any
Purchaser to maintain such accounts or any error therein shall not in any manner
affect the obligation of Seller to repay the Aggregate Unpaids in accordance
with this Agreement.

 

Section 1.7.                                      Purchase Account.  The
Administrative Agent shall maintain an account on its books in the name of the
Seller (the “Purchase Account”) on which the Seller will be charged with all
Purchasesfundings of Cash Purchase Price, all LC Disbursements, all Yield, all
Interest, all feesFees and LC Fees, and all other costs payable to the
Administrative Agent, the LC Issuer or any Purchaser.  The Purchase Account will
be credited with all payments received for Seller’s account.  The Administrative
Agent shall render monthly statements regarding the Purchase Account to the
Purchasers and the Seller, including Capital, LC Disbursements, Yield, fees, and
an itemization ofInterest, Fees, LC Fees and all other costs, and such
statements, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between the Seller and the
Administrative Agent, for the benefit of the PurchasersInvestor Parties, unless,
within 30 days after receipt thereof by the Seller, the Seller shall deliver to
the Administrative Agent written objection thereto describing the error or
errors contained in any such statements.  The Seller hereby authorizes the
Administrative Agent, from time to time without prior notice to Seller, to
charge to the Purchase Account for all Capital, Yield, feesLC Disbursements,
Reimbursement Obligations, Yield, Interest, Fees, LC Fees, and all other costs
payable to the Administrative Agent, the LC Issuer or any Purchaser owing
hereunder or under any of the other Transaction Documents (in each case, as and
when due and payable) which amounts thereafter shall constitute Purchases
hereunder.

 

8

--------------------------------------------------------------------------------


 

ARTICLE II
LETTER OF CREDIT SUBFACILITY¶

 

Section 2.1.              Letters of Credit¶.  On the terms and subject to the
conditions hereof, in lieu of requiring the Purchase Price for each Purchaser
Interest to be paid for solely in cash, the Seller may, from time to time before
the Facility Termination Date, request that the LC Issuer, and the LC Issuer
shall issue Letters of Credit, and renew, extend, increase, decrease or
otherwise modify each Letter of Credit (“Modify,” and each such action a
“Modification”) in payment of a portion of the Purchase Price for such Purchaser
Interest specified by the Seller; provided that no Letter of Credit shall be
issued or Modified by the LC Issuer if, after giving effect thereto, (a) the LC
Obligations would exceed the LC Sublimit, or (b) an Investment Excess would
exist; and provided, further, that (i) each Letter of Credit issued pursuant to
this Section 2.1 shall have a face amount of not less than $100,000, (ii) no
Letter of Credit shall have an initial expiry date later than the earlier to
occur of the Stated Termination Date and one year from the date of issuance,
(iii) Letters of Credit may contain an “evergreen provision” extending them
annually for additional one-year periods unless the LC Issuer provides notice of
termination to the beneficiary and Buyer at least 30 days prior to its existing
expiry date.  The Seller’s right to request Letters of Credit and Modifications,
and the LC Issuer’s obligation to issue them, shall automatically terminate on
the Facility Termination Date, on which date the Total LC Obligations shall be
required to be Cash Collateralized in an amount equal to 105% of the Aggregate
Face Amount Outstanding and all Reimbursement Obligations then outstanding.  It
is understood that the original issuance of a Letter of Credit shall constitute
payment of a portion of the Purchase Price for a Purchaser Interest in an amount
equal to the maximum face amount of such Letter of Credit.¶

 

Section 2.2.              LC Applications¶.  Each request for a Letter of Credit
shall be made by Seller’s electronic or facsimile delivery of a copy of the
Letter of Credit Request provided to it under the Receivable Sale Agreement not
less than three (3) Business Days prior to the desired Business Day of issuance
or Modification.  The issuance or Modification by the LC Issuer of any Letter of
Credit shall, in addition to the conditions precedent set forth in Article VI,
be subject to the conditions precedent that (a) such Letter of Credit shall be
reasonably satisfactory to the LC Issuer and (b) the Seller shall have executed
and delivered an LC Application and/or such other instruments and agreements
relating to such Letter of Credit as the LC Issuer shall have reasonably
requested.  In the event of any conflict between the terms of this Agreement and
the terms of any LC Application, the terms of this Agreement shall control.  On
or about the date of each issuance or Modification of a Letter of Credit, the
Administrative Agent or the LC Issuer will notify the Purchasers of the terms of
such issuance or Modification.¶

 

Section 2.3.              Notice of Disbursement; Reimbursement by the Seller.¶

 

(a)                             The LC Issuer shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit and notify the Purchasers of its receipt of
same.  The LC Issuer shall promptly notify the Seller and the Purchasers by
telephone (confirmed by fax or electronic mail) of such demand for payment and
whether the LC Issuer has made or will make a disbursement in respect of such
Letter of Credit (an “LC Disbursement” ); provided that any failure to give or
delay in giving such notice shall not (A) relieve the Seller of its obligation
to reimburse the LC Issuer with respect to any such LC Disbursement (other than
with respect to the timing of such Reimbursement Obligation set forth

 

9

--------------------------------------------------------------------------------


 

in Section 2.3(b)(ii)), or (B) relieve any Purchaser’s obligation to acquire
participations as required pursuant to Section 2.6.¶

 

(b)                             If the LC Issuer shall make any LC Disbursement,
the Seller shall reimburse such LC Disbursement by paying to the LC Issuer an
amount equal to such LC Disbursement not later than 4:00 p.m., New York City
time, on (i) the date that such LC Disbursement is made if the Seller shall have
received notice of such LC Disbursement prior to 12:00 noon, New York City time,
on such date, or (ii) if such notice has not been received by the Seller prior
to such time on such date, the Business Day immediately following the day that
the Seller receives such notice (either such date, as applicable, the
“Reimbursement Due Date”).  To the extent there are sufficient funds available
in the Letter of Credit Collateral Account, the Administrative Agent shall
withdraw funds from the Letter of Credit Collateral Account to satisfy a
Reimbursement Obligation in respect of an LC Disbursement.  If an LC
Disbursement has not been satisfied pursuant to the first two sentences of this
Section 2.3(b) by 4:00 p.m., New York City time, on the applicable Reimbursement
Due Date, the LC Issuer shall promptly notify the Purchasers thereof, whereupon
the Seller shall be deemed to have requested that an Incremental Purchase with a
Cash Purchase Price equal to the unreimbursed LC Disbursement be made on the
next Business Day thereafter in accordance with Section 1.2(a) and that such
Reimbursement Obligation be paid with the proceeds of such Incremental
Purchase.  The Administrative Agent, or, as applicable, each of the Purchasers
participating in such Incremental Purchase, is hereby directed to pay the
proceeds of its Percentage of such Incremental Purchase directly to the
Administrative Agent, for the sole account of the LC Issuer, in satisfaction of
such Reimbursement Obligation.  If the Seller fails to pay any Reimbursement
Obligation in whole or in part on the applicable Reimbursement Due Date in cash
or with the proceeds of an Incremental Purchase, all amounts paid by the LC
Issuer in respect of an LC Disbursement remaining unpaid by the Seller or from
Cash Collateral shall bear interest (“Interest”), payable on each Monthly
Payment Date in arrears out of Collections, for each day until paid at the LMIR
applicable after the occurrence and during the continuation of an Amortization
Event (or, solely if the LMIR is unavailable, at the Alternate Base Rate
applicable after the occurrence and during the continuation of an Amortization
Event).   For the avoidance of doubt, Interest on a Reimbursement Obligation
shall cease to accrue on the date on which it is repaid, whether with
Collections, Cash Collateral or the proceeds of the Purchase of a Purchaser
Interest.¶

 

(c)                              The responsibility of the LC Issuer to the
Seller in making an LC Disbursement shall be only to determine that the
documents (including each demand for payment) delivered under each Letter of
Credit in connection with such presentment shall be in conformity in all
material respects with such Letter of Credit; provided that the Seller shall not
hereby be precluded from asserting any claim for direct (but not consequential)
damages suffered by the Seller to the extent, but only to the extent, caused by
(i) the willful misconduct or gross negligence of the LC Issuer or (ii) the LC
Issuer’s failure to pay under any Letter of Credit issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Letter of Credit.¶

 

Section 2.4.              Obligations Absolute¶.  The Seller’s Reimbursement
Obligations as provided for in Section 2.3(b) shall be absolute and
unconditional under any and all circumstances and irrespective of (i) any lack
of validity or enforceability of such Letter of Credit, this Agreement or the
applicable LC Application; (ii) the existence of any claim, counterclaim,
set-off, defense or

 

10

--------------------------------------------------------------------------------


 

other right that the Seller or any of its Affiliates may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
LC Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction; (iii) any draft,
demand, certificate or other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect
(provided that such draft, demand, certificate or other document presented
pursuant to such Letter of Credit appears on its face to comply with the terms
thereof) or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit; (iv) any payment by the LC
Issuer under such Letter of Credit against presentation of a draft or
certificate that does not strictly comply with the terms of such Letter of
Credit (provided that such draft, demand, certificate or other document
presented pursuant to such Letter of Credit appears on its face to comply with
the terms thereof); or any payment made by the LC Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code of the United States, or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally; (v) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to the departure from any
guarantee, for all or any of the obligations of the Seller or any Seller in
respect of any Letter of Credit; or (vi) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Seller or the applicable Seller.  The Seller shall promptly
examine a copy of each Letter of Credit and each amendment thereto that is
delivered to it, and, in the event of any claim of noncompliance with the
Seller’s instructions or other irregularity, the Seller will immediately (and in
any event within five Business Days) notify the LC Issuer.  The Seller shall be
conclusively deemed to have waived any such claim against the LC Issuer and its
correspondents unless such notice is given as aforesaid.¶

 

Section 2.5.              Actions of LC Issuer¶.  With respect to any actions
taken or omitted in the absence of gross negligence or willful misconduct, the
LC Issuer shall be entitled to rely, and shall be fully protected in relying,
upon any Letter of Credit, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document believed in good faith by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the LC Issuer.¶

 

Section 2.6.              Risk Participations¶.¶

 

(a)                                 The LC Issuer hereby sells to each of the
Purchasers, and, to induce the LC Issuer to issue Letters of Credit hereunder,
each of the Purchasers hereby irrevocably accepts and purchases from the LC
Issuer, on the terms and conditions hereinafter stated, for such Purchaser’s own
account and risk, an undivided interest equal to such Purchaser’s Percentage of
the LC Issuer’s rights and obligations under each Letter of Credit issued
hereunder and the amount of each LC

 

11

--------------------------------------------------------------------------------


 

Disbursement paid by the LC Issuer thereunder.  Each Purchaser absolutely,
unconditionally and irrevocably agrees with the LC Issuer that, if an LC
Disbursement is paid under any Letter of Credit for which the LC Issuer is not
reimbursed in full by the Seller on or before the Business Day after the
applicable Reimbursement Due Date in accordance with Section 2.3(b) above, such
Purchaser shall pay to the LC Issuer, upon demand, an amount equal to such
Purchaser’s Percentage of the amount of such LC Disbursement, or any part
thereof, which was not so reimbursed.¶

 

(b)                             Upon becoming aware of any amount required to be
paid by any Purchaser to the LC Issuer pursuant to Section 2.3(b) in respect of
any unreimbursed portion of any LC Disbursement made by the LC Issuer under any
Letter of Credit, the Administrative Agent or the LC Issuer shall notify the
Purchasers of the amount and due date of such required payment, and each of the
Purchasers shall pay to the LC Issuer the amount specified on the applicable due
date to the extent not paid by the Seller (including, without limitation,
payment by the Seller through the proceeds of an Incremental Purchase in
accordance with Section 2.3(b) above).  If any such amount is paid to the LC
Issuer after the date such payment is due from the Purchasers, each Purchaser
shall pay to the LC Issuer on demand, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Federal Funds Effective Rate as
determined by the Administrative Agent during the period from and including the
date such payment is due to the date on which such payment is immediately
available to the LC Issuer, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360.  With respect to payment to the LC Issuer of the unreimbursed amounts
described in this Section 2.3(b), if the Purchasers receive notice that any such
payment is due from the Purchasers (A) prior to 1:00 p.m. (New York time) on any
Business Day, such payment shall be due on that Business Day, and (B) after 1:00
p.m. (New York time) on any Business Day, such payment shall be due on the
following Business Day.¶

 

(c)                              Whenever, at any time after the LC Issuer has
made an LC Disbursement and has received from any Purchaser its applicable
Percentage of such payment in accordance with this Section 2.3(b), the LC Issuer
receives any payment related to the principal of or Interest on a Reimbursement
Obligation (whether directly from the Seller or otherwise), or any payment of
Interest on account thereof, the LC Issuer will distribute to each such
Purchaser its pro rata share thereof in accordance with such Purchaser’s
Percentage; provided that in the event that any such payment received by the LC
Issuer shall be required to be returned by the LC Issuer, each of the Purchasers
shall return to the LC Issuer the portion thereof previously distributed by the
LC Issuer to it.¶

 

12

--------------------------------------------------------------------------------


 

Section 2.7.              Fees and LC Fees¶.  The Seller shall pay to the
Administrative Agent for the account of the applicable Investor Parties the Fees
and LC Fees, in the amounts and on the dates set forth in the Fee Letters, in
addition to all transactional fees and expenses of the LC Issuer payable
pursuant to any LC Application in connection with the issuance of a Letter of
Credit or Modification.¶

 

Section 2.8.              Letter of Credit Collateral Account¶.  The
Administrative Agent shall maintain the Letter of Credit Collateral Account in
its own name at the Administrative Agent’s offices.  Collections shall from time
to time be deposited into the Letter of Credit Collateral Account pursuant to
Article III or otherwise by the Seller and shall be removed by the
Administrative Agent, as necessary, to reimburse LC Disbursements that are not
otherwise repaid in accordance with Section 2.3.  A Letter of Credit shall be
deemed to be “fully Cash Collateralized” by the deposit of cash into the Letter
of Credit Collateral Account in the amount of 105% of the maximum remaining face
amount of such Letter of Credit.  In addition to the Administrative Agent’s
right to withdraw funds from time to time from the Letter of Credit Collateral
Account pursuant to Section 2.3, upon the occurrence and during the continuance
of an Amortization Event, the Administrative Agent shall have all of the rights
and remedies of a secured party upon default under the UCC.  For the avoidance
of doubt, satisfaction of a Reimbursement Obligation through the application of
Cash Collateral or the proceeds of a Purchase of a Purchaser Interest shall not
give rise to an Amortization Event under Section 9.1(a).¶

 

ARTICLE III
PAYMENTS AND COLLECTIONS

 

Section 3.1.                                Section 2.1. Monthly Payment Dates. 
Notwithstanding any limitation on recourse contained in this Agreement, on each
Monthly Payment Date, Seller shall pay to the Administrative Agent, for the
benefit of such Purchasersthe Investor Parties or the Servicer, as applicable,
in each case, on a full recourse basis and without duplication (i) the Unused
FeeFees and the LC Fees, (ii) all amounts payable as Interest and Yield,
(iii) all amounts payable pursuant to Article X, if any, and (iv) all Servicer
costs and expenses, including the Servicing Fee, in connection with servicing,
administering and collecting the Receivables (all of the foregoing, together
with the Administrative Agent’s Fee, collectively, the “Recourse Obligations”). 
Notwithstanding the foregoing, no provision of this Agreement or any Fee Letter
shall require the payment or permit the collection of any amounts hereunder in
excess of the maximum permitted by applicable law.  If at any time Seller
receives any Collections or is deemed to receive any Collections, Seller shall
immediately pay such Collections or Deemed Collections to the Servicer for
application in accordance with the terms and conditions hereof and, at all times
prior to such payment, such Collections or Deemed Collections shall be held in
trust by Seller for the exclusive benefit of the Purchasers and the
AgentsInvestor Parties.

 

Section 3.2.                                Section 2.2. Reinvestment
Procedures.  On the terms and subject to the conditions set forth in this
Agreement, including, without limitation, Section 6.2, on each Business Day
prior to the Facility Termination Date, and provided that Section 2.33.3 shall
not then be applicable, (i) the Servicer (or, after delivery of Collection
Notices pursuant to Section 8.3, the Administrative Agent) shall set aside and
hold in trust for the payment of any Aggregate Unpaids or for a Reinvestment as
provided in this Section 2.23.2 any Collections received on or prior to such day
and not previously set aside or paid; (ii) after payment of amounts (if any) due

 

13

--------------------------------------------------------------------------------


 

and owing on such date pursuant to Sections 2.13.1 and 2.5,1.3(b), the Seller
hereby requests and the applicable Purchasers hereby agree to make,
simultaneously with such receipt, a reinvestment (each, a “Reinvestment”) with
that portion of the balance of each and every Collection so received that is
part of any Purchaser Interest, such that after giving effect to such
Reinvestment, the amount of Capital of sucheach Purchaser Interest immediately
after such receipt and corresponding Reinvestment shall be equal to the amount
of Capital, if any, immediately prior to such receipt, and no Investment Excess
exists; and (iii) the Servicer (and, after delivery of the Collection Notices,
the Administrative Agent) shall remit the balance, if any, of such Collections
remaining after the applications provided in clause (ii) to the Seller or its
designee.

 

Section 3.3.                                Section 2.3. Liquidation Settlement
Procedures.

 

(a)                                 If on any Business Day on or prior to the
Facility Termination Date, a payment is due pursuant to Section 2.5, the
Servicer shall immediately pay to the Administrative Agent, for distribution to
the Purchasers, from previously received Collections, the amount specified in
such Section for application to reduction of the Aggregate Capital, ratably
amongst the Purchasers.an Aggregate Reduction is required to be made pursuant to
Section 1.3(b), the Servicer shall immediately pay to the Administrative Agent’s
Account, previously received Collections in the amount specified in such
Section for application to the reduction of the Aggregate Capital and, if
Aggregate Capital is insufficient to absorb the entire Aggregate Reduction, Cash
Collateralization of the Total LC Obligations.

 

(b)                                 On each Business Day on which an
Amortization Event has occurred and is continuing, and on the Facility
Termination Date and each Business Day thereafter, the Servicer (or, after
delivery of Collection Notices pursuant to Section 8.3, the Administrative
Agent) shall, at any time upon the request from time to time by (or pursuant to
standing instructions from) the Administrative Agent deposit to the
Administrative Agent’s Account, for the benefit of the PurchasersInvestor
Parties, all Collections received on such day, and the Administrative Agent
shall distribute such funds in the following order of priority:

 

(i)                                     first, to the Servicer in payment of the
accrued Servicing Fee payable to the Servicer;

 

(ii)                                  second, in payment in full of the accrued
Yield and Unused Fees and other fees, if any, payable by the Seller to any of
the Agents or Purchasers;, Interest, Fees and LC Fees payable by the Seller to
any of the Investor Parties;

 

(iii)                               third, in reduction of the Aggregate Capital
to zero; and

 

(iv)                              fourth, in payment in full of all other
Aggregate Unpaids not covered in clauses (i) through (iii) above.to the Letter
of Credit Collateral Account, to Cash Collateralize the Total LC Obligations in
full; and ¶

 

(v)                                 fifth, in payment in full of all other
Aggregate Unpaids not covered in clauses (i) through (iv) above.

 

The Administrative Agent, upon its receipt of such amounts in the Administrative
Agent’s Account, shall distribute such amounts to itself, the LC Issuer and the
Purchasers entitled thereto;

 

14

--------------------------------------------------------------------------------


 

provided that if the Administrative Agent shall have insufficient funds to pay
all of the above amounts in full on any such date, the Administrative Agent
shall pay such amounts in the order of priority set forth above and, with
respect to any such category above for which the Administrative Agent shall have
insufficient funds to pay all amounts owing on such date, ratably (based on the
amounts in such categories owing to such Persons) among all such Persons
entitled to payment thereof.

 

Section 3.4.                                Section 2.4. Payment Rescission.  No
payment of any of the Aggregate Unpaids shall be considered paid or applied
hereunder to the extent that, at any time, all or any portion of such payment or
application is rescinded by application of law or judicial authority, or must
otherwise be returned or refunded for any reason.  Seller shall remain obligated
for the amount of any payment or application so rescinded, returned or refunded,
and shall promptly pay to the Administrative Agent (for the account of the
applicable Person or Persons who suffered such rescission, return or refund) the
full amount thereof, plus Yield thereon at the Discount Rate applicable from and
after the occurrence of an Amortization Event from the date of any such
rescission, return or refunding.¶

 

Section 2.5.         Maximum Purchaser Interests¶.  Seller shall ensure that the
Purchaser Interests shall at no time exceed in the aggregate 100%.  If the
aggregate of the Purchaser Interests exceeds 100%, Seller shall pay to the
Administrative Agent’s Account for the ratable benefit of the Purchasers in
accordance with their Percentages within one (1) Business Day an amount to be
applied to reduce the Aggregate Capital, such that after giving effect to such
payments, the aggregate of the Purchaser Interests equals or is less than l00%.

 

Section 3.5.                                Section 2.6. Clean-up CallClean-up
Notice.  In addition to Seller’s rights pursuant to Section 1.3, the Servicer
shall have the right (after providing not less than two (2) Business Days’ prior
written notice to the Agents), to direct the Seller at any time following the
reduction of the Aggregate Capital to a level that is less than 10.0% of the
original Purchase Limit, repurchase from the Purchasers all, but not less than
all, of the then outstanding Purchaser Interests (a “Clean-up Call”).  The
aggregate purchase price in respect thereof shall be an amount equal to the
Aggregate Unpaids through the date of such repurchase, payable in immediately
available funds.  Such repurchase shall be without representation, warranty or
recourse of any kind by, on the part of, or against any of the Purchasers or
Agents, except that the Agents and the Purchasers shall represent and warrant
that the Purchasers Interests are free and clear of any Adverse Claim created by
any of them.  Upon such payment in full of the Aggregate Unpaids following a
Clean-up Call, the Commitments and this Agreement shall terminate and be of no
further force and effect, except for provisions which expressly survive
termination.the Seller’s rights pursuant to Section 1.3, the Servicer shall have
the right, after providing not less than two (2) Business Days’ prior written
notice to the Purchasers (such notice, a “Clean-up Notice”), to direct the
Seller at any time following the reduction of the Aggregate Credit Exposure to a
level that is less than 10.0% of the original Purchase Limit, to repay or Cash
Collateralize the Purchasers for all, but not less than all, of the Aggregate
Unpaids (with outstanding Letters of Credit being required to be Cash
Collateralized in an amount equal to 105% of the Aggregate Face Amount
Outstanding).  Upon such payment and Cash Collateralization in full of the
Aggregate Unpaids following a Clean-up Notice, the Commitments and this
Agreement shall terminate and be of no further force and effect, except for
provisions which expressly survive termination.¶

 

15

--------------------------------------------------------------------------------


 

ARTICLE III
[RESERVED]

 

ARTICLE IV
YIELD

 

Section 4.1.              Yield.  Each Purchaser Interest shall accrue Yield at
a rate per annum equal to the Discount Rate.

 

Section 4.2.              Yield Payments.  On each Monthly Payment Date, Seller
shall pay to the Administrative Agent (for the benefit of the Purchasers) an
aggregate’s Account, an amount equal to the accrued and unpaid Yield on each
Purchaser Interestthe Aggregate Capital for the Accrual Period (or portion
thereof) then most recently ended.

 

Section 4.3.              Suspension of LMIR.

 

(a)                                               If any Purchaser notifies
Seller and the Agents that it has determined that funding its Purchaser
Interests at LMIR would violate any applicable law, rule, regulation, or
directive of any governmental or regulatory authority, whether or not having the
force of law, or that (i) deposits of a type and maturity appropriate to match
fund its Purchaser Interests at LMIR are not available or (ii) LMIR does not
accurately reflect the cost of acquiring or maintaining a Purchaser Interest at
such rate, then the applicable Purchaser(s) shall suspend the availability of
LMIR and their Purchaser Interests shall thereafter accrue Yield at the
Alternate Base Rate.If any Purchaser notifies Seller and the Administrative
Agent that it has determined that funding its cash Purchases at LMIR would
violate any applicable law, rule, regulation, or directive of any governmental
or regulatory authority, whether or not having the force of law, or that
(i) deposits of a type and maturity appropriate to match-fund its Purchaser
Interests at LMIR are not available or (ii) LMIR does not accurately reflect the
cost of acquiring or maintaining its Purchaser Interests at such rate, then each
applicable Purchaser shall suspend the availability of LMIR and its Capital
shall thereafter accrue Yield at the Alternate Base Rate and all of the
Reimbursement Obligations shall thereafter accrue Interest at the Alternate Base
Rate applicable during the continuance of an Amortization Event.  If “LIBOR” or
the one-month “Eurodollar Rate” for U.S. dollar deposits permanently ceases to
be quoted on Reuters or another similar rate quotation service, the parties will
negotiate in good faith to agree upon a rate to replace LMIR based on then
prevailing market practices for loans priced based on similar rates and, pending
agreement on such new rate, Capital shall accrue Yield at the Alternate Base
Rate, and Reimbursement Obligations shall accrue Interest at the Alternate Base
Rate applicable during the continuance of an Amortization Event.

 

(b)                                                                                
If less than all of the Purchasers give a notice pursuant to Section 4.3(a),
each Purchaser which gave such a notice shall be obliged, at the request of
Seller, to assign all of its rights and obligations hereunder to another
Purchaser willing to participate in this Agreement through the Scheduled
Termination Date in the place of such notifying Purchaser; provided that (i) the
notifying Purchaser receives payment in full, pursuant to an Assignment
Agreement, of an amount equal to such notifying Purchaser’s Percentage of the
Capital and Yield owing to all of the Purchasers and all accrued but unpaid fees
and other costs and expenses payable

 

16

--------------------------------------------------------------------------------


 

in respect of its Percentage of the Aggregate Purchaser InterestsInterest, and
(ii) the replacement Purchaser otherwise satisfies the requirements of
Section 12.1(b).

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Section 5.1.              Representations and Warranties of the Seller Parties. 
Each Seller Party hereby represents and warrants to the AgentsAdministrative
Agent and the Purchasers, as to itself, as of the date hereof and as of the date
of each Incremental Purchase and the date of each Reinvestment thatCredit Event:

 

(a)                                 Existence and Power.  Such Seller Party is
duly organized, validly existing and in good standing under the laws of
Delaware, and is duly qualified to do business and is in good standing as a
foreign entity, and has and holds all organizational power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted except where
the failure to so qualify or so hold could not reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 Power and Authority; Due Authorization,
Execution and Delivery.  The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder and, Seller’s use of the
proceeds of the purchases made hereunder, are within its organizational powers
and authority and have been duly authorized by all necessary action on its
part.  This Agreement and each other Transaction Document to which such Seller
Party is a party has been duly executed and delivered by such Seller Party.

 

(c)                                  No Conflict.  The execution and delivery by
such Seller Party of this Agreement and each other Transaction Document to which
it is a party, and the performance of its obligations hereunder and thereunder
do not contravene or violate (i) its Organization Documents, (ii) any lawLaw,
rule or regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party
(except as created under the Transaction Documents) except, in each case, where
such contravention or violation could not reasonably be expected to have a
Material Adverse Effect; and no transaction contemplated hereby requires
compliance with any bulk sales act or similar law.

 

(d)                                 Governmental Authorization.  Other than the
filing of the financing statements required hereunder and under the Receivable
Sale Agreement, no authorization or approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body is required for
the due execution and delivery by such Seller Party of this Agreement and each
other Transaction Document to which it is a party and the performance of its
obligations hereunder and thereunder.

 

(e)                                  Actions, Suits.  There are no actions,
suits or proceedings pending, or to the best of such Seller Party’s knowledge,
threatened, against or affecting such Seller Party,

 

17

--------------------------------------------------------------------------------


 

or any of its properties, in or before any Governmental Authority, which
(a) purport to affect or pertain to this Agreement or any other Transaction
Document or any of the transactions contemplated hereby or thereby; or (b) if
determined adversely to a Seller Party or an Originator, would reasonably be
expected to have a Material Adverse Effect.  No injunction, writ, temporary
restraining order or any order of any nature has been issued by any court or
other Governmental Authority purporting to enjoin or restrain the execution,
delivery or performance of this Agreement or any other Transaction Document, or
directing that the transactions provided for herein or therein not be
consummated as herein or therein provided.

 

(f)                                   Binding Effect.  This Agreement and each
other Transaction Document to which such Seller Party is a party constitute the
legal, valid and binding obligations of such Seller Party enforceable against
such Seller Party in accordance with their respective terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(g)                                  Accuracy of Information.  All information
heretofore furnished by such Seller Party or any of its Affiliates to the
Administrative Agent or any of the Agents or Purchasers for purposes of or in
connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Seller Party or any of its Affiliates to the
Administrative Agent or any of the Agents or Purchasers will be, true and
accurate in every material respect on the date such information is stated or
certified and does not and will not contain any untrue statement of a material
fact or omit any material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances under which they
are made, not misleading as of the time when made or delivered.

 

(h)                                 Use of Proceeds.  No proceeds of any
purchase hereunder will be used (i) for a purpose that violates, or would be
inconsistent with, Regulation T, U or X promulgated by the Board of Governors of
the Federal Reserve System from time to time or (ii) to acquire any security in
any transaction which is subject to Section 12, 13 or 14 of the Securities
Exchange Act of 1934, as amended.Seller is not engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock (as defined in Regulation U of the Board
of Governors of the Federal Reserve System as in effect from time to time).  No
proceeds of any Purchase or Collateral hereunder will be used (i) for a purpose
that violates, or would be inconsistent with, Regulation T, U or X promulgated
by the Board of Governors of the Federal Reserve System from time to time or
(ii) to acquire any security in any transaction which is subject to Section 12,
13 or 14 of the Securities Exchange Act of 1934, as amended.

 

(i)                                     Good Title.  Immediately prior to each
PurchaseCredit Event hereunder, Seller shall be the legal and beneficial owner
of the Receivables, free and clear of any Adverse Claim, except as created by
the Transaction Documents.  There have been duly filed all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in the Receivables.

 

18

--------------------------------------------------------------------------------


 

(j)                                    Perfection.  This Agreement, together
with the filing of the financing statements contemplated hereby, is effective
to, and shall, upon each purchase hereunder, transfer to the Administrative
Agent for the benefit of the relevant Purchaser or Purchasers (and the
Administrative Agent for the benefit of such Purchaser or Purchasers shall
acquire from Seller) a valid and perfected first priority undivided percentage
ownership or security interest in the Receivables and Related Security, free and
clear of any Adverse Claim, except as created by the Transactions Documents. 
There have been duly filed all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Administrative Agent’s (on behalf of the
Purchasers) ownership or security interest in the Receivables..  This Agreement
creates in favor of Administrative Agent, for the benefit of the Investor
Parties, a legal, valid and enforceable security interest in the Collateral,
except to the extent such enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by generally applicable principles of equity relating to
enforceability.  There have been duly filed all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Administrative Agent’s (on
behalf of the Purchasers) security interest in the Receivables.

 

(k)                                 Places of Business and Locations of
Records.  The offices where the Seller Parties keep all of their respective
records regarding the Purchaser Interests are located at the address(es) listed
on Exhibit III or such other locations of which the Administrative Agent has
been notified in accordance with Section 7.15(a).  Seller’s Federal Employer
Identification Number is correctly set forth on Exhibit III.

 

(l)                                     Collections.  The conditions and
requirements set forth in Section 7.12 hereof and in Section 5.12 of the
Receivable Sale Agreement have at all times been satisfied and duly performed. 
Seller has not granted any Person, other than the Servicer, dominion and control
of any Lock-Box or Collection Account, or the right to take dominion and control
of any such Lock-Box or Collection Account at a future time or upon the
occurrence of a future event.  Servicer or Seller has not granted any Person,
other than the Administrative Agent, dominion and control of the Servicer’s
Concentration Account, or the right to take dominion and control of the
Servicer’s Concentration Account at a future time or upon the occurrence of a
future event.  Seller has not granted any Person, other than the Administrative
Agent, dominion and control of the Facility Account, or the right to take
dominion and control of the Facility Account at a future time or upon the
occurrence of a future event.Each of the accounts listed on Schedule D hereto is
subject to a Blocked Account Agreement in favor of the Administrative Agent that
is in full force and effect.  Seller has not granted any Person, other than the
Administrative Agent, control of any Collection Account, or the right to take
control of any Collection Account at a future time or upon the occurrence of a
future event, and Seller has not granted any Person, other than the Servicer,
access to any Collection Account, prior to the Administrative Agent’s exercise
of its right to exclusive control thereof.  Seller represents and warrants that
all Collection Accounts are either listed on Schedule C or Schedule D hereto, as
such Schedules may be updated from time to time in writing by delivering dated
updated copies thereof together with, in the case of the addition of new
Collection Accounts to Schedule D, a new Blocked Account Agreement or amendment
to an existing Blocked Account Agreement giving the Administrative Agent control
over such new account.

 

19

--------------------------------------------------------------------------------


 

(m)                             Material Adverse Effect.  (i) The initial
Servicer represents and warrants that since June 30, 2011,July 31, 2017, no
event has occurred that would have a material adverse effect on the financial
condition or operations of the initial Servicer and its Subsidiaries or the
ability of the initial Servicer to perform its obligations under this Agreement,
and (ii) Seller represents and warrants that since the date of this Agreement,
no event has occurred that would have a material adverse effect on (A) the
financial condition or operations of Seller, (B) the ability of Seller to
perform its obligations under the Transaction Documents, or (C) the
collectability of the Receivables generally or any material portion of the
Receivables.

 

(n)                                 Names.  In the past five (5) years, Seller
has not used any legal names, trade names or assumed names other than the name
in which it has executed this Agreement.

 

(o)                                 Ownership of Seller.  Ferrellgas directly
owns, directly or indirectly, 100% of the issued and outstanding Equity
Interests of Seller, free and clear of any Adverse Claim.  Such Equity Interests
are validly issued, fully paid and nonassessable, and there are no options,
warrants or other rights to acquire securities of Seller.

 

(p)                                 Not a Regulated Entity.  Such Seller Party
is not an “investment company” within the meaning of the Investment Company Act
of 1940, as amended, or any successor statute.  Such Seller Party is not subject
to regulation under the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other Federal or state statute or regulation
limiting its ability to incur Indebtedness or to sell interests in the
Receivables or Related SecuritySeller is not subject to regulation under the
Public Utility Holding Company Act of 2005, the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness hereunder or which
may otherwise render all or any portion of the Aggregate Unpaids unenforceable. 
Seller is not a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940, as amended.  Seller is not a “covered fund” under Section 13 of the U.S.
Bank Holding Company Act of 1956, as amended, and the applicable rules and
regulations thereunder (the “Volcker Rule”).  In determining that Seller is not
a “covered fund” under the Volcker Rule, Seller is entitled to rely on the
exemption from the definition of “investment company” set forth in
Section 3(c)(5)(A) or (B) of the Investment Company Act of 1940, as amended.

 

(q)                                 Compliance with Law.  Such Seller Party has
complied with all applicable lawsLaws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, except
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect.  Each Receivable, together with the Contract related
thereto, does not contravene any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy), and no part of such Contract is in
violation of any such law, rule or regulation, except where such contravention
or violation could not reasonably be expected to have a Material Adverse Effect.

 

20

--------------------------------------------------------------------------------


 

(r)                                    Compliance with Credit and Collection
Policy.  Such Seller Party has complied in all material respects with the Credit
and Collection Policy with regard to each Receivable and the related Contract,
and has not made any material change to such Credit and Collection Policy,
except as to which the AgentsPurchasers have been notified in accordance with
Section 7.3(c) and has consented.

 

(s)                                   Payments to the Applicable Originator. 
Seller has given reasonably equivalent value to the applicable Originator in
consideration for the Receivables originated by such Originator and such
transfer was not made for or on account of an antecedent debt.  The transfer by
each Originator of the Receivables originated by it under the Receivable Sale
Agreement is not voidable under any section of the Bankruptcy Reform Act of 1978
(11 U.S.C. §§ 101 et seq.), as amended.

 

(t)                                    Enforceability of Contracts.  Each
Contract with respect to each Receivable is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

 

(u)                                 Eligible Receivables.  Each Receivable
included in the Net Receivables Balance as an Eligible Receivable on any Monthly
Report or Interim Report is, as of the date specified in such report, an
Eligible Receivable.

 

(v)                                 Net Receivables BalanceInvestment Excess. 
Seller has determined that, immediately after giving effect to each Incremental
Purchase and Reinvestment hereunder, the Net Receivables Balance minus the
Required Reserves will equal or exceed the Aggregate Capital then outstandingThe
Seller has determined that, immediately after giving effect to each Credit Event
hereunder, no Investment Excess will exist and be continuing.

 

(w)                               Accounting.  The manner in which such Seller
Party accounts for the transactions contemplated by this Agreement and the
Receivable Sale Agreement does not jeopardize the true sale analysis with regard
to the transactions under the Receivable Sale Agreement.  Seller further
represents and warrants that its assets and liabilities are consolidated with
the assets and liabilities of the MLP for purposes of GAAP.¶

 

(x)                                 Collection Accounts¶.  Schedules C and D set
forth a complete and accurate list as of May 11, 2018 of all Collection
Accounts, together with a description thereof (i.e., the bank at which such
Collection Account is maintained, the account number and the name of the account
holder).¶

 

(y)                                 Disregarded Entity. Seller is, and shall at
all relevant times continue to be, a “disregarded entity” within the meaning of
U.S. Treasury Regulation § 301.7701-3 that is disregarded as separate from a
United States person within the meaning of Section 7701(a)(30) of the Internal
Revenue Code and is not and will at all relevant times not be required to
withhold or

 

21

--------------------------------------------------------------------------------


 

otherwise be subject to liability under Sections 1441, 1445 and 1461 of the
Internal Revenue Code.¶

 

(z)                                  Liquidity Coverage Ratio.  Seller has not
issued, and will not during this Agreement issue, any LCR Security.¶

 

(aa)                          Anti-Terrorism Laws¶.  To the extent applicable,
each Seller Party is in compliance with (a) the laws, regulations and Executive
Orders administered by OFAC, and (b) the Bank Secrecy Act, as amended by the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT Act) of 2001 (the “PATRIOT Act”). 
Neither the Seller Parties nor any of their officers, directors, employees,
agents or shareholders acting on the Seller Parties’ behalf shall use the
proceeds of the Purchases to make any payments, directly or indirectly
(including through any third party intermediary), to any Foreign Official in
violation of the United States Foreign Corrupt Practices Act of 1977, as amended
or otherwise in violation of any Anti-Terrorism Law.  Each Seller Party
represents and warrants that (i) no Covered Entity is a Sanctioned Person and
(ii) no Covered Entity, either in its own right or, to its knowledge, through
any third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law, (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.¶

 

(bb)                          Employee Benefit Plans¶.  Except as would not
reasonably be expected to result in a Material Adverse Effect,
(a) Ferrellgas, Inc., Ferrellgas and Seller and each of their respective ERISA
Affiliates are in compliance with all applicable provisions and requirements of
ERISA and the Internal Revenue Code and the regulations and published
interpretations thereunder with respect to each Employee Benefit Plan, and have
performed all their obligations under each Employee Benefit Plan, (b) each
Employee Benefit Plan (other than a Multiemployer Plan) which is intended to
qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the Internal Revenue Service indicating that
such Employee Benefit Plan is so qualified and nothing has occurred subsequent
to the issuance of such determination letter which would cause such Employee
Benefit Plan to lose its qualified status, (c) no liability to the PBGC (other
than required premium payments), the Internal Revenue Service (with respect to
any Employee Benefit Plan), or any Employee Benefit Plan (other than with
respect to employer contributions in the ordinary course) has been or is
expected to be incurred by Ferrellgas, Inc., Ferrellgas and Seller or any of
their respective ERISA Affiliates, and (d) except to the extent required under
Section 4980B of the Internal Revenue Code or similar state laws, no Employee
Benefit Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of Ferrellgas, Inc.,
Ferrellgas and Seller or any of their respective ERISA Affiliates.  No ERISA
Event has occurred or is reasonably expected to occur that could reasonably be
expected to result in a liability in excess of $25,000,000.¶

 

(cc)                            Solvency¶.  Seller is and, upon each Credit
Event, will be, Solvent.

 

22

--------------------------------------------------------------------------------


 

ARTICLE VI
CONDITIONS OF PURCHASES

 

Section 6.1.              Conditions Precedent.  The parties hereto agree that
this Agreement shall automatically be effective on the first day on which:
(a) the Administrative Agent shall have received on or before the date hereof
those documents listed on Schedule B in form and substance reasonably acceptable
to the Administrative Agent, (b) the AgentsAdministrative Agent and the
Purchasers shall have received all fees and expenses required to be paid
pursuant to the terms of this Agreement and the Fee Letters (or the
Administrative Agent shall have been directed to disburse the same to itself and
the AgentsPurchasers out of the proceeds of the initial purchase hereunder) and
(c) the Administrative Agent shall have received a complete copy of the Credit
Agreement, together with all amendments thereto and waivers thereof as of the
date of this Agreement and the Security Agreement (as such term is defined in
the Credit Agreement).

 

Section 6.2.              Conditions Precedent to All Purchases and
ReinvestmentsCredit Events.  Each purchase of a Purchaser Interest and each
ReinvestmentCredit Event (other than Incremental Purchases to reimburse LC
Disbursements) shall be subject to the further conditions precedent that (a) the
Servicer shall have delivered to each of the AgentsPurchasers on or prior to the
date of such purchase or Reinvestment, in form and substance satisfactory to
each of the AgentsPurchasers, all Monthly Reports and Interim Reports as and
when due under Section 8.5; (b) the Facility Termination Date shall not have
occurred; (c) each of the AgentsPurchasers shall have received such other
approvals, opinions or documents as it may reasonably request and (d) on the
date of each such Incremental Purchase or ReinvestmentCredit Event, the
following statements shall be true (and acceptance of the proceeds of sucheach
Incremental Purchase or Reinvestment, submission of each LC Application and
request for each Modification shall be deemed a representation and warranty by
Seller that such statements are then true):

 

(i)                                     the representations and warranties set
forth in Section 5.1 are true and correct on and as of the date of such
Incremental Purchase or Reinvestment as though made on and as of such date;in
all material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to “materiality” or “Material Adverse Effect” in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of the date of such Credit Event as
though made on and as of such date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such earlier date;¶

 

(ii)                                  no Securitization Termination Notice has
been delivered pursuant to the Intercreditor Agreement;

 

(iii)                               (ii) no event has occurred and is
continuing, or would result from such Incremental Purchase or ReinvestmentCredit
Event, that will constitute an

 

23

--------------------------------------------------------------------------------


 

Amortization Event, and no event has occurred and is continuing, or would result
from such Incremental Purchase or ReinvestmentCredit Event, that would
constitute a Potential Amortization Event; and

 

(iv)                              (iii) the Aggregate Capital does not exceed
the Purchase Limit and the aggregate Purchaser Interests do not exceed 100%.no
Investment Excess exists or would result therefrom.

 

It is expressly understood that each Reinvestment shall, unless otherwise
directed by any of the AgentsAdministrative Agent or any of the Purchasers,
occur automatically on each day that the Servicer shall receive any Collections
without the requirement that any further action be taken on the part of any
Person and notwithstanding the failure of Seller to satisfy any of the foregoing
conditions precedent in respect of such Reinvestment.  The failure of the Seller
to satisfy any of the foregoing conditions precedent in respect of any
Reinvestment shall give rise to a right of each of the AgentsPurchasers, which
right may be exercised at any time on demand of such AgentPurchaser, to rescind
the related purchase and direct the Seller to pay to the Administrative Agent
or, as applicable, ratably to the Purchasers, ratably in accordance with their
respective Percentages, an aggregate amount equal to the Collections prior to
the Amortization Date that shall have been applied to the affected Reinvestment.

 

ARTICLE VII
COVENANTS

 

Until the date on which the Aggregate Unpaids have been indefeasibly paid in
full and this Agreement terminates in accordance with its termsFinal Payout
Date, each Seller Party hereby covenants, as to itself, as set forth below:

 

Section 7.1.              Financial Reporting.  Seller shall deliver to the
AgentsPurchasers (which delivery may be via electronic mail), in form and detail
satisfactory to the Administrative AgentPurchasers:

 

(a)                                 Annual Financial Statements of Seller.  As
soon as available, but not later than 100 days after the end of each fiscal year
of Seller, an unaudited balance sheet of Seller as at the end of such year and
the related statements of income or operations, members’ equity and cash flows
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, and certified by a Responsible Officer of Seller as
fairly presenting, in accordance with GAAP, applied, if applicable, on a basis
consistent with prior years, the financial position and the results of
operations of Seller; and

 

(b)                                 Quarterly Financial StatementsFinancial
Statements and Other Items Delivered under Credit Agreement.  As soon as
available, but not later than 45 days after the end of each of the first three
fiscal quarters of each fiscal year of Seller, a copy of the unaudited balance
sheet of Seller as of the end of such quarter and the related statements of
income, members’ equity and cash flows for the period commencing on the first
day and ending on the last day of such quarter, and certified by a Responsible
Officer of Seller as fairly presenting, in accordance with GAAP (subject to
ordinary, good faith year-end audit adjustments), the financial position and the
results of operations of Seller;Simultaneously with their delivery under the
Credit Agreement,

 

24

--------------------------------------------------------------------------------


 

each of the financial statements, compliance certificates, reconciliations,
notices, reports, financial plans, cash balance certificates and other
deliverables under Sections 5.1(b), (c), (d), (f), (g), (h), and (i).

 

(c)                                  Receivable Sale Agreement Financial
StatementsOther Information¶¶.  When and as required under the Receivable Sale
Agreement, each of the financial statements required to be delivered under
Section 5.1 thereof; and¶

 

(d)        Credit Agreement Financial Statements¶.  When and as required under
the Credit Agreement, each of the annual and quarterly financial statements
required to be delivered under Section 6.01 thereof   Such additional
information regarding the Originators and Seller Parties, their businesses and
financial condition, and the Collateral as the Administrative Agent or any
Purchaser may reasonably request.

 

Section 7.2.              Certificates; Other Information.  Such Seller Party
shall furnish to the AgentsPurchasers (which may be via electronic mail):

 

(a)                                 Receivable Sale Agreement Certificates. 
When and as required under the Receivable Sale Agreement, each of the
certificates and other reports and information required to be delivered under
Section 5.2 thereof; and

 

(b)                                 Compliance Certificates.   Concurrently with
the delivery of the financial statements referred to in Sections 7.1(a), (b) and
(db), a compliance certificate in substantially the form of Exhibit IV hereto
(or, in the case of the Servicer, in the form delivered pursuant to the Credit
Agreement, on which compliance certificate each Agent and each Purchaser shall
be permitted to rely as though each such compliance certificate was delivered to
each Agent and each Purchaser) executed by a Responsible Officer of the
applicable Seller Party with respect to the periods covered by such financial
statements together with supporting calculations and such other supporting
detail as the Administrative Agent shall require.

 

Section 7.3.              Notices.  Such Seller Party shall promptly notify the
Administrative Agent (who will promptly notify the other AgentsPurchasers) in
writing or via electronic mail:

 

(a)                                                                                
of the occurrence of any Amortization Event or Potential Amortization Event;

 

(b)                                                                                
of any matter described in Section 5.3(a)-(d) or (f) of the Receivable Sale
Agreement;

 

(c)                                                                                 
at least thirty (30) days prior to the effectiveness of any material change in
or material amendment to a Credit and Collection Policy, a copy of such Credit
and Collection Policy then in effect and a notice (A) indicating such change or
amendment, and (B) if such proposed change or amendment would be reasonably
likely to adversely affect the collectability of the Receivables or decrease the
credit quality of any newly created Receivables, requesting the
AgentsPurchasers’ consent thereto;

 

(d)                                                                                
of any material change in accounting policies or financial reporting practices
by an Originator or any of its consolidated Subsidiaries;

 

25

--------------------------------------------------------------------------------


 

(e)                                                                                 
if any of the representations and warranties in Article V ceases to be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified as to “materiality” or “Material Adverse Effect” in the
text thereof, which representations and warranties shall be true and correct in
all respects subject to such qualification);

 

(f)                                                                                  
of the occurrence of any event or condition that has had, or could reasonably be
expected to have, a Material Adverse Effect;

 

(g)                                                                                 
of the occurrence of the “Termination Date” under and as defined in the
Receivable Sale Agreement; and

 

(h)                                 of the decision to appoint a new director of
the Seller as an “Independent Director” for purposes of this Agreement, such
notice to be issued not less than ten (10) days prior to the effective date of
such appointment (or such earlier date as the Administrative Agent may agree)
and shall certify that the designated Person satisfies the criteria set forth in
the definition herein of “Independent Director.”

 

Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer of such Seller Party setting forth details of the occurrence
referred to therein, and stating what action such Seller Party or any affected
Affiliate proposes to take with respect thereto and at what time.  Each notice
under Section 7.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Transaction Document that have been
breached or violated.

 

Section 7.4.              Compliance with Laws.  ¶

 

(a)                                 Generally.  Such Seller Party shall comply
with all Requirements of Law of any Governmental Authority having jurisdiction
over it or its business (including the Federal Fair Labor Standards Act), except
such as may be contested in good faith or as to which a bona fide dispute may
exist or the failure of which to comply with could not reasonably be expected to
have a Material Adverse Effect.¶

 

(b)                                 Anti-Terrorism Laws.  Such Seller Party
covenants and agrees that (i) no Covered Entity will become a Sanctioned Person,
(ii) no Covered Entity, either in its own right or through any third party, will
(A) have any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law; (B) do
business in or with, or derive any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; (C) engage in any dealings or transactions prohibited by
any Anti-Terrorism Law or (D) use the Advances to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law, (iii) the
funds used to repay the Aggregate Unpaids will not be derived from any unlawful
activity, (iv) no Covered Entity shall fail to comply with all Anti-Terrorism
Laws and (v) no Seller Party shall fail to promptly notify the Purchasers in
writing upon the occurrence of a Reportable Compliance Event.

 

26

--------------------------------------------------------------------------------


 

Section 7.5.              Preservation of Existence, Etc.  Such Seller Party
shall:

 

(a)                                                                                
preserve and maintain in full force and effect its legal existence and good
standing under the laws of its state or jurisdiction of organization except in
connection with transactions permitted by the Credit Agreement;

 

(b)                                                                                
preserve and maintain in full force and effect all governmental rights,
privileges, qualifications, permits, licenses and franchises necessary or
desirable in the normal conduct of its business except in connection with
transactions permitted by the Credit Agreement, except where the failure to so
preserve or maintain such governmental rights, privileges, qualifications,
permits, licenses and franchises could not reasonably be expected to have a
Material Adverse Effect;

 

(c)                                                                                 
preserve its business organization and goodwill, except where the failure to so
preserve its business organization or goodwill could not reasonably be expected
to have a Material Adverse Effect; and

 

(d)                                                                                
preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

Section 7.6.              Payment of Obligations.  Such Seller Party shall pay
and discharge as the same shall become due and payable (except to the extent the
failure to so pay and discharge could not reasonably be expected to have a
Material Adverse Effect), all of its obligations and liabilities, including:

 

(a)                                                                                
all tax liabilities, assessments and governmental charges or levies upon it or
its properties or assets, unless the same are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by such Seller Party; and

 

(b)                                                                                
all lawful claims which, if unpaid, would by law become an Adverse Claim upon
its property, unless such claims are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP are being
maintained by such Seller Party.

 

Section 7.7.              Audits.  Such Seller Party will furnish to the
Administrative Agent, for delivery to the other AgentsPurchasers, from time to
time such information with respect to it and the Receivables as the
Administrative Agent may (and shall, at the request of any Purchaser) reasonably
request.  Such Seller Party will, from time to time during regular business
hours as requested by the Administrative Agent or any Purchaser, upon reasonable
notice and at the sole cost of such Seller Party, permit the AgentsPurchasers or
their respective agents or representatives (i) to examine and make copies of and
abstracts from all Records in the possession or under the control of such Seller
Party relating to the Receivables and the Related Security, including, without
limitation, the related Contracts, and (ii) to visit the offices and properties
of such Seller Party for the purpose of examining such materials described in
clause (i) above, and to discuss matters relating to such Seller Party’s
financial condition or the Receivables and the Related Security or such Seller
Party’s performance under any of the Transaction Documents or the Originators’
performance under the Contracts and, in

 

27

--------------------------------------------------------------------------------


 

each case, with any of the officers or employees of such Seller Party having
knowledge of such matters.

 

Section 7.8.              Keeping of Records and Books.  The Servicer will
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Receivables in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable).  The
Servicer will give the AgentsPurchasers notice of any material change in the
administrative and operating procedures referred to in the previous sentence. 
Such Seller Party will on or prior to the date hereof, mark its master data
processing records and other books and records relating to the Purchaser
InterestsReceivables with a legend, acceptable to the Administrative Agent,
describing the Purchaser Interestssecurity interest of the Administrative Agent,
for the benefit of the Investor Parties.

 

Section 7.9.              Compliance with Contracts and Credit and Collection
Policy.  Such Seller Party will timely and fully (i) perform and comply with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Receivables, except where the failure to so comply
could not reasonably be expected to have a material adverse impact on the
overall collectability of the Receivables, and (ii) comply in all respects with
the Credit and Collection Policy in regard to each Receivable and the related
Contract, except where the failure to so comply could not reasonably be expected
to have a material adverse impact on the overall collectability of the
Receivables.

 

Section 7.10.       Purchasers’ RelianceInvestor Parties’ Reliance.  Seller
acknowledges that the PurchasersInvestor Parties are entering into the
transactions contemplated by this Agreement in reliance upon Seller’s identity
as a legal entity that is separate from each of the Originators.  Therefore,
from and after the date of execution and delivery of this Agreement, the Seller
shall take all reasonable steps, including, without limitation, all steps that
any of the AgentsPurchasers may from time to time reasonably request, to
maintain the Seller’s identity as a separate legal entity and to make it
manifest to third parties that the Seller is an entity with assets and
liabilities distinct from those of each Originator and any Affiliates thereof
and not just a division of an Originator or any such Affiliate.  Without
limiting the generality of the foregoing and in addition to the other covenants
set forth herein, Seller will:

 

(a)                                 conduct its own business in its own name and
require that all full-time employees of Seller, if any, identify themselves as
such and not as employees of an Originator (including, without limitation, by
means of providing appropriate employees with business or identification cards
identifying such employees as Seller’s employees);

 

(b)                                 (a) compensate all employees, consultants
and agents directly, from Seller’s own funds, for services provided to Seller by
such employees, consultants and agents and, to the extent any employee,
consultant or agent of Seller is also an employee, consultant or agent of an
Originator or any Affiliate thereof, allocate the compensation of such employee,
consultant or agent between Seller and such Originator or such Affiliate, as
applicable, on a basis that reflects the services rendered to Seller and such
Originator or such Affiliate, as applicable;

 

28

--------------------------------------------------------------------------------


 

(c)                                  (b) clearly identify its offices (by
signage or otherwise) as its offices and allocate to Seller on a reasonable
basis the costs of any space shared with an Originator;

 

(d)                                 (c) have a separate telephone number, which
will be answered only in its name and separate stationery, invoices and checks
in its own name;

 

(e)                                  (d) conduct all transactions with an
Originator or the Servicer (including, without limitation, any delegation of its
obligations hereunder as Servicer) strictly on an arm’s-length basis, allocate
all overhead expenses (including, without limitation, telephone and other
utility charges) for items shared between Seller and such Originator on the
basis of actual use to the extent practicable and, to the extent such allocation
is not practicable, on a basis reasonably related to actual use;

 

(f)                                   (e) at all times have a Board of Directors
consisting of at least three members, at least one member of which is an
Independent Director;

 

(g)                                  (f) observe all formalities as a distinct
entity, and ensure that all actions relating to (i) the dissolution or
liquidation of Seller or (ii) the initiation of, participation in, acquiescence
in or consent to any bankruptcy, insolvency, reorganization or similar
proceeding involving Seller, are duly authorized by unanimous vote of its Board
of Directors (including the Independent Director);

 

(h)                                 (g) maintain Seller’s books and records
separate from those of an Originator and any Affiliate thereof and otherwise
readily identifiable as its own assets rather than assets of such Originator and
any Affiliate thereof;

 

(i)                                     (h) prepare its financial statements
separately from those of each Originator and insure that any consolidated
financial statements of any Originator or any Affiliate thereof that include
Seller and that are filed with the Securities and Exchange Commission or any
other governmental agency have notes clearly stating that Seller is a separate
entity and that its assets will be available first and foremost to satisfy the
claims of the creditors of Seller;

 

(j)                                    (i) except as herein specifically
otherwise provided, maintain the funds or other assets of Seller separate from,
and not commingled with, those of an Originator or any Affiliate thereof and
only maintain bank accounts or other depository accounts to which Seller alone
is the account party, into which Seller alone makes deposits and from which
Seller alone (or the Administrative Agent on behalf of the Purchasers hereunder)
has the power to make withdrawals;

 

(k)                                 (j) pay all of Seller’s operating expenses
from Seller’s own assets (except for certain payments by an Originator or other
Persons pursuant to allocation arrangements that comply with the requirements of
this Section 7.10);

 

(l)                                     (k) operate its business and activities
such that:  it does not engage in any business or activity of any kind, or enter
into any transaction or indenture, mortgage, instrument, agreement, contract,
lease or other undertaking, other than the transactions contemplated and
authorized by this Agreement and the Receivable Sale Agreement; and does not
create, incur, guarantee, assume or suffer to exist any indebtedness or other
liabilities, whether

 

29

--------------------------------------------------------------------------------


 

direct or contingent, other than (1) as a result of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, (2) the incurrence of obligations under this
Agreement, (3) the incurrence of obligations, as expressly contemplated in the
Receivable Sale Agreement, to make payment to the applicable Originator
thereunder for the purchase of Receivables from such Originator under the
Receivable Sale Agreement, and (4) the incurrence of operating expenses in the
ordinary course of business of the type otherwise contemplated by this
Agreement;

 

(m)                             (l) maintain its charter in conformity with this
Agreement, such that (1) it does not amend, restate, supplement or otherwise
modify its Organization Documents in any respect that would impair its ability
to comply with the terms or provisions of any of the Transaction Documents,
including, without limitation, this Section 7.10; and (2) its corporate charter,
at all times that this Agreement is in effect, provides for (x) not less than
ten (10) days’ prior written notice to the AgentsPurchasers of the replacement
or appointment of any director that is to serve as an Independent Director for
purposes of this Agreement and (y) the condition precedent to giving effect to
such replacement or appointment that the Administrative Agent shall have
determined in its reasonable judgment that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Director;”

 

(n)                                 (m) maintain the effectiveness of, and
continue to perform under the Receivable Sale Agreement, such that it does not
amend, restate, supplement, cancel, terminate or otherwise modify the Receivable
Sale Agreement, or give any consent, waiver, directive or approval thereunder or
waive any default, action, omission or breach under the Receivable Sale
Agreement or otherwise grant any indulgence thereunder, without (in each case)
the prior written consent of the AgentsPurchasers;

 

(o)                                 (n) maintain its legal separateness such
that it does not merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions, and except as otherwise contemplated herein) all or substantially
all of its assets (whether now owned or hereafter acquired) to, or acquire all
or substantially all of the assets of, any Person, nor at any time create, have,
acquire, maintain or hold any interest in any Subsidiary;

 

(p)                                 (o) maintain at all times adequate capital
with which to conduct its business and to meet its obligations as they come due;
and

 

(q)                                 (p) take such other actions as are necessary
on its part to ensure that the facts and assumptions set forth in the opinion
issued by Bracewell & Giuliani LLP as counsel for the Seller Parties, in
connection with the closing or initial Incremental Purchase under this Agreement
and relating to substantive consolidation issues, and in the certificates
accompanying such opinion, remain true and correct in all material respects at
all times.

 

Section 7.11.       Performance and Enforcement of Receivable Sale Agreement. 
Seller will, and will require the Originators to, perform each of their
respective obligations and undertakings under and pursuant to the Receivable
Sale Agreement, will purchase Receivables thereunder in strict compliance with
the terms thereof and will vigorously enforce the rights and remedies accorded
to Seller under the Receivable Sale Agreement.  Seller will take all actions to
perfect and enforce its

 

30

--------------------------------------------------------------------------------


 

rights and interests (and the rights and interests of the Administrative Agent
and the Purchasers as assignees of Seller) under the Receivable Sale Agreement
as any of the AgentsPurchasers may from time to time reasonably request,
including, without limitation, making claims to which it may be entitled under
any indemnity, reimbursement or similar provision contained in the Receivable
Sale Agreement.

 

Section 7.12.       Collections.  Each Seller Party will cause all Collections
on the Receivables to be concentrated each Business Day into the Servicer’s
Concentration Account; provided, however, that solely with respect to each
account listed on Schedule C (as such Schedule C may be updated by the Servicer
with a delivery of a revised Schedule C concurrent with the delivery of the
Monthly Report pursuant to Article VIII, provided that no account may be added
to Schedule C without the consent of the Agents if, after giving effect to such
account’s addition and any prior or concurrent account closures and deletions,
the aggregate Collections flowing through all accounts listed on Schedule C
could reasonably be expected to exceed 5% of total weekly Collections on a pro
forma basis), so long as the daily balance therein does not exceed $2,500, each
Seller Party will concentrate the Collections therein into the Servicer’s
Concentration Account not less than once per calendar week.  The Servicer will
sweep all such Collections from the Servicer’s Concentration Account no less
than daily into the Facility Account and immediately thereafter transferred to
the applicable Originator’s Account.  Servicer will cause the Servicer’s
Concentration Account to be subject at all times to a Blocked Account Agreement
that is in full force and effect.  Seller will cause the Facility Account to be
subject at all times to a Blocked Account Agreement that is in full force and
effect.¶

 

(a)                                 The Seller Parties have directed the
Obligors on all Receivables to make payment to a Collection Account listed on
Schedule C or Schedule D.  Such Schedules may be updated from time to time by
the Seller Parties by delivering dated modified versions thereof to the
Purchasers; provided that, without the prior written consent of the Purchasers,
no new account may be added to Schedule C if the average daily balance in such
account is expected to exceed $2,500 during any calendar week, or (ii) the
aggregate Collections flowing through all accounts listed on Schedule C could
reasonably be expected to exceed 5% of total weekly Collections on a pro forma
basis.¶

 

(b)                                 The Seller Parties shall cause the
Collections to be concentrated into the Servicer’s Concentration Account each
Business Day; provided that (i) unless the daily balance in any account listed
on Schedule C exceeds $2,500, concentration of amounts deposited into such
Schedule C account need only be made weekly, and (ii) if the aggregate
Collections flowing through all other accounts listed on Schedule C are less
than 5% of total weekly Collections, concentration of amounts deposited into all
other Schedule C accounts need only be made weekly.¶

 

(c)                                  Each Business Day, the Servicer will cause
all Collections on deposit in in the Servicer’s Concentration Account to be
swept into the Facility Account and, so long as each of the conditions precedent
to a Reinvestment as set forth in Section 6.2 is satisfied, immediately
thereafter, transferred to the applicable Originator’s Account for Reinvestment
in accordance with Section 3.2.¶

 

31

--------------------------------------------------------------------------------


 

(d)                                 The Seller Parties will cause all accounts
list on Schedule D to at all times be subject to a Blocked Account Agreement
that is in full force and effect.

 

Section 7.13.       Ownership.  Seller will take all necessary action to
(i) acquire and maintain legal and equitable title to the Receivables
irrevocably in Seller, free and clear of any Adverse Claims other than Adverse
Claims in favor of the Administrative Agent, for the benefit of the
PurchasersInvestor Parties (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect
Seller’s interest in the Receivables and such other action to perfect, protect
or more fully evidence the interest of Seller therein as any of the
AgentsPurchasers may reasonably request), and (ii) establish and maintain, in
favor of the Administrative Agent, for the benefit of the PurchasersInvestor
Parties, a valid and perfected first priority undivided percentage ownership
interest (and/or a valid and perfected first priority security interest) in the
Receivables, Related Security and Collections to the full extent contemplated
herein, free and clear of any Adverse Claims other than Adverse Claims in favor
of the Administrative Agent for the benefit of the PurchasersInvestor Parties
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Administrative Agent’s (for the
benefit of the PurchasersInvestor Parties) interest in the Receivables and other
than, in the case of Collections, rights and claims of depositary and collecting
banks arising under the UCC, and such other action to perfect, protect or more
fully evidence the interest of the Administrative Agent for the benefit of the
PurchasersInvestor Parties as any of the AgentsPurchasers may reasonably
request).

 

Section 7.14.       Taxes.  Such Seller Party will file all tax returns and
reports required by law to be filed by it and will promptly pay all taxes and
governmental charges at any time owing, except any such taxes which are not yet
delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP will have
been set aside on its books.  Seller will pay when due any taxes payable in
connection with the Receivables, exclusive of taxes on or measured by income or
gross receipts of the Administrative Agent or any of the Agents or Purchasers.

 

Section 7.15.       Negative Covenants of the Seller Parties.  Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its termsFinal Payout Date, each Seller
Party hereby covenants, as to itself, that:

 

(a)                                 Name Change, Offices and Records.  Such
Seller Party will not change its name, identity or, legal structure (within the
meaning of Article 9 of any applicable enactment of the UCC) or jurisdiction of
organization, or relocate its chief executive office or any office where Records
are kept unless it will have:  (i) given the Administrative Agent at least 15
days’ prior written notice thereof and (ii) delivered to the Administrative
Agent all financing statements, instruments and other documents requested by any
of the AgentsPurchasers in connection with such change or relocation (including,
without limitation, in the case of a change of legal structure or  jurisdiction
of organization, a new organizational and UCC opinion).

 

(b)                                 Change in Payment Instructions to Obligors. 
Such Seller Party will not authorize any Obligor to make payment to any account
other than a Lock-Box or Collection

 

32

--------------------------------------------------------------------------------


 

Account which is swept into the Servicer’s Concentration Account in accordance
with Section 7.12.

 

(c)                                  Modifications to Contracts and Credit and
Collection Policy.  Such Seller Party will not make any change to the Credit and
Collection Policy that could adversely affect the collectability of the
Receivables or decrease the credit quality of any newly created Receivables. 
Except as otherwise permitted pursuant to Article VIII hereof, such Seller Party
will not extend, amend or otherwise modify the terms of any Receivable or any
Contract related thereto other than in accordance with the Credit and Collection
Policy.

 

(d)                                 Sales, Adverse Claims.  Such Seller Party
will not sell, assign (by operation of law or otherwise) or otherwise dispose
of, or grant any option with respect to, or create or suffer to exist any
Adverse Claim upon (including, without limitation, the filing of any financing
statement) or with respect to, the Receivables, the Related Security, the
Collections, the Facility Account or the Servicer’s Concentration Account, or
assign any right to receive income with respect thereto (other than, in each
case, the creation of the interests therein in favor of the Administrative
Agent, for the benefit of the PurchasersInvestor Parties, provided for herein
and other than, in the case of Collections, rights and claims of depositary and
collecting banks arising under the UCC), and such Seller Party will defend the
right, title and interest of the Administrative Agent, for the benefit of the
PurchasersInvestor Parties, in, to and under any of the foregoing property,
against all claims of third parties claiming through or under such Seller Party.

 

(e)                                  Net Receivables BalanceInvestment Excess. 
At no time prior to the Facility Termination Date will Seller permit the
Aggregate Capital outstanding to exceed the Net Receivables Balance less the
Required Reservesan Investment Excess to exist and be continuing.

 

(f)                                   Termination Date Determination.  Except as
required under the Credit Agreement, Seller will not designate the Termination
Date (as defined in the Receivable Sale Agreement), or send any written notice
to an Originator in respect thereof, without the prior written consent of the
AgentsPurchasers, except with respect to the automatic occurrence of such
Termination Date arising in accordance with the proviso set forth in
Section 7.2(i) of the Receivable Sale Agreement.

 

(g)                                  Restricted Junior Payments.  From and after
the occurrence of any Amortization Event, Seller will not make any Restricted
Junior Payment if, after giving effect thereto, Seller would fail to meet its
obligations set forth in Section 7.10(p).¶

 

(h)                                 Collection Accounts¶.  No Seller Party will
create, grant or suffer to exist any lien, pledge or other Adverse Claim on any
Collection Account except in favor of the Administrative Agent for the benefit
of the Investor Parties.  No Seller Party will deposit or will authorize any
Obligor to deposit any funds into a Collection Account other than Collections.¶

 

(i)                                     Liquidity Coverage Ratio.  Seller shall
not issue any LCR Security.

 

33

--------------------------------------------------------------------------------


 

ARTICLE VIII
ADMINISTRATION AND COLLECTION

 

Section 8.1.              Designation of Servicer.  The servicing,
administration and collection of the Receivables shall be conducted by such
Person (the “Servicer”) so designated from time to time in accordance with
Article VI of the Receivable Sale Agreement and this Article VIII.  Ferrellgas
is hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms of this Agreement.  The AgentsPurchasers,
acting jointly, may designate as Servicer any Person to succeed Ferrellgas or
any successor Servicer; provided, however, that unless an Amortization Event (or
another event of the type described in the definition of “Amortization Date” has
occurred), replacement of the Servicer shall not result in the occurrence of the
Amortization Date.

 

Section 8.2.              Certain Duties of Servicer.

 

(a)                                                                                
The Servicer shall administer the Collections in accordance with the procedures
described herein and in Article II.  The Servicer shall set aside and hold in
trust for the account of Seller and the Purchasers their respective shares of
the Collections in accordance with Article II.  The Servicer shall, upon the
request of the AgentsPurchasers, acting jointly, segregate, in a manner
acceptable to the AgentsPurchasers all cash, checks and other instruments
received by it from time to time constituting Collections from the general funds
of the Servicer or Seller prior to the remittance thereof in accordance with
Article II.  If the Servicer shall be required to segregate Collections pursuant
to the preceding sentence, the Servicer shall segregate and deposit with a bank
designated by the Administrative Agent such allocable share of Collections of
Receivables set aside for the Purchasers on the first Business Day following
receipt by the Servicer of such Collections, duly endorsed or with duly executed
instruments of transfer.

 

(b)                                                                                
The Servicer may, in accordance with the applicable Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Servicer determines to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable, Defaulted
Receivable or Charged-Off Receivable or limit the rights of the
AgentsAdministrative Agent or the Purchasers under this Agreement. 
Notwithstanding anything to the contrary contained herein, from and after the
occurrence of an Amortization Event, the AgentsPurchasers shall have the
absolute and unlimited right to direct the Servicer to commence or settle any
legal action with respect to any Receivable or to foreclose upon or repossess
any Related Security.

 

(c)                                                                                 
The Servicer shall hold in trust for Seller and the Purchasers all Records that
(i) evidence or relate to the Receivables or (ii) are otherwise necessary or
desirable to collect the Receivables and shall, as soon as practicable upon
demand of the Administrative Agent at the direction of the Required
Purchasersany Purchaser following the occurrence of an Amortization Event,
deliver or make available to the Administrative Agent, for the benefit of the
PurchasersInvestor Parties, all such Records, at a place selected by the
Administrative Agent.  The Servicer shall, from time to time at the request of
any PurchaserInvestor Party, furnish to the PurchasersInvestor Parties (promptly
after any such request) a calculation of the amounts set aside for the
PurchasersInvestor Parties pursuant to Article IIIII.

 

34

--------------------------------------------------------------------------------


 

(d)                                                                                
Any payment by an Obligor in respect of any indebtedness owed by it to an
Originator or Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.

 

Section 8.3.              Collection Notices.  TheUpon five (5) Business Days’
prior written notice to the Seller Parties, the Administrative Agent may and is
hereby authorized to, and shall, at the direction of any two Purchasers, at any
time to, date and to deliver to the applicable Collection BankBanks the
applicable Collection NoticesNotice(s); provided, however, that (a) no prior
notice shall be required to be given in the event a Securitization Termination
Notice has been delivered in accordance with the Intercreditor Agreement or any
Amortization Event exists and is continuing, (b) nothing herein shall be deemed
to give any of the AgentsAdministrative Agent or any of the Purchasers any claim
to, Adverse Claim on or right to retain any amounts deposited into the
Servicer’s Concentration Account or the Facility Account which do not constitute
Collections, and provided, further, that(c) unless an Amortization Event (or
another event of the type described in the definition of “Amortization Date” has
occurred) or a Securitization Termination Notice has been delivered in
accordance with the Intercreditor Agreement, delivery of the Collection Notices
shall not result in the occurrence of the Amortization Date.  The Servicer and
Seller hereby transfer to the Administrative Agent for the benefit of the
PurchasersInvestor Parties, exclusive control of the Servicer’s Concentration
Account; provided, however, that the Servicer or Seller shall retain the right
to direct the disposition of funds therefrom until the Administrative Agent
delivers the applicable Collection Notice.  The Seller hereby transfers to the
Administrative Agent for the benefit of the PurchasersInvestor Parties,
exclusive control of the Facility Account and each other Collection Account
(other than the Servicer’s Concentration Account) that is now or hereafter
governed by a Blocked Account Agreement; provided, however, that the Seller
shall retain the right to direct the disposition of funds therefrom until the
Administrative Agent delivers the applicable Collection Notice.  Each of the
Seller Parties hereby authorizes the Administrative Agent, and agrees that the
Administrative Agent shall be entitled:  (i) at any time after delivery of the
Collections Notices, to endorse such Seller Party’s name on checks and other
instruments representing Collections, (ii) at any time after the earlier to
occur of an Amortization Event or replacement of the Servicer, to enforce the
Receivables and the Related Security, and (iii) at any time after delivery of
the Collections Notices, to take such action as shall be necessary or desirable
to cause all cash, checks and other instruments constituting Collections to come
into the possession of the Administrative Agent rather than such Seller Party.

 

Section 8.4.              Responsibilities of Seller.  Anything herein to the
contrary notwithstanding, the exercise by the AgentsAdministrative Agent and the
Purchasers of their rights hereunder shall not release the Servicer, the
applicable Originator or Seller from any of their duties or obligations with
respect to any Receivables or under the related Contracts.  The Purchasers shall
have no obligation or liability with respect to any Receivables or related
Contracts, nor shall any of them be obligated to perform the obligations of
Seller.

 

35

--------------------------------------------------------------------------------


 

Section 8.5.              Reports.

 

(a)                                                                                
The Servicer shall prepare and forward to the AgentsPurchasers (i) on the 18th
day of each month hereafter or if any such day is not a Business Day, on the
next succeeding Business Day (each, a “Monthly Reporting Date”), a Monthly
Report and (ii) at such times as any of the AgentsPurchasers shall reasonably
request, a listing by Obligor of all Receivables together with an aging of all
Receivables.  Subject to the limitations set forth in Section 7.12, concurrent
with the delivery of each Monthly Report, the Servicer may, but is not obligated
to, provide an updated Schedule C so long as such updated Schedule C only adds
new accounts and deletes previously listed accounts which have been closed. 
Upon such delivery, Schedule C attached hereto shall be automatically replaced
in its entirety with such updated Schedule C without the consent of any other
party hereto.

 

(b)                                                                                
In addition, on each Interim Reporting Date, the Servicer shall prepare and send
to each of the AgentsPurchasers an Interim Report as of the close of business on
the prior Business Day or week, as applicable; provided that the Servicer may
provide an unsigned Interim Report by e-mail so long as such e-mail transmission
confirms that such Interim Report is final and the Servicer delivers a signed
hard copy by facsimile or mail within two Business Days.

 

ARTICLE IX
AMORTIZATION EVENTS

 

Section 9.1.              Amortization Events.  The occurrence of any one or
more of the following events shall constitute an Amortization Event:

 

(a)                                               (i) Except as provided in
paragraph 9.1(e), any Seller Party shall fail to make any payment or deposit
required hereunder when due and, for any such payment or deposit which is not in
respect of Capital, such failure continues for two (2) Business Days, or
(ii) any Seller Party shall fail to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a) and paragraph 9.1(e)) and such failure shall continue for five
(5) consecutive Business Days.(i) Except as provided in Section 9.1(e), any
Seller Party shall fail to make any payment or deposit required hereunder when
due and, for any such payment or deposit which is not in respect of Capital,
such failure continues for two (2) Business Days, or ¶

 

(ii)                                  Any Seller Party shall fail to perform or
observe any term, covenant or agreement hereunder (other than as referred to in
clause (i) of this Section 9.1(a) or in Section 9.1(e)) and (A) in the case of
Section 8.5, such failure shall continue for one (1) Business Day, provided that
not more than once per calendar quarter, such (1) Business Day cure period shall
be automatically extended to three (3) Business Days), and (B) in the case of
all other Sections (other than as referred to in clause (i) of this paragraph
(a) or in Section  9.1(e)), such failure shall continue for five (5) consecutive
Business Days.

 

(b)                                                                                
Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document to which it is a party
or in

 

36

--------------------------------------------------------------------------------


 

any other document delivered pursuant hereto or thereto shall prove to have been
incorrect in any material respect when made or deemed made.

 

(c)                                                                                 
Failure of Seller to pay any Indebtedness when due; or the default by Seller in
the performance of any term, provision or condition contained in any agreement
under which any such Indebtedness was created or is governed, the effect of
which is to cause, or to permit the holder or holders of such Indebtedness to
cause, such Indebtedness to become due prior to its stated maturity; or any such
Indebtedness of Seller shall be declared to be due and payable or required to be
prepaid (other than by a regularly scheduled payment) prior to the date of
maturity thereof.

 

(d)                                                                                
(i) Any Seller Party shall generally not pay its debts as such debts become due
or shall admit in writing its inability to pay its debts generally or shall make
a general assignment for the benefit of creditors; or (ii) any proceeding shall
be instituted by or against any Seller Party or any of its Subsidiaries seeking
to adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property or (iii) any Seller Party or any of its
Subsidiaries shall take any action to authorize any of the actions set forth in
clauses (i) or (ii) above in this subsection (d).

 

(e)                                               Seller shall fail to comply
with the terms of Section 2.5 hereof, or, on any day, the Aggregate Capital
shall exceed the Purchase Limit on such day.Seller shall fail to comply with the
terms of Section 1.3(b) or Section 7.15(e) hereof, and such failure shall
continue unremedied for one (1) Business Day.

 

(f)                                                                                  
As of the last day of any Measurement Period:

 

(i)                                     the average of the Charged-Off Trigger
Ratios for the three Measurement Periods then most recently ended shall exceed
0.9%, or

 

(ii)                                  the average of the Dilution Ratios for the
three Measurement Periods shall exceed (A) 5.0% for the three Measurement
Periods ending in July, August, September or October of any year, or (B) 4.25%
for the three Measurement Periods ending in November, December, January,
February, March, April, May or June of any year.

 

(g)                                                                                 
A Change of Control shall occur.

 

(h)                                                                                
One or more final judgments for the payment of money shall be entered against
Seller on claims not covered by insurance or as to which the insurance carrier
has denied its responsibility, and such judgment shall continue unsatisfied and
in effect for fifteen (15) consecutive days without a stay of execution.

 

(i)                                                                                    
The occurrence of any Termination Event or the Termination Date (each as defined
in the Receivable Sale Agreement) shall occur.

 

37

--------------------------------------------------------------------------------


 

(j)                                                                                   
This Agreement shall terminate in whole or in part (except in accordance with
its terms), or shall cease to be effective or to be the legally valid, binding
and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Administrative Agent for the benefit of the
PurchasersInvestor Parties shall cease to have either a valid and perfected
first priority ownership or security interest in the Receivables.

 

(k)                                
                                                As of the last day of any
Measurement Period ending during the periods specified in the table below, the
average of the three Measurement Periods then most recently ended for the
Outstanding Balance of all Receivables included in the Purchaser Interests
(regardless of whether they are Eligible Receivables on the date of
determination) as to which any payment, or part thereof, remains unpaid for 61
days or more from the original due date for such payment shall exceed the
percentage specified in the table below opposite such period:As of the last day
of any Measurement Period ending during the periods specified in the table
below, the average of the three Measurement Periods then most recently ended for
the Outstanding Balance of all Receivables included in the Aggregate Purchaser
Interest (regardless of whether they are Eligible Receivables on the date of
determination) as to which any payment, or part thereof, remains unpaid for 61
days or more from the original due date for such payment shall exceed the
percentage specified in the table below opposite such period:¶

 

¶

(i) Any Loan Party (this and other capitalized terms in this Section 9.1(l) are
used with the meanings attributed thereto in the Credit Agreement unless
otherwise specified) or any Subsidiary thereof (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise, but after giving effect to any applicable grace periods)
in respect of any Indebtedness or Guarantee (other than Indebtedness hereunder
and Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto (in each case,
after giving effect to any applicable grace periods), or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness or such Guarantee to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Restricted Subsidiary thereof
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Restricted Subsidiary thereof is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount.¶

 

38

--------------------------------------------------------------------------------


 

PERIOD IN WHICH
MEASUREMENT PERIOD ENDS

 

APPLICABLE
PERCENTAGE

 

January, February, March or April

 

14.00

%

May

 

18.50

%

June

 

23.00

%

July

 

27.00

%

August or September

 

26.00

%

October or November

 

20.00

%

December

 

15.00

%

¶

 

(l)                                     (i) Failure of any Originator (this and
other capitalized terms used in this Section 9.1(l) and not otherwise defined in
this Agreement are used with the meanings attributed thereto in the Credit
Agreement) to pay when due any Indebtedness (other than Indebtedness referred to
in Section 9.1(a)) in an aggregate principal amount of $25,000,000 or more, in
each case beyond the grace period, if any, provided therefor, (ii) breach or
default by any Originator with respect to any other material term of (A) one or
more items of Indebtedness having an aggregate principal amount referred to in
clause (i) above, or (B) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case beyond the
grace period, if any, provided therefor, if the effect of such breach or default
is to cause, or to permit the holder or holders of that Indebtedness (or a
trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or
redeemable) or to require the prepayment, redemption, repurchase or defeasance
of, or to require such Originator to make any offer to prepay, redeem,
repurchase or defease such Indebtedness, prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be, or (iii) there
occurs under any Hedging Agreement an Early Termination Date (as defined in such
Hedging Agreement) resulting from (A) any event of default under such Hedging
Agreement as to which an Originator is the Defaulting Party (as defined in such
Hedging Agreement) or (B) any Termination Event (as so defined) under such
Hedging Agreement as to which an Originator is an Affected Party (as so defined)
and, in either event, the Hedge Liabilities owed by such Originator as a result
thereof is greater than $25,000,000.

 

(m)                             Ferrellgas shall (i) for any fiscal quarter of
Ferrellgas ending on or before April 30, 2018, permit the Consolidated Interest
Coverage Ratio (as defined in the Credit Agreement) as of the end of any fiscal
quarter of Ferrellgas to be less than 1.75 to 1.00, or (ii) for any fiscal
quarter of Ferrellgas ending thereafter, permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of Ferrellgas to be less than
2.50 to 1.00.and its Restricted Subsidiaries (as defined in the Credit Agreement
Agreement as in effect on May 14, 2018 and as thereafter amended, restated or
otherwise modified from time to time with the consent of the

 

39

--------------------------------------------------------------------------------


 

Purchasers) shall permit the Fixed Charge Coverage Ratio (as defined, calculated
and reported under the Credit Agreement as in effect on May 14, 2018 and as
hereafter amended, restated or otherwise modified from time to time with the
consent of the Purchasers) as of the last day of any Fiscal Quarter (as defined
in the Credit Agreement as in effect on May 14, 2018 and as thereafter amended,
restated or otherwise modified from time to time with the consent of the
Purchasers), beginning with the Fiscal Quarter ending July 31, 2018, to be less
than 1.00 to 1.00.¶

 

(n)        Ferrellgas shall fail to maintain a Consolidated Senior Secured
Leverage Ratio (as defined in the Credit Agreement) as of the end of any period
of four fiscal quarters of not greater than 2.75 to 1.00.¶

 

(O)        Ferrellgas shall (i) for any period of four consecutive fiscal
quarters of Ferrellgas ending on or before April 30, 2018, permit the
Consolidated Leverage Ratio (as defined in the Credit Agreement) as of the end
of any period of four consecutive fiscal quarters of Ferrellgas to be greater
than 7.75 to 1.00, or (ii) ) for any period of four consecutive fiscal quarters
of Ferrellgas ending thereafter, permit the Consolidated Leverage Ratio as of
the end of any period of four consecutive fiscal quarters of Ferrellgas to be
greater than 5.50 to 1.00.¶

 

(n)                                 Ferrellgas and its Restricted Subsidiaries
shall permit the Senior Secured Leverage Ratio (as defined, calculated and
reported under the Credit Agreement) as of the last day of any Fiscal Quarter,
beginning with the Fiscal Quarter ending July 31, 2018, to exceed 3.00 to 1.00.

 

(po)                          Seller shall fail to hold at least one meeting
each fiscal year of its Board of Directors or other comparable governing body.

 

(q) (p) Any Person shall be appointed as an Independent Director of the Seller
without prior notice thereof having been given to the Administrative Agent in
accordance with Section 7.3(h) or without the written acknowledgement by the
Administrative Agent that such Person conforms, in the reasonable judgment of
the Administrative Agent based on the Seller’s representations, with the
criteria set forth in the definition herein of “Independent Director.”¶

 

(q)                                 There shall occur one or more ERISA Events
which individually or in the aggregate results in or could reasonably be
expected to result in liability in excess of $25,000,000.

 

Section 9.2.              Remedies.  Upon the occurrence and during the
continuation of an Amortization Event, the Administrative Agent may, or upon the
direction of any two or more Purchasers with Capital in excess of 50% of the
Aggregate Capital, the Administrative Agent shall, take any of the following
actions:  (i) replace the Person then acting as Servicer (if not previously
replaced), (ii) declare the Amortization Date to have occurred, whereupon the
Amortization Date shall forthwith occur, without demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Seller
Party; provided, however, that upon the occurrence of an Amortization Event
described in Section 9.1(d), or of an actual or deemed entry of an order for
relief with respect to any Seller Party under the Federal Bankruptcy Code, the
Amortization Date shall automatically occur, without demand, protest or any
notice of any kind, all of which are hereby expressly waived by each Seller
Party, and (iii) notify Obligors of the Purchasers’ interest in the

 

40

--------------------------------------------------------------------------------


 

Receivables.  The aforementioned rights and remedies shall be without
limitation, and shall be in addition to all other rights and remedies of the
AgentsAdministrative Agent and the Purchasers otherwise available under any
other provision of this Agreement, by operation of law, at equity or otherwise,
all of which are hereby expressly preserved, including, without limitation, all
rights and remedies provided under the UCC, all of which rights shall be
cumulative.

 

ARTICLE X
INDEMNIFICATION

 

Section 10.1.       Indemnities by the Seller Parties.  Without limiting any
other rights that any of the AgentsAdministrative Agent or any of the Purchasers
may have hereunder or under applicable law, (A) Seller hereby agrees to
indemnify (and pay upon demand to) the Administrative Agent and each of the
Agents and Purchasers and their respective assigns, officers, directors, agents
and employees (each an “Indemnified Party”) from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses including
reasonable attorneys’ fees (which attorneys may be employees of suchthe
Administrative Agent or such Purchaser) and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by a Purchaser of an interest in the
Receivables, and (B) the Servicer hereby agrees to indemnify (and pay upon
demand to) each Indemnified Party for Indemnified Amounts awarded against or
incurred by any of them arising out of the Servicer’s activities as Servicer
hereunderbreach of any representation, warranty or covenant made by it
hereunder, its commingling of any Collections or its violation of Law,
excluding, however, in all of the foregoing instances under the preceding
clauses (A) and (B):

 

(a)                                 Indemnified Amounts to the extent a final
judgment of a court of competent jurisdiction holds that such Indemnified
Amounts resulted from gross negligence or willful misconduct on the part of the
Indemnified Party seeking indemnification;

 

(b)                                 Indemnified Amounts to the extent the same
includes losses in respect of Receivables that are uncollectible on account of
the insolvency, bankruptcy or lack of creditworthiness of the related Obligor;
or

 

(c)                                  taxes imposed by the jurisdiction in which
such Indemnified Party’s principal executive office is located, on or measured
by the overall net income of such Indemnified Party to the extent that the
computation of such taxes is consistent with the characterization for income tax
purposes of the acquisition by the Purchasers of Purchaser Interests as a loan
or loans by the Purchasers to Seller secured by the Receivables and Related
Security;

 

provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement.  Without limiting the generality
of the foregoing indemnification, Seller shall indemnify the
AgentsAdministrative Agent and the Purchasers for Indemnified Amounts
(including, without limitation, losses in respect

 

41

--------------------------------------------------------------------------------


 

of uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to Seller or the Servicer) relating to or resulting from:

 

(i)                                     any representation or warranty made by
any Seller Party or Originator (or any officers of any such Person) under or in
connection with this Agreement, any other Transaction Document or any other
information or report delivered by any such Person pursuant hereto or thereto,
which shall have been false or incorrect when made or deemed made;

 

(ii)                                  the failure by Seller, the Servicer or any
Originator to comply with any applicable law, rule or regulation with respect to
any Receivable or Contract related thereto, or the nonconformity of any
Receivable or Contract included therein with any such applicable law, rule or
regulation or any failure of any Originator to keep or perform any of its
obligations, express or implied, with respect to any Contract;

 

(iii)                               any failure of Seller, the Servicer or any
Originator to perform its duties, covenants or other obligations in accordance
with the provisions of this Agreement or any other Transaction Document;

 

(iv)                              any products liability, personal injury or
damage suit, or other similar claim arising out of or in connection with
merchandise, insurance or services that are the subject of any Contract or any
Receivable;

 

(v)                                 any dispute, claim, offset or defense (other
than discharge in bankruptcy of the Obligor) of the Obligor to the payment of
any Receivable (including, without limitation, a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise or service related
to such Receivable or the furnishing or failure to furnish such merchandise or
services;

 

(vi)                              the commingling of Collections at any time
with other funds;

 

(vii)                           any investigation, litigation or proceeding
related to or arising from this Agreement or any other Transaction Document, the
transactions contemplated hereby, the use of the proceeds of an Incremental
Purchase or a Reinvestment, the ownership of the Purchaser Interests or any
other investigation, litigation or proceeding relating to Seller, the Servicer
or any Originator in which any Indemnified Party becomes involved as a result of
any of the transactions contemplated hereby;

 

(viii)                        any inability to litigate any claim against any
Obligor in respect of any Receivable as a result of such Obligor being immune
from civil and commercial law and suit on the grounds of sovereignty or
otherwise from any legal action, suit or proceeding;

 

(ix)                              any Amortization Event described in
Section 9.1(d);

 

42

--------------------------------------------------------------------------------


 

(x)                                 any failure of Seller to acquire and
maintain legal and equitable title to, and ownership of all or any portion of
the Receivables from the applicable Originator, free and clear of any Adverse
Claim (other than as created hereunder); or any failure of Seller to give
reasonably equivalent value to such Originator under the Receivable Sale
Agreement in consideration of the transfer by such Originator of any portion of
the Receivables, or any attempt by any Person to void such transfer under
statutory provisions or common law or equitable action;

 

(xi)                              any failure to vest and maintain vested in the
Administrative Agent for the benefit of the PurchasersInvestor Parties, or to
transfer to the Administrative Agent for the benefit of the PurchasersInvestor
Parties, legal and equitable title to, and ownership of, a first priority
perfected undivided percentage ownership interest (to the extent of the
Aggregate Purchaser InterestsInterest contemplated hereunder) or security
interest in the Receivables and Related Security, free and clear of any Adverse
Claim (except as created by the Transaction Documents);

 

(xii)                           the failure to have filed, or any delay in
filing, financing statements or other similar instruments or documents under the
UCC of any applicable jurisdiction or other applicable laws with respect to the
Receivables, and the proceeds of any thereof, whether at the time of any
Incremental Purchase or Reinvestment or at any subsequent time;

 

(xiii)                        any action or omission by any Seller Party which
reduces or impairs the rights of the AgentsAdministrative Agent or the
Purchasers with respect to any Receivable or the value of any such Receivable;

 

(xiv)                       any attempt by any Person to void any Incremental
Purchase or Reinvestment hereunder under statutory provisions or common law or
equitable action; and

 

(xv)                          the failure of any Receivable included in the
calculation of the Net Receivables Balance to be an Eligible Receivable at the
time so included.

 

Section 10.2.       Increased Cost and Reduced Return.

 

(a)                                
                                                If after the date hereof, any
Affected Entity shall be charged any fee, expense or increased cost on account
of the adoption of any applicable law, rule or regulation (including any
applicable law, rule or regulation regarding capital adequacy), any accounting
principles or any change therein in any of the foregoing, or any change in the
interpretation or administration thereof by the Financial Accounting Standards
Board (“FASB”), any governmental authority, any central bank or any comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority or agency (a “Regulatory Change”):  (i) which subjects any
Affected Entity to any charge or withholding on or with respect to this
Agreement or an Affected Entity’s obligations under this Agreement, or on or
with respect to the Receivables, or changes the basis of taxation of payments to
any Affected Entity of any amounts payable under this Agreement (except for
changes in the rate of tax on the overall net income of an Affected

 

43

--------------------------------------------------------------------------------


 

Entity) or (ii) which imposes, modifies or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of an Affected Entity, or credit
extended by an Affected Entity pursuant to this Agreement or (iii) which imposes
any other condition the result of which is to increase the cost to an Affected
Entity of performing its obligations under this Agreement, or to reduce the rate
of return on an Affected Entity’s capital as a consequence of its obligations
under this Agreement, or to reduce the amount of any sum received or receivable
by an Affected Entity under this Agreement or to require any payment calculated
by reference to the amount of interests or loans held or interest received by
it, then, upon demand by the applicable Purchaser, the Seller shall pay to such
Purchaser, for the benefit of the relevant Affected Entity, such amounts charged
to such Affected Entity or compensate such Affected Entity for such reduction;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a Regulatory Change subject to this Section 10.2(a) regardless of the date
enacted, adopted or issued.

 

(b)                                
                                                Payment of any sum pursuant to
this Section 10.2 shall be made by the Seller to the applicable Purchaser, for
the benefit of the relevant Affected Entity, not later than ten (10) days after
any such demand is made.  A certificate of any Affected Entity, signed by an
authorized officer claiming compensation under this Section 10.2 and setting
forth in reasonable detail the additional amount to be paid for its benefit and
explaining the manner in which such amount was determined shall be presumptive
evidence of the amount to be paid, absent manifest error.  Amounts under this
Section 10.2 may be demanded at any time within 180 days after the incurrence of
such amount without regard to the timing of issuance of any financial statement
by Seller, any Purchaser or any Affected Entity.

 

Section 10.3.       Other Costs and Expenses.  Seller shall pay to the
AgentsAdministrative Agent and the Purchasers within 45 days after presentation
of an invoice therefor setting forth in reasonable detail the basis for the fees
and charges therein all costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of the Administrative Agent’s
auditors auditing the books, records and procedures of Seller, reasonable fees
and out-of-pocket expenses of shared legal counsel for the AgentsAdministrative
Agent and the Purchasers with respect thereto and with respect to advising the
Agentsthem as to their respective rights and remedies under this Agreement. 
Seller shall pay to each of the AgentsAdministrative Agent and the Purchasers
within 45 days after presentation of an invoice therefor setting forth in
reasonable detail the basis for the fees and charges therein any and all costs
and expenses of the AgentsAdministrative Agent and the Purchasers, if any,
including the reasonable fees and expenses of counsel in connection with the
enforcement of this Agreement and the other documents delivered hereunder and in
connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following an Amortization
Event.

 

44

--------------------------------------------------------------------------------


 

ARTICLE XI
THE AGENTSTHE ADMINISTRATIVE AGENT

 

Section 11.1.       Authorization and Action.  Each Purchaser hereby designates
and appoints Wells to act as its administrative agent hereunder and under each
other Transaction Document, and authorizes the Administrative Agent to take such
actions as Administrative Agent on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms of this Agreement and the
other Transaction Documents together with such powers as are reasonably
incidental thereto.  Each of Wells, SunTrust and Fifth Third hereby designates
and appoints itself to act as its managing agent hereunder, and authorizes
itself to take such actions as managing agent on its behalf and to exercise such
powers as are delegated to such managing agent by the terms of this Agreement,
together with such powers as are reasonably incidental thereto.  Each of the
AgentsThe Administrative Agent hereby agrees to deliver a copy of each notice,
certificate or report received by it from the Seller Parties to the applicable
Purchasers promptly after receipt thereof.  The AgentsAdministrative Agent shall
not have any duties or responsibilities, except those expressly set forth herein
or in any other Transaction Document, or any fiduciary relationship with any
Purchaser, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of any of the AgentsAdministrative Agent
shall be read into this Agreement or any other Transaction Document or otherwise
exist for any of the AgentsAdministrative Agent.  In performing its functions
and duties hereunder and under the other Transaction Documents, the
Administrative Agent shall act solely as agent for the Purchasers and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for any Seller Party or any of such Seller Party’s
successors or assigns, and each of the Co-Agents shall act solely as agent for
itself and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any Seller Party, any of such Seller
Party’s successors or assigns, or any other Purchaser.  None of the Agents.  The
Administrative Agent shall not be required to take any action that exposes it to
personal liability or that is contrary to this Agreement, any other Transaction
Document or applicable law.  The appointment and authority of the
AgentsAdministrative Agent hereunder shall terminate upon the indefeasible
payment in full of all Aggregate Unpaids.  Each of the Purchasers hereby
authorizes the Administrative Agent to file UCC financing statements and execute
the Blocked Account Agreements on behalf of such Purchaser (the terms of which
shall be binding on such Purchaser).

 

Section 11.2.       Delegation of Duties.  Each of the AgentsThe Administrative
Agent may execute any of its duties under this Agreement and each other
Transaction Document by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties. 
None of the AgentsThe Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

Section 11.3.       Exculpatory Provisions.  None ofNeither the
AgentsAdministrative Agent nor any of its directors, officers, agents or
employees shall be (i) liable for any action lawfully taken or omitted to be
taken by it or them under or in connection with this Agreement or any other
Transaction Document (except for its, their or such Person’s own gross
negligence or willful misconduct), or (ii) responsible in any manner to any of
the Purchasers or other Agents for any recitals, statements, representations or
warranties made by any Seller Party contained in this Agreement, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement, or any other

 

45

--------------------------------------------------------------------------------


 

Transaction Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, or any other Transaction
Document or any other document furnished in connection herewith or therewith, or
for any failure of any Seller Party to perform its obligations hereunder or
thereunder, or for the satisfaction of any condition specified in Article VI, or
for the perfection, priority, condition, value or sufficiency of any collateral
pledged in connection herewith.  None of the AgentsThe Administrative Agent
shall not be under any obligation to any Purchaser or any other Agent to
ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement or any
other Transaction Document, or to inspect the properties, books or records of
the Seller Parties.  None of the AgentsThe Administrative Agent shall not be
deemed to have knowledge of any Amortization Event or Potential Amortization
Event unless suchthe Administrative Agent has received notice from Seller or a
Purchaser.

 

Section 11.4.       Reliance by Agentsthe Administrative Agent.  The
AgentsAdministrative Agent shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to Seller), independent accountants and other
experts selected by suchthe Administrative Agent.  Each of the AgentsThe
Administrative Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other Transaction
Document unless it shall first receive such advice or concurrence of such
Purchasers as it deems appropriate and it shall first be indemnified to its
satisfaction by the applicable Purchasers, provided that unless and until
suchthe Administrative Agent shall have received such advice, suchthe
Administrative Agent may take or refrain from taking any action, as suchthe
Administrative Agent shall deem advisable and in the best interests of the
Purchasers.  Each of the AgentsThe Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, in accordance with a
request of the Required Purchasers or all of the Purchasers, as applicable, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all  of the PurchasersInvestor Parties.

 

Section 11.5.       Non-Reliance on Agents and Other PurchasersOther Investor
Parties.  Each Purchaser expressly acknowledges that none of the
Agents,Administrative Agent, the LC Issuer nor any of such Agent’stheir
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
anythe Administrative Agent or the LC Issuer hereafter taken, including, without
limitation, any review of the affairs of any Seller Party, shall be deemed to
constitute any representation or warranty by such AgentPerson.  Each Purchaser
represents and warrants to the AgentsAdministrative Agent and the LC Issuer that
it has and will, independently and without reliance upon any of the Agents or
any other PurchaserInvestor Party and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of Seller and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.

 

Section 11.6.       Reimbursement and Indemnification.  The Purchasers agree to
reimburse and indemnify the Administrative Agent and its officers, directors,
employees, representatives and agents ratably according to their respective
CommitmentsPercentages, to the extent not paid or reimbursed by the Seller
Parties (i) for any amounts for which the Administrative

 

46

--------------------------------------------------------------------------------


 

AgentWells, acting in its capacity as Administrative Agent or LC Issuer, is
entitled to reimbursement by the Seller Parties hereunder and (ii) for any other
expenses incurred by the Administrative AgentWells, in its capacity as
Administrative Agent andor LC Issuer, acting on behalf of the PurchasersInvestor
Parties, in connection with the administration and enforcement of this Agreement
and the other Transaction Documents.

 

Section 11.7.       Agents in their Individual CapacityAdministrative Agent in
its Individual Capacity.  Each of the Agents, the PurchasersInvestor Parties and
their respective Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with Seller or any Affiliate of Seller
as though it were not an Agent or a Purchaser (as applicable)Investor Party
hereunder.  With respect to the acquisition of Purchaser Interests pursuant to
this Agreement, the Administrative Agent shall have the same rights and powers
under this Agreement in its individual capacity as any other Purchaser and may
exercise the same as though it were not the Administrative Agent, and the terms
“Purchaser” and “Purchasers” shall include Wells, SunTrust and Fifth Third.

 

Section 11.8.       Successor Administrative Agent.  The Administrative Agent
may, upon five days’ notice to Seller and the Purchasers, and the Administrative
Agent will, upon the direction of all of the Purchasers (other than the
Administrative Agent, in its individual capacity) resign as Administrative
Agent.  If the Administrative Agent shall resign, then the Requiredremaining
Purchasers during such five-day period shall appoint from among the remaining
Purchasers a successor administrative agent.  If for any reason no successor
Administrative Agent is appointed by the Requiredremaining Purchasers during
such five-day period, then effective upon the termination of such five -day
period, the Purchasers shall perform all of the duties of the Administrative
Agent hereunder and under the other Transaction Documents and Seller and the
Servicer (as applicable) shall make all payments in respect of the Aggregate
Unpaids directly to the applicable Purchasers and for all purposes shall deal
directly with the Purchasers.  After the effectiveness of any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Transaction Documents and the
provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Administrative Agent under this Agreement and under the other Transaction
Documents.

 

47

--------------------------------------------------------------------------------


 

ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS

 

Section 12.1.  Assignments.

 

(a)                           Neither Seller nor the Servicer shall have the
right to assign its rights or obligations under this Agreement without the prior
written consent of each of the AgentsPurchasers.

 

(b)                           With the consent of the Seller as long as no
Amortization Event has occurred and is continuing (which consent shall not be
unreasonably withheld), any Purchaser (“Assigning Purchaser”) may at any time
and from time to time assign to one or more Persons (“Assignee Purchaser”) all
or any part of its rights and obligations under this Agreement pursuant to an
assignment agreement, in a form reasonably acceptable to the parties thereto,
Seller and Administrative Agent (an “Assignment Agreement”) executed by such
Assignee Purchaser and such Assigning Purchaser.  Upon delivery of an executed
Assignment Agreement to the Administrative Agent, such Assigning Purchaser shall
be released from its obligations hereunder to the extent of such assignment. 
Thereafter the Assignee Purchaser shall for all purposes be a Purchaser party to
this Agreement and shall have all the rights and obligations of a Purchaser
under this Agreement to the same extent as if it were an original party hereto
and no further consent or action by Seller, the Purchasers or the
AgentsAdministrative Agent shall be required.

 

Section 12.2.  Participations.  Any Purchaser may, in the ordinary course of its
business at any time sell to one or more Persons (each, a “Participant”),
participating interests in its Purchaser Interests or any other interest of such
Purchaser hereunder.  Notwithstanding any such sale by such a Purchaser of a
participating interest to a Participant, such Purchaser’s rights and obligations
under this Agreement shall remain unchanged, such Purchaser shall remain solely
responsible for the performance of its obligations hereunder, and Seller, the
AgentsAdministrative Agent and the other Purchasers shall continue to deal
solely and directly with such Purchaser in connection with such Purchaser’s
rights and obligations under this Agreement.  Each Purchaser agrees that any
agreement between such Purchaser and any such Participant in respect of such
participating interest shall not restrict such Purchaser’s right to agree to any
amendment, supplement, waiver or modification to this Agreement, except for any
amendment, supplement, waiver or modification described in Section 14.l(b)(i).

 

48

--------------------------------------------------------------------------------


 

Section 12.3.  Federal Reserve.  Notwithstanding any other provision of this
Agreement to the contrary, any Purchaser may at any time pledge or grant a
security interest in all or any portion of its rights (including, without 
limitation, any Receivable and any rights to payment of Capital and Yield) under
this Agreement to secure obligations of such Purchaser to a Federal Reserve
Bank, without notice to or consent of the Seller, any other Purchaser or any
Agent; provided that no such pledge or grant of a security interest shall
release any Purchaser from any of its obligations hereunder, or substitute any
such pledgee or grantee for such Purchaser as a party hereto.

 

ARTICLE XIII
[RESERVED]

 

ARTICLE XIV
MISCELLANEOUS

 

Section 14.1.  Waivers and Amendments.

 

(a)                           No failure or delay on the part of any of the
AgentsAdministrative Agent or Purchasers in exercising any power, right or
remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
further exercise thereof or the exercise of any other power, right or remedy. 
The rights and remedies herein provided shall be cumulative and nonexclusive of
any rights or remedies provided by law.  Any waiver of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
given.

 

(b)                           No provision of this Agreement may be amended,
supplemented, modified or waived except in writing in accordance with the
provisions of this Section 14.1(b).  The Seller Parties and Administrative
Agent, at the direction of the Required Purchasers, may enter into written
modifications or waivers of any provisions of this Agreement, provided, however,
that no such modification or waiver shall: No provision of this Agreement may be
amended, supplemented, modified or waived except in writing signed by the Seller
Parties and the Investor Parties; provided, however, the Administrative Agent
and the Purchasers may enter into amendments to modify any of the terms or
provisions of Article XI or Article XII or any other provision of this Agreement
without the consent of the Seller Parties, provided that such amendment has no
negative impact upon either of the Seller Parties.  Any modification or waiver
made in accordance with this Section 14.1 shall apply to each of the Purchasers
equally and shall be binding upon the Seller Parties and the Investor Parties.¶

 

(1)           without the consent of each affected Purchaser, (A) extend the
Scheduled Termination Date or the date of any payment or deposit of Collections
by Seller or the Servicer, (B) reduce the rate or extend the time of payment of
Yield (or any component of Yield), (C) reduce any fee payable to the
Administrative Agent for the benefit of the Purchasers, (D) except pursuant to
Article XII hereof, change the amount of the Capital of any Purchaser, any
Purchaser’s Percentage or any Purchaser’s Commitment, (E) amend, modify or waive
any provision of the definition of Required Purchasers or this Section 14.1(b),
(F) consent to or permit the assignment or transfer by Seller of any of its
rights and obligations under this Agreement, (G) change the definition of
“Required Reserve” or any component thereof, or (H) amend or modify any defined
term (or any defined term

 

49

--------------------------------------------------------------------------------


 

used directly or indirectly in such defined term) used in clauses (A) through
(G) above in a manner that would circumvent the intention of the restrictions
set forth in such clauses; or¶

¶

(2)           without the written consent of the then Administrative Agent,
amend, modify or waive any provision of this Agreement if the effect thereof is
to affect the rights or duties of such Administrative Agent.¶

¶

Notwithstanding the foregoing, (A) the Administrative Agent and Seller, with the
consent of each Purchaser, may amend this Agreement on terms satisfactory to the
Administrative Agent and the Seller to add additional Persons as Purchasers
hereunder and (B) the Agents may enter into amendments to modify any of the
terms or provisions of Article XI or Article XII or any other provision of this
Agreement without the consent of the Seller Parties, provided that such
amendment has no negative impact upon either of the Seller Parties.  Any
modification or waiver made in accordance with this Section 14.1 shall apply to
each of the Purchasers equally and shall be binding upon the Seller Parties, the
Purchasers and the Agents.

 

Section 14.2.  Notices.  Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing,
and  electronic mail) and shall be given to the other parties hereto at their
respective addresses or telecopy numbers set forth on the signature pages hereof
or at such other address or telecopy number as such Person may hereafter specify
for the purpose of notice to each of the other parties hereto.  Each such notice
or other communication shall be effective (i) if given by telecopy, upon the
receipt thereof, (ii) if given by mail, five (5) Business Days after the time
such communication is deposited in the mail with first class postage prepaid or
(iii) if given by any other means, when received at the address specified in
this Section 14.2.  Seller hereby authorizes each of the AgentsAdministrative
Agent, the LC Issuer and the Purchasers to effect purchasesPurchases based on
telephonic notices made by any Person whom suchthe Administrative Agent or such
Purchaser in good faith believes to be acting on behalf of Seller.  Seller
agrees to deliver promptly to anythe Administrative Agent a written confirmation
of each telephonic notice signed by a Responsible Officer of Seller; provided,
however, the absence of such confirmation shall not affect the validity of such
notice.  If the written confirmation differs from the action taken by any of the
Agents orAdministrative Agent, the LC Issuer or the Purchasers, as the case may
be, the records of such Agent or such PurchaserPerson, as applicable, shall
govern absent manifest error.

 

Section 14.3.  Ratable Payments.  If any PurchaserInvestor Party, whether by
setoff or otherwise, has payment made to it with respect to any portion of the
Aggregate Unpaids owing to such PurchaserInvestor Party (other than payments
received pursuant to Section 10.2 or 10.3) in a greater proportion than that
received by any other PurchaserInvestor Party entitled to receive a ratable
share of such Aggregate Unpaids, such PurchaserInvestor Party agrees, promptly
upon demand, to purchase for cash without recourse or warranty a portion of such
Aggregate Unpaids held by the other PurchasersInvestor Parties so that after
such purchase each PurchaserInvestor Party will hold its ratable proportion of
such Aggregate Unpaids; provided that if all or any portion of such excess
amount is thereafter recovered from such PurchaserInvestor Party, such purchase
shall be rescinded and the purchase price restored to the extent of such
recovery, but without interest.

 

50

--------------------------------------------------------------------------------


 

Section 14.4.  Protection of Ownership Interests of the PurchasersInterests of
the Investor Parties. ¶.

 

(a)                           Seller agrees that from time to time, at its
expense, it will promptly execute and deliver all instruments and documents, and
take all actions, that may be necessary or desirable, or that any oftwo
Purchasers or the AgentsAdministrative Agent may request, to perfect, protect or
more fully evidence the Purchaser Interests,interests of the Investor Parties or
to enable the Agents or the Purchaserseach of the Investor Parties to exercise
and enforce theirits rights and remedies hereunder.  Without limiting the
generality of the foregoing, Seller hereby authorizes the Administrative Agent
to file a financing statement against Seller describing the collateral
thereunder as “all assets and the proceeds thereof” or words of the same general
effect.  At any time after the occurrence of an Amortization Event, the
Administrative Agent may, or the Administrative Agent mayand shall at the
direction of any two Purchasers, (i) notify or direct the Seller or the
ServicerParties to, notify the Obligors of Receivables, at Seller’s expense, of
the ownership or security interests of the PurchasersAdministrative Agent for
the benefit of the Investor Parties under this Agreement, and may
also(ii) direct that payments of all amounts due or that become due under any or
all Receivables be made directly to the Administrative Agent or its designee. ’s
Account or another account specified by it in writing.  Seller or the Servicer
(as applicable) shall, at any PurchaserInvestor Party’s request, withhold the
identity of such PurchaserInvestor Party in any such notification.

 

(b)                           If any Seller Party fails to perform any of its
obligations hereunder:  (i) any of the Agents or PurchasersInvestor Parties may
(but shall not be required to) perform, or cause performance of, such
obligations, and such Agent’s or such PurchaserInvestor Party’s costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.3, (ii) each Seller Party irrevocably authorizes the
Administrative Agent at any time and from time to time in the sole discretion of
the Administrative Agent, and appoints the Administrative Agent as its
attorney-in-fact, to act on behalf of such Seller Party (A) to execute on behalf
of Seller as debtor and to file financing statements necessary or desirable in
the Administrative Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Purchasers in the Receivables and
(B) to file a carbon, photographic or other reproduction of this Agreement or
any financing statement with respect to the Receivables as a financing statement
in such offices as the Administrative Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the interests of the Purchasers in the Receivables.  The appointment in the
preceding clause (ii) is coupled with an interest and is irrevocable.

 

Section 14.5.  Confidentiality.

 

(a)                           Each Seller Party and each PurchaserInvestor Party
shall maintain and shall cause each of its employees and officers to maintain
the confidentiality of the Fee Letters and the other confidential or proprietary
information with respect to any Agent and their respectiveeach of the Investor
Parties and its businesses obtained by it or them in connection with the
structuring, negotiating and execution of the transactions contemplated herein,
except that such Seller Party and such PurchaserInvestor Party and its officers
and employees may disclose such information to such Seller Party’s and such
PurchaserInvestor Party’s external accountants

 

51

--------------------------------------------------------------------------------


 

and attorneys and as required by any applicable law or order of any judicial or
administrative proceeding.

 

(b)                           Anything herein to the contrary notwithstanding,
each Seller Party hereby consents to the disclosure of any nonpublic information
with respect to it (i) to the Agents or the PurchasersInvestor Parties by each
other, (ii) by any of the Agents or the PurchasersInvestor Parties to any
prospective or actual assignee or participant of any of them, and (iii) to any
officers, directors, employees, outside accountants and attorneys of any of the
foregoing, provided each such Person is informed of the confidential nature of
such information.  In addition, the Purchasers and the AgentsInvestor Parties
may disclose any such nonpublic information pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).

 

(c)                           Notwithstanding any other express or implied
agreement to the contrary, the parties hereto agree that each of them and each
of their employees, representatives, and other agents may disclose to any and
all Persons, without limitation of any kind, the tax treatment and tax structure
of the transaction and all materials of any kind (including opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure, except where confidentiality is reasonably necessary to
comply with U.S. federal or state securities laws.  For purposes of this
paragraph, the terms “tax treatment” and “tax structure” have the meanings
specified in Treasury Regulation section 1.6011-4(c).

 

Section 14.6.  Patriot ActPATRIOT Act.  The Agents and the PurchasersInvestor
Parties hereby notify the Seller Parties that pursuant to the requirements of
the USA Patriot Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “Patriot Act”)PATRIOT Act, they are required to obtain, verify and
record information that identifies the Seller Parties, which information
includes their respective names and addresses and other information that will
allow them to identify the Seller Parties in accordance with the Patriot Act.

 

Section 14.7.  Limitation of Liability.  Except with respect to any claim
arising out of the willful misconduct or gross negligence of any of the Agents
or PurchasersInvestor Parties, no claim may be made by any Seller Party or any
other Person against any of the Agents or Purchasers or theirInvestor Parties or
its respective Affiliates, directors, officers, employees, attorneys or agents
for any special, indirect, consequential or punitive damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

 

Section 14.8.  CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK.

 

Section 14.9.  CONSENT TO JURISDICTION.  EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK, NEW YORK

 

52

--------------------------------------------------------------------------------


 

IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT, AND EACH SELLER
PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY AGENT OR ANY
PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST ANY
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF ANY AGENT OR ANY PURCHASER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW
YORK.

 

Section 14.10.      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

 

Section 14.11.      Integration; Binding Effect; Survival of Terms.

 

(a)                           This Agreement and each other Transaction Document
contain the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof superseding all prior oral or written understandings.

 

(b)                           This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns (including any trustee in bankruptcy).  This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms and shall remain in full force and effect until terminated in
accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by any Seller
Party pursuant to Article V, (ii) the indemnification and payment provisions of
Article X, and Sections 14.5 and 14.6 shall be continuing and shall survive any
termination of this Agreement.

 

Section 14.12.      Counterparts; Severability; Section References.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement.  Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render

 

53

--------------------------------------------------------------------------------


 

unenforceable such provision in any other jurisdiction.  Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”
or “Exhibit” shall mean articles and sections of, and schedules and exhibits to,
this Agreement.

 

Section 14.13.      Characterization.  It is the intention of the parties hereto
that each Purchase hereunder shall constitute and be treated as an absolute and
irrevocable sale, which Purchase shall provide the applicable Purchaser with the
full benefits of ownership of the applicable Purchaser Interest.  Except as
specifically provided in this Agreement, each sale of a Purchaser Interest
hereunder is made without recourse to Seller; provided, however, that (i) Seller
shall be liable to each of the Purchasers and the Agents for all
representations, warranties, covenants and indemnities made by Sellera secured
financing for all purposes.  No Purchase pursuant to the terms of this
Agreement, and (ii) such sale does not shall constitute and is not intended to
result in an assumption by any of the Purchasers or the AgentsInvestor Parties
or any assignee thereof of any obligation of Seller or any Originator or any
other Person arising in connection with the Receivables or any other obligations
of Seller or any Originator.

 

In addition to any ownership interest in the Receivables and Related Security
which the Administrative Agent may from time to time acquire pursuant hereto, to
secure the prompt and complete payment of the Aggregate Unpaids, Seller hereby
grants to the Administrative Agent for the ratable benefit of the
PurchasersInvestor Parties a valid and perfected security interest in all of
Seller’s right, title and interest, now existing or hereafter arising, in
(i) the Receivables, the Related Security and the Collections, (ii) the Letter
of Credit Collateral Account, the Facility Account and, the Servicer’s
Concentration Account and the other Collection Accounts, (iii) Seller’s rights
and remedies under the Receivable Sale Agreement, and (iv) all proceeds of any
thereof prior to all other liens on and security interests therein.  The Agents
and the Purchasers (collectively, the “Collateral”).  The Investor Parties shall
have, in addition to the rights and remedies that they may have under this
Agreement and the other Transaction Documents, all other rights and remedies
provided to a secured creditor under the UCC and other applicable law, which
rights and remedies shall be cumulative.

 

Section 14.14.      No Proceedings¶.  Each of the parties hereto (other than the
Administrative Agent) hereby agrees that it will not institute against the
Seller, or join any Person (other than the Administrative Agent) in instituting
against the Seller, any insolvency proceeding (namely, any proceeding of the
type referred to in Section 9.1(d)) so long as any Aggregate Unpaids shall be
outstanding or there shall not have elapsed two years plus one day since the
last day on which any such Aggregate Unpaids shall have been outstanding.  The
parties’ obligations under this Section 14.14 shall survive termination of this
Agreement.

 

[The remainder of this page is blank intentionally]¶

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

FERRELLGAS RECEIVABLES, LLC

 

 

 

By:

 

 

Name:

J. Ryan VanWinkleDoran Schwartz

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

Address:

One Liberty Plaza

 

 

Liberty, MO 64068

 

 

Attention: Cathy Brown

 

 

Phone:

(816) 407-2403

 

 

Fax:

(816) 792-6887

 

 

Email:

cathybrown@ferrellgas.com

 

 

 

FERRELLGAS, L.P.

 

 

 

BY: FERRELLGAS, INC., ITS GENERAL PARTNER

 

 

 

By:

 

 

Name:

J. Ryan VanWinkleDoran Schwartz

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

Address:

7500 College Blvd., Suite 1000

 

 

Overland Park, Kansas 66210

 

 

Attention: James R. VanWinkle Doran Schwartz

 

 

Phone:

(913) 661-1528

 

 

Fax:

(913) 661-1537

 

 

Email:

ryanvanwinkle@Ferrellgas.comdoranschwartz@Ferrellgas.com

 

 

55

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, N.A.,

 

Individually as Purchaser and as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Address:

Wells Fargo Bank, N.A.

 

 

6 Concourse Parkway, Suite 1450¶

 

 

1100 Abernathy Road¶

 

 

Suite 1600

 

 

Atlanta, GA 30328-5654

 

 

Attention:

Eero MakiPatrick E. McConnell

 

 

Telephone:

(404) 732-0821770) 508-1304

 

 

Fax:

(404) 732-0801866) 818-1933¶

 

 

 

 

 

Email:

rsgglobal@wachovia.comWFCFReceivablesSecuritizationAtlanta@wellsfargo.com;
Patrick.E.Mcconnell@wellsfargo.com

 

56

--------------------------------------------------------------------------------


 

¶

¶

PNC BANK, NATIONAL ASSOCIATION

 

¶

 

SUNTRUST BANK,¶

 

Individually as Purchaser and as a Co-Agent

 

 

 

By:

 

 

Name:

Michael Brown

 

Title:

Managing Director¶

 

¶

 

Address:

SunTrust Bank

 

 

303 Peachtree Street NE¶

 

 

24th ¶

 

 

¶

 

PNC Bank, National Association¶

 

300 Fifth Avenue¶

 

Floor, MC 3950¶

 

 

Atlanta, Georgia 30308¶

 

 

11¶

 

Pittsburgh, PA 15222¶

 

Attention:

ASG Funding¶

 

 

Telephone: (404) 658-4568¶

 

 

Facsimile: (404) 495-2171 Brian Stanley, Managing Director¶

 

 

PNC Asset Backed Finance¶

 

 

Office:

412.768.2001¶

 

 

Cell:

724.859.7151¶

 

 

Fax:

412.762.9184

 

E-mail:

Email: brian.stanley@pnc.com ¶

 

 

¶

 

¶

 

 

 

With a copy to:

 

¶

 

 

SunTrust Robinson Humphrey, Inc.

 

 

303 Peachtree Street NE

 

 

24th Floor, MC 3950

 

 

Atlanta, Georgia 30308¶

 

 

Attention: ASG Portfolio Management

 

 

Telephone: (404) 813-5006

 

 

Facsimile: (404) 813-0000

 

 

E-mail: TPFC.AssetManagement@SunTrust.com

 

 

57

--------------------------------------------------------------------------------


 

FIFTH THIRD BANK, individually as Purchaser and as a Co-Agent

 

By:

 

 

Name:

Andrew D. Jones

Title:

Vice PresidentDirector — Asset Securitization

 

Address:

Fifth Third Bank

 

Asset Securitization

 

38 Fountain Square Plaza

 

MD 109046

 

Cincinnati, OH 45263

 

Attention: Andrew D. Jones

 

Telephone: (513) 534-0836

 

Fax: (513) 534-0319

 

E-mail: Andrew.Jones@53.com

 

 

With a copy to:

 

 

 

Fifth Third Bank

 

Asset Securitization

 

222 S. Riverside Plaza

 

MD GRVR0A

 

Chicago, IL 60606

 

Attention: Kacee Huisinga

 

Telephone: (312) 704-6852

 

Fax: (312).704-4127

 

E-mail: E-mail: Email: patrick.berning@53.com; Richard.manning@53.com;
53.Securitization.Bancorp@53.com ; joy.rutan@53.com¶

 

58

--------------------------------------------------------------------------------


 

EXHIBIT I

 

DEFINITIONS

 

As used in this Agreement:

 

(a)                                 Capitalized terms used and not otherwise
defined herein shall have the meanings attributed thereto in the Receivable Sale
Agreement (hereinafter defined); and

 

(b)                                 The following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

 

“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the calendar month
thereafter.

 

“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.

 

“Administrative Agent’s Account” means account no. 2070482789126, account name:
Leverage Finance — NC, at Wachovia Bank, National Association, ABA
No. 053000219, Reference:  Ferrellgas Receivables, LLC, or any other account as
the Administrative Agent may indicate from time to time.37235547964500224 at
Wells Fargo Bank, N.A., account name: Ferrellgas Receivables, LLC, ABA
No. 121-000-248, or any other account as the Administrative Agent may indicate
from time to time.

 

“Administrative Agent’s Fee Letter” means the letter agreement dated as of
July 27, 2016May 11, 2018 between Seller and the Administrative Agent, as the
same may be amended, restated or otherwise modified and in effect from time to
time.

 

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

 

“Affected Entity” means (i) any Purchaser, or (ii) any bank holding company in
respect of such Purchaser.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person.  A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.¶

 

“Agents” has the meaning set forth in the preamble to this Agreement.

 

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Intereststhe Administrative Agent and the Purchasers
outstanding on such date.

 

59

--------------------------------------------------------------------------------


 

“Aggregate Commitment” means, on any date of determination, the aggregate of the
Purchasers’ several Commitments.

 

“Aggregate Reduction” has the meaning specified in Section 1.3(a).Credit
Exposure” means, on any date of determination with respect to the Administrative
Agent and all Purchasers, the sum of the Purchasers’ respective Credit
Exposures.¶

 

“Aggregate Face Amount Outstanding” means, on any date of determination, the
aggregate undrawn amount of Letters of Credit then outstanding.¶

 

“Aggregate Purchaser Interest” means, at any time, the aggregate of the
Purchaser Interests of each Investor Party¶

 

“Aggregate Reduction” has the meaning specified in Section 1.3.

 

“Aggregate Reserve Percentage” means, on any date of determination the sum of
(a) the Yield Reserve, (b) the Servicing Reserve and (c) the greater of (i) the
Dynamic Reserve Percentage and (ii) the Floor Reserve Percentage.

 

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
Capital, Total LC Obligations, accrued and unpaid fees under the Fee
LettersFees, LC Fees, Yield, Aggregate CapitalInterest, and Indemnified Amounts
and all other unpaid Recourse Obligations (whether due or accrued) at such time.

 

“Agreement” means this Receivables Purchase Agreement dated as of January 19,
2012 among the Seller, Ferrellgasthe Servicer, the Purchasers, the LC Issuer and
the AgentsAdministrative Agent, as it may be amended, restated or otherwise
modified and in effect from time to time.

 

“Alternate Base Rate” means, on any date of determination, a floating rate per
annum equal to the sum of (a) the greatest of (i) the Prime Rate, (ii) the sum
of the Federal Funds Effective Rate plus 0.50%, and (iii) 0%, plus (b) the
Applicable Margin.¶

 

“Amendment No. 4 Effective Date” means September 27, 2016.

 

“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Administrative Agent following the occurrence of any other
Amortization Event, and (iv) the date which is 5 Business Days after the
Administrative Agent’s receipt of written notice from Seller that it wishes to
terminate the facility evidenced by this Agreement.

 

“Amortization Event” has the meaning specified in Article IX.¶

 

“Anti-Terrorism Laws” means any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any

 

60

--------------------------------------------------------------------------------


 

regulation, order, or directive promulgated, issued or enforced pursuant to such
Laws, all as amended, supplemented or replaced from time to time.

 

“Applicable Margin” means:  For the period beginning on April 28, 2017, the
applicable percentage set forth below determined by reference to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Agents pursuant to Section 7.2(b): 2.0% per annum;
provided, however, that the Applicable Margin shall increase to 4.0% per annum
at any time during which an Amortization Event exists and is continuing.¶

 

¶

 

; provided, however, that each of the foregoing percentages shall increase by
200 basis points at any time during which an Amortization Event exists and is
continuing.  Any increase or decrease in the Applicable Margin resulting from a
change in the Consolidated Leverage Ratio pursuant to the above, shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 7.2(b); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Purchasers,
the maximum percentage set forth above shall apply, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the date on
which such Compliance Certificate is delivered.¶

 

If, as a result of any restatement of or other adjustment to the financial
statements of Ferrellgas or for any other reason, Ferrellgas or the Purchasers
determine that (i) the Consolidated Leverage Ratio as calculated by Ferrellgas
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, Seller shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Purchasers, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to Ferrellgas under the
Bankruptcy Code of the United States, automatically and without further action
by any Agent or any Purchaser), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period.  This paragraph shall not limit
the rights of any of the Agents or the Purchasers under Article IX.  Seller’s
obligations under this paragraph shall survive until the date that is 365 days
after the later to occur of (A) termination of the Aggregate Commitment and
(B) repayment of all Aggregate Unpaids.

 

“Assignee Purchaser” has the meaning set forth in Section 12.1(b).

 

“Assigning Purchaser” has the meaning set forth in Section 12.1(b).

 

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

 

“Base Dilution Reserve Percentage” means the product of (i) the average of the
monthly Dilution Ratios during the 12 most recent Measurement Periods and
(ii) the Dilution Horizon Ratio.

 

61

--------------------------------------------------------------------------------


 

“Blocked Account Agreement” means an agreement among an Originator or the
Seller, as applicable, the Administrative Agent and Wells Fargo Bank, N.A. (or
other applicable Collection Bank) with respect to the Servicer’s Concentration
Account, the Facility Account or such other Collection Account as the
Administrative Agent may specify, in form and substance reasonably satisfactory
to the parties thereto.

 

“Business Day” means any day on which banks are not authorized or required to
close in Charlotte, North CarolinaPittsburgh, Pennsylvania, Cincinnati, Ohio or
Atlanta, Georgia, and, if the applicable Business Day relates to any computation
or payment to be made with respect to LMIR, any day on which dealings in dollar
deposits are carried on in the London interbank market.

 

“Capital” of any Purchaser Interest means, at any time, (A) the Cash Purchase
Price of such Purchaser Interestpaid therefor, minus (B) the sum of the
aggregate amount of Collections and other payments received by the
Administrative Agent which in each case are applied to reduce such Capital in
accordance with the terms and conditions of this Agreement; provided that such
Capital shall be restored (in accordance with Section 2.53.4) in the amount of
any Collections or other payments so received and applied if at any time the
distribution of such Collections or payments are rescinded, returned or refunded
for any reason.

 

“Capital Lease Obligation” has the meaning set forth in the Credit Agreement.¶

 

“Cash Collateralize” means to pledge and deposit into the Letter of Credit
Collateral Account at Wells, for the benefit of the LC Issuer, as collateral for
the Total LC Obligations, immediately available funds pursuant to documentation
in form and substance satisfactory to the Administrative Agent and the LC
Issuer.  The term “Cash Collateral” shall have a correlative meaning.  In order
to be considered fully-Cash Collateralized, a Letter of Credit must be covered
by Cash Collateral in an amount equal to 105% of its maximum remaining face
amount outstanding.¶

 

“Cash Purchase Price” has the meaning specified in Section 1.2(a).

 

“Change of Control” means (a) a Change of Control under and as defined in the
Credit Agreement, or (b) Ferrellgas ceases to own 100% of the outstanding Equity
Interests of Seller.i) a “Change of Control” as defined in the Credit Agreement
exclusive of clause (e) and, except as it pertains to Ferrellgas, Blue Rhino or
Seller, clause (g) of such definition, or (ii) Ferrellgas ceases to own 100% of
the outstanding Equity Interests of Seller or Blue Rhino.

 

“Charged-Off Receivable” means a Receivable:  (i) as to which the Obligor
thereof has taken any action, or suffered any event to occur, of the type
described in Section 9.1(d) (as if references to Seller Party therein refer to
such Obligor); (ii) as to which the Obligor thereof, if a natural person, is
deceased, (iii) which, consistent with the Credit and Collection Policy, would
be written off Seller’s books as uncollectible, or (iv) which has been
identified by Seller as uncollectible.

 

“Charged-Off Trigger Ratio” means, as of any Cut-Off Date, the ratio (expressed
as a percentage) computed by dividing (x) the total amount of Receivables that
became Charged-Off Receivables during the Measurement Period ending on such
Cut-Off Date, by (y) the aggregate

 

62

--------------------------------------------------------------------------------


 

original Outstanding Balance of all Receivables originated during the six
preceding Measurement Periods.

 

“Co-Agent” has the meaning set forth in the preamble to this
Agreement.Collateral” has the meaning specified in Section 14.13.

 

“Collection Account” means each account designated as a “Secondary Collection
Account” on Schedule D hereto and each other concentration account, depositary
account, lock-box account or similar account (other than each of the
Originator’s Accounts) in which any Collections are collected or deposited.
concentration account, depositary account, lock-box account or similar account
(other than any Originator’s Account) in which any Collections are collected or
deposited, including, without limitation, each account designated on Schedule C
or Schedule D hereto.  For the avoidance of doubt, all Collection Accounts must
be listed on either Schedule C or Schedule D hereto.

 

“Collection Bank” means any bank at which a Collection Account is maintained.

 

“Collection Notice” means a notice in the form attached to a Blocked Account
Agreement from the Administrative Agent to the Collection Bank party thereto
terminating the Servicer’s or Seller’s authority to make withdrawals from each
Collection Account subject thereto.

 

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all cash proceeds of Related Security with respect to such
Receivable and all Deemed Collections (if any) with respect to such Receivable.

 

“Commingling Risk Reserve Percentage” means 7.50%, provided that if deemed
necessary or advisable in the reasonable judgment of (a) the Administrative
Agent or (b) Fifth Third and SunTrustPNC, acting jointly, in either case,
following (i) an adverse change in financial condition or circumstances of
SellerServicer and (ii) consultation with (which does not imply concurrence of)
SellerServicer, the Administrative Agent may (and shall if directed to do so by
Fifth Third and SunTrustPNC, acting jointly), increase this percentage to a
higher percentage not to exceed 12.5%.

 

“Commitment” means for each Purchaser, its commitment to purchase Purchaser
Interests from Seller in the aggregate amount set forth on Schedule A hereto, as
the same may be updated from time to time pursuant to Section 1.1(b) or pursuant
to the following proviso provided, however, that not more than once during the
term of this Agreement, so long as no Amortization Event or Potential
Amortization Event exists or would result therefrom, one or more of the
Purchasers (each, an “Increasing Purchaser”) may, at the request of Seller,
consent to an increase in its Commitment of not more than $50,000,000 in the
aggregate for all Purchasers, and each of the applicable Purchasers, in its sole
and absolute discretion, may consent to or decline to consent to its share, if
any, of the requested increase.  Any increase in an Increasing Purchaser’s
Commitment may be effectuated pursuant to an instrument signed by such
Increasing Purchaser and the Seller, and concurrently therewith Schedule A
hereto shall be deemed automatically updated to reflect the increased Commitment
of each Increasing Lender documented

 

63

--------------------------------------------------------------------------------


 

therein.(through the Administrative Agent) in the aggregate amount set forth on
Schedule A hereto, as the same may be updated from time to time pursuant to
Section 1.1(b).

 

“Commitment Availability” means, as to each Purchaser, at any time the positive
difference (if any) between (a) its Commitment at such time, minus (b) such
Purchaser’s Capital outstandingCredit Exposure at such time.

 

“Concentration Percentage” means, at any time in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the percentage determined according to the following table for
Obligors who have a non-credit-enhanced, senior unsecured short term debt rating
currently assigned to them by S&P or Moody’s (or in the absence thereof, the
equivalent non-credit enhanced long-term unsecured senior debt ratings):¶

 

¶

 

Level

 

S&P Short-
Term Rating 
(if no long-
term rating is 
available)

 

Moody’s 
Short-Term 
Rating (if no 
long-term 
rating is 
available)

 

S&P Rating 
Long-Term 
Rating

 

Moody’s 
Long-Term 
Rating

 

Concentration 
Percentage

1

 

A-1+

 

P-1

 

AA or better

 

Aa2 or better

 

10%

2

 

A-1

 

P-1

 

> A

 

> A2

 

8%

3

 

A-2

 

P-2

 

> BBB

 

> Baa2

 

6%

4

 

A-3

 

P-3

 

BBB-

 

Baa3

 

4%

5

 

Below A-3 or Not Rated by either S&P or Moody’s

 

Below P-3 or Not Rated by either S&P or Moody’s

 

Below BBB- or Not Rated by either S&P or Moody’s

 

Below Baa3 or Not Rated by either S&P or Moody’s

 

2.5%

 

; provided, however, that (i) if any Obligor has a split rating, the applicable
rating will be the lower of the two (if there is only one rating level
difference), and one rating above the lower rating (if there are two or more
rating levels difference), (ii) if any Obligor has only one rating available,
the next lower rating category will apply, (iii) if any Obligor is not rated by
either S&P or Moody’s,

 

64

--------------------------------------------------------------------------------


 

the Concentration Percentage shall be the percentage set forth in level 5 above
shall apply, (iv) if any Obligor’s payment obligation with respect to a
Receivable is guaranteed by such Obligor’s parent, the parent’s ratings will be
used but shall be subject to the other provisions of this definition, and
(v) upon Seller’s request from time to time, the Purchasers, in their sole
discretion, may agree to a higher percentage of Eligible Receivables for a
particular Obligor and its Affiliates (each such higher percentage, a “Special
Concentration Limit”), it being understood that any Special Concentration Limit
may be cancelled by the Requiredall Purchasers upon not less than thirty (30)
days’ written notice to the Seller and the Purchasers.¶

 

“Covered Entity” shall mean (a) each Originator, each Seller Party, each
Subsidiary of an Originator or a Seller Party, and (b) each Person that,
directly or indirectly, is in control of a Person described in clause
(a) above.  For purposes of this definition, control of a Person shall mean the
direct or indirect (x) ownership of, or power to vote, 25% or more of the issued
and outstanding equity interests having ordinary voting power for the election
of directors of such Person or other Persons performing similar functions for
such Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

 

“Credit Agreement” means that certain Credit Agreement, dated as of November 2,
2009, by and among Ferrellgas, the General Partner, each lender from time to
time party thereto and Bank of America, N.A. as administrative agent, as in
effect on the date of this Agreement and as amended by Amendment No. 1 to Credit
Agreement dated as of September 23, 2011, Amendment No. 2 to Credit Agreement
dated as of October 21, 2013, Amendment No. 3 dated as of June 6, 2014,
Amendment No. 4 dated as of May 29, 2015, Amendment No. 5 dated as of
September 23, 2016, and Amendment No. 6 dated as of April 28, 2017, and as
further amended, restated or otherwise modified from time to time with the
consent of the Agents under this Agreement in their capacities as such unless
otherwise expressly provided herein, regardless of whether the same remains in
effect.Financing Agreement, dated as of May 4, 2018, by and among Ferrellgas,
L.P., a Delaware limited partnership, Ferrellgas, Inc., a Delaware corporation,
and certain Subsidiaries of Ferrellgas, L.P. as guarantors, the lenders from
time to time party hereto, TPG Specialty Lending, Inc., a Delaware corporation,
as administrative agent for the Lenders, as collateral agent for the Lenders and
lead arranarranger, as in effect on May 14, 2018 and as thereafter amended,
restated or otherwise modified from time to time except as may be prohibited by
the Intercreditor Agreement, regardless of whether such Financing Agreement
remains in effectger.

 

“Credit and Collection Policy” means, as to an Originator, such  Originator’s
credit and collection policies and practices relating to Contracts and
Receivables existing on the date hereof and summarized in Exhibit IV to the
Receivable Sale Agreement, as modified from time to time in accordance with this
Agreement.¶

 

“Credit Event” means the making of any Investment or Reinvestment, or the
issuance or any Modification of a Letter of Credit pursuant to this Agreement.¶

 

“Credit Exposure” means, on any date of determination with respect to any
Purchaser, the sum of (i) such Purchaser’s Capital, plus (ii) its Percentage of
the LC Obligations.  In computing a Purchaser’s Credit Exposure in connection
with an Incremental Purchase, the

 

65

--------------------------------------------------------------------------------


 

proceeds of which will be used to refinance an LC Disbursement, the Seller need
not count both such Purchaser’s Percentage of the Reimbursement Obligations and
its Percentage of the Cash Purchase Price of such Purchaser Interest.  In
addition, in computing a Purchaser’s Credit Exposure in connection with any
Credit Event, the Seller need not count such Purchaser’s Percentage of the
amount of any LC Obligations that are fully Cash Collateralized.

 

“Cut-Off Date” means the last day of each Measurement Period.

 

“Days Sales Outstanding”  means, as of any day, an amount equal to the product
of (1) 91, multiplied by (2) the amount obtained by dividing (i) the aggregate
outstanding balance of Receivables as of the last day of the most recent
Measurement Period, by (ii) the aggregate amount of Receivables created during
the three (3) Measurement Periods ending on the last day of the current
Measurement Period.

 

“Deemed Collections” means Collections deemed to be received by the applicable
Originator in accordance with Section 1.3 of the Receivable Sale Agreement. 
Deemed Collections shall constitute Collections required to be remitted pursuant
to Sections 2.2 and 2.3Section 3.1 of this Agreement when and as they are deemed
to arise under the Receivable Sale Agreement.

 

“Default Ratio” means, for any Measurement Period, a ratio (expressed as a
percentage) equal to (a) the sum of (i) the aggregate Outstanding Balance of all
Receivables as to which any payment or part thereof remains unpaid for more than
90 but less than 121 days after the original due date for such payment and
(ii) the aggregate Outstanding Balance of all Receivables that were less than 90
days past due that became Charged-Off Receivables during such Measurement
Period, divided by (b) the aggregate Outstanding Balance of all Receivables
originated during the fourth preceding Measurement Period.

 

“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 6160 days from the original due date for
such payment.

 

“Delinquency Trigger Event” means, as of the last day of any Measurement Period,
the Delinquency Trigger Ratio for such Measurement Period exceeds (A) 11% for
each Measurement Period ending in April through and including October of any
year, or (B) 9.1% for each Measurement Period ending in November through and
including March of any year.

 

“Delinquency Trigger Ratio” means, as of any Cut-Off Date, the ratio (expressed
as a percentage) computed by dividing (i) the aggregate Outstanding Balance of
all Delinquent Receivables as of such Cut-Off Date, by (ii) the aggregate
Outstanding Balance of all Retail Receivables as of such Cut-Off Date.

 

“Delinquent Receivable” means a Retail Receivable as to which any payment, or
part thereof, remains unpaid for 31-60 days from the original due date for such
payment.

 

“Dilution Horizon Ratio” means, as of any date of determination, a fraction
(expressed as a percentage), the numerator of which equals the aggregate sales
generating Receivables originated during the most recently ended Measurement
Period (including, without limitation, all invoices, debit memos and Finance
Charges), and the denominator of which equals the Net Receivables Balance as of
the last day of the most recently ended Measurement Period, or,

 

66

--------------------------------------------------------------------------------


 

in each case, a longer period if it is determined during the most recently
completed field examination that the average lag between the issuance of credit
memoranda and the date of the related invoice is longer than 30 days.

 

“Dilution Ratio” means, for any Measurement Period, a percentage equal to
(i) the aggregate amount of Dilutions which occurred during such Measurement
Period divided by (ii) the aggregate sales generating Receivables originated
during the preceding Measurement Period.

 

“Dilution Reserve Percentage” means, as of any date of determination, a
percentage calculated in accordance with the following formula:

 

[(SF x ED) + [(DS - ED) x (DS/ED)]] x DHR

 

where:¶

 

¶

 

SF

=

2.25;

ED

=

The average of the monthly Dilution Ratios occurring during the 12 most recent
Measurement Periods;

DS

=

The highest three-month rolling average of the Dilution Ratios occurring during
the 12 most recent Measurement Periods; and

DHR

=

The Dilution Horizon Ratio at such time.

 

“Dilutions” means, at any time, the aggregate amount of any reduction or
cancellation of the outstanding principal balance of a Receivable due to (a) any
defective or rejected goods or services, any cash discount or any other
adjustment by any Originator or any Affiliate thereof (other than as a result of
any Collections), or as a result of any governmental or regulatory action,
(b) any setoff in respect of any claim by the Obligor thereof (whether such
claim arises out of the same or a related or an unrelated transaction), (c) any
warranty claim, rebate or refund, (d) any misstatement of the amount thereof, or
(e) any misrepresentation.

 

“Discount Rate” means, if available, LMIR (otherwise, the Alternate Base Rate).

 

“Dynamic Reserve Percentage” means on any date of determination, the sum of the
Loss Reserve Percentage and the Dilution Reserve Percentage.

 

“Eligible Receivable” means, at any time, a Receivable:

 

(i)                                     the Obligor of which (a) if a natural
person, is a resident of the United States or, if a corporation or other
business organization, is organized under the laws of the United States or any
political subdivision thereof and has its chief executive office in the United
States (each such Receivable, a “Domestic Receivable”), except that Receivables
which are not Domestic Receivables in an amount that does not exceed 2% of the
aggregate Outstanding Balance of total Receivables may be included as “Eligible
Receivables” without the need to perfect the Administrative Agent’s security
interest in such Receivables

 

67

--------------------------------------------------------------------------------


 

under the laws of any foreign jurisdiction; (b) is not an Affiliate of any of
the parties hereto; (c) is not a Sanctioned Person; and (cd) is not a
Governmental Authority against which claims may only be assigned in compliance
with the Federal Assignment of Claims Act or similar legislation (each such
Receivable, the Obligor of which is a Governmental Authority against which
claims may only be assigned in compliance with the Federal Assignment of Claims
Act or similar legislation, being a “Government Receivable”), except that a
portion of Government Receivables not to exceed 2% of the aggregate Outstanding
Balance of total Receivables may be included as “Eligible Receivables” without
the need to comply with the Federal Assignment of Claims Act or similar
legislation,

 

(ii)                                  the Obligor of which is not the Obligor on
Defaulted Receivables, the aggregate Outstanding Balance of which exceeds 50% of
such Obligor’s total Receivables,

 

(iii)                               which is not, on any date of determination,
a Defaulted Receivable, a Charged-Off Receivable, or, if a Delinquency Trigger
Event has occurred, a Delinquent Receivable,

 

(iv)                              which by its terms is due and payable within
30 days of the original billing date therefore and has not had its payment terms
extended, provided that Receivables due and payable between 31 and 90 days of
the original billing date in an aggregate amount not to exceed 15% of total
Receivables may be included in Eligible Receivables,

 

(v)                                 which is an “account” within the meaning of
Article 9 of the UCC of all applicable jurisdictions,

 

(vi)                              which is denominated and payable only in
United States dollars in the United States,

 

(vii)                          which arises under an invoice, which, together
with such Receivable, is in full force and effect and constitutes the legal,
valid and binding obligation of the related Obligor enforceable against such
Obligor in accordance with its terms subject to no offset, counterclaim or other
defense,

 

(viii)                        which arises under an invoice which (A) does not
require the Obligor under such invoice to consent to the transfer, sale or
assignment of the rights and duties of the applicable Originator or any of its
assignees under such invoice and (B) does not contain a confidentiality
provision that purports to restrict the ability of the Administrative Agent to
exercise its rights, on behalf of the Purchasers, under the Transaction
Documents, including, without limitation, its right to review such invoice,

 

(ix)                              which arises under an invoice that contains an
obligation to pay a specified sum of money, contingent only upon the sale of
propane, propane appliances or other related goods or the provision of services
by the applicable Originator,

 

(x)                                 which, together with the invoice related
thereto, does not contravene any law, rule or regulation applicable thereto
(including, without limitation, any law, rule and regulation relating to truth
in lending, fair credit billing, fair credit reporting, equal credit

 

68

--------------------------------------------------------------------------------


 

opportunity, fair debt collection practices and privacy) and with respect to
which no part of the invoice related thereto is in violation of any such law,
rule or regulation,

 

(xi)                              which satisfies all material requirements of
the applicable Credit and Collection Policy,

 

(xii)                           which was generated in the ordinary course of
the applicable Originator’s business,

 

(xiii)                        which arises solely from the sale of propane,
propane appliances or other related goods or the provision of services to the
related Obligor by the applicable Originator, and not by any other Person (in
whole or in part),

 

(xiv)                       as to which the Administrative Agent has not
notified Seller that the Administrative Agent has determined, in the exercise of
its commercially reasonable credit judgment, that such Receivable or class of
Receivables is not acceptable as an Eligible Receivable,

 

(xv)                          which is not subject to any right of rescission,
set-off, counterclaim, any other defense (including defenses arising out of
violations of usury laws) of the applicable Obligor against the applicable
Originator or any other Adverse Claim, and the Obligor thereon holds no right as
against such Originator to cause such Originator to repurchase the propane,
propane appliances or other related goods the sale of which shall have given
rise to such Receivable (except with respect to sale discounts effected pursuant
to the invoice, or defective goods returned in accordance with the terms of the
invoice),

 

(xvi)                       as to which the applicable Originator has satisfied
and fully performed all obligations on its part with respect to such Receivable
required to be fulfilled by it, and no further action is required to be
performed by any Person with respect thereto other than payment thereon by the
applicable Obligor,

 

(xvii)                    in which Seller’s ownership interest therein is free
and clear of any Adverse Claim other than a first priority perfected security
interest in favor of the Administrative Agent, and

 

(xviii)                 which is reported on PeopleSoft or Navision or such
other similar system that is reasonably acceptable to the Administrative Agent.

 

Notwithstanding the foregoing, Receivables associated with the “level-pay
program” shall be Eligible Receivables to the extent that the aggregate amount
of such Receivables does not exceed 20% of total Retail Receivables.  For the
avoidance of doubt, (a) Receivables associated with the “level-pay program”
shall be counted towards the percentage in the preceding sentence and shall be
Eligible Receivables only if the account balance of the Obligor participating in
the level-pay program is a debit, and (b) anything contained in the
representations, covenants or indemnities of this Agreement to the contrary
notwithstanding, in no event will the failure to perfect the Administrative
Agent’s security interest in Eligible Receivables permitted under clause (i)(a),
(i)(b) or (i)(c) of this

 

69

--------------------------------------------------------------------------------


 

definition under foreign law, the Federal Assignment of Claims Act or similar
legislation, as applicable, give rise to an Amortization Event or to Indemnified
Amounts.¶

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was, within the past six (6) years, sponsored,
maintained or contributed to by, or required to be contributed by, either Seller
Party or any of their respective ERISA Affiliates.¶

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.¶

 

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member,
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member,
and (c) solely for purposes of Section 302 of ERISA and Section 412 of the Code,
any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member.  Any former ERISA Affiliate of either of the
Seller Parties shall continue to be considered an ERISA Affiliate of such Seller
Party within the meaning of this definition with respect to the period such
entity was an ERISA Affiliate of such Seller Party and with respect to
liabilities arising after such period for which either Seller Party could be
liable under the Internal Revenue Code or ERISA.¶

 

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty day notice to the PBGC has
been waived by regulation), (b) the failure to meet the minimum funding standard
of Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan or a
determination that any Pension Plan is, or is expected to be, in “at risk”
status (as defined in Section 430 of the Internal Revenue Code or Section 303 of
ERISA) or  that any Multiemployer Plan is, or is expected to be, in “critical”
or “endangered” status under Section 432 of the Internal Revenue Code or
Section 305 of ERISA, (c) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA, (d) the
withdrawal by either Seller Party or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to either of the Seller Parties
or any of their respective Affiliates pursuant to Section 4063 or 4064 of ERISA,
(e) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition which might constitute grounds under
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan, (f) the imposition of liability on either of the Seller Parties or
any of their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA, (g) the
withdrawal of either of the Seller Parties or any of their

 

70

--------------------------------------------------------------------------------


 

respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefor, or the receipt by either of the Seller
Parties or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in  insolvency pursuant to Section 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA, or (h) the imposition of a Lien pursuant to ERISA with respect to any
Pension Plan.

 

“Facility Account” means the account in the name of the Seller at Wells Fargo
Bank in Dallas, Texas designated on Schedule D hereof as the “Facility Account”
or such other account designated in writing by the Seller or the Servicer and
the Administrative Agent as being the “Facility Account.”

 

“Facility Termination Date” means the earlier of (i) the Amortization Date and
(ii) the Scheduled Termination Date.

 

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 10:30
a.m. (Chicago time) for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

“Fee LetterLetters” means each of the Administrative Agent’s Fee Letter and the
Purchasers’ Fee Letter.¶

 

“Fees” means, collectively, any fees (other than LC Fees) payable pursuant to
the Purchasers’ Fee Letter or the Administrative Agent’s Fee Letter.

 

“Ferrellgas” has the meaning set forth in the preamble to this Agreement.

 

“Fifth Third” has the meaning set forth in the preamble to this Agreement.¶

 

“Final Payout Date” means the date on or after the Facility Termination Date on
which (i) the Purchase Limit and all Commitments have been reduced to zero ($0),
and (ii) all Aggregate Unpaids have been paid or Cash Collateralized in full.

 

“Floor Reserve Percentage” means the sum of the Concentration Percentage12.5%,
the Base Dilution Reserve Percentage and the Commingling Risk Reserve
Percentage. ¶

 

“Fronting Fee” has the meaning specified in the Administrative Agent’s Fee
Letter.

 

71

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“General Partner” means Ferrellgas, Inc., a Delaware corporation and the sole
general partner of Ferrellgas.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Guaranty Obligation” means, as to any Person, any direct or indirect liability
of that Person, whether or not contingent, with or without recourse, with
respect to any Indebtedness, lease, dividend, distribution, letter of credit or
other obligation (the “primary obligations”) of another Person (the “primary
obligor”), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the holder of any such primary obligation against loss in respect
thereof.  The amount of any Guaranty Obligation shall be deemed equal to the
stated or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof.¶

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (a) interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements and (b) other agreements or arrangements
designed to protect such Person against fluctuations in interest rates.

 

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business on ordinary terms); (c) all
non-contingent reimbursement or payment obligations with respect to Surety
Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such property); (f) all Capital

 

72

--------------------------------------------------------------------------------


 

Lease Obligations; (g) all Hedging Obligations; (h) all obligations in respect
of Accounts Receivable Securitizations (as defined in the Credit Agreement);
(i) all indebtedness referred to in clauses (a) through (h) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Adverse Claim upon or in property (including
accounts and contracts rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness; and (j) all
Guaranty Obligations in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (i) above; provided, however, that
“Indebtedness” shall not include Synthetic Lease Obligations.has the meaning
provided in the Credit Agreement.

 

“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate CapitalCredit Exposure hereunder.

 

“Independent Director” means a member of the Board of Directors of Seller who
(i) shall not have been at the time of such Person’s appointment or at any time
during the preceding five years, and shall not be as long as such Person is a
director of the Seller, (A) a director, officer, employee, partner, shareholder,
member, manager or Affiliate of any of the following Persons (collectively, the
“Independent Parties”):  the Servicer, the Originators, the General Partner or
any of their respective Subsidiaries or Affiliates (other than the Seller),
(B) a supplier to any of the Independent Parties or the Seller, (C) a Person
controlling or under common control with any partner, shareholder, member,
manager, Affiliate or supplier of any of the Independent Parties or the Seller,
or (D) a member of the immediate family of any director, officer, employee,
partner, shareholder, member, manager, Affiliate or supplier of any of the
Independent Parties or the Seller; (ii) has prior experience as an independent
director for a corporation or limited liability company whose charter documents
required the unanimous consent of all independent directors thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(iii) has at least three years of experience with one or more entities that
provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance transactions, instruments, agreements or securities.  Notwithstanding
the foregoing, the term “Independent Director” includes Benjamin Abedine, who is
the independent director of Seller as of the date of this Agreement.  ¶

 

“Intercreditor Agreement” means an agreement by and between the Administrative
Agent and TPG Specialty Lending, Inc., as administrative agent and collateral
agent under the Credit Agreement, and acknowledged by Ferrellgas and the Seller
with respect to certain matters concerning the facility evidenced by the
Transaction Documents.¶

 

“Interest” has the meaning specified in Section  2.3(b) of this Agreement.

 

“Interim Report” means a report in substantially the form of Exhibit VII hereto
(appropriately completed), furnished by the Servicer to the AgentsPurchasers
pursuant to Section 8.5(b).

 

“Interim Reporting Date” means (a) the third Business Day of each calendar week,
(b) the eighth Business Day of each calendar month beginning on or after May 1,
2012, (c) each

 

73

--------------------------------------------------------------------------------


 

Business Day following not less than three Business Days’ prior written notice
from the Administrative Agent that it desires daily reporting, and (d) each
other Business Day selected by the Servicer.each Business Day.¶

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Investment Base” has the meaning set forthspecified in Section 1.1(a).¶

 

“Investment Excess” means, on any Business Day, that (a) the Aggregate Credit
Exposure hereunder exceeds the lesser of (i) the Purchase Limit and (ii) the
Investment Base, or (b) the Purchaser Interest Coverage Percentage shall exceed
100%.¶

 

“Investor Parties” has the meaning specified in the preamble, and “Investor
Party” means any of them.¶

 

“Law(s)” shall mean any law(s) (including common law and equitable principles),
constitution, statute, treaty, regulation, rule, ordinance, opinion, issued
guidance, code, release, ruling, order, executive order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or any
settlement arrangement, by agreement, consent or otherwise, with any
Governmental Authority, foreign or domestic.¶

 

“LC Application” means an application, duly completed and signed by the Seller,
in substantially the form of Exhibit V hereto, as such form may be updated from
time to time by the LC Issuer.¶

 

“LC Disbursement” has the meaning specified in Section 2.3 of this Agreement.¶

 

“LC Fee” has the meaning specified in the Purchasers’ Fee Letter.¶

 

“LC Obligation” means, at any time, the sum, without duplication, of (a) the
Aggregate Face Amount Outstanding at such time plus (b) the aggregate unpaid
amount at such time of all Reimbursement Obligations.¶

 

“LC Sublimit” means $50,000,000.¶

 

“LCR Security” means any commercial paper or security (other than equity
securities issued to the MLP or any Originator that is a consolidated subsidiary
of the MLP under GAAP) within the meaning of Paragraph   .32(e)(viii) of the
final rules titled Liquidity Coverage Ratio: Liquidity Risk Measurement
Standards, 79 Fed. Reg. 197, 61440 et seq. (October 10, 2014).¶

 

“Letter of Credit” has the meaning specified in the Receivable Sale Agreement.¶

 

“Letter of Credit Collateral Account” means a segregated Cash Collateral account
at Wells in the Administrative Agent’s name that is under the exclusive control
of the Administrative Agent (for the benefit of the LC Issuer).¶

 

74

--------------------------------------------------------------------------------


 

“Letter of Credit Request” has the meaning specified in the Receivable Sale
Agreement.

 

“LMIR” means, for any day, the sum of (a) the greater of (i) the one-month
“Eurodollar Rate” for U.S. dollar deposits as reported on the Reuters Screen
LIBOR01 Page (or such other page as may replace Reuters Screen LIBOR01 Page),
and (ii) 0%, plus (b) the Applicable Margin.¶

 

“Lock-Box” means each locked postal box with respect to which a bank has been
granted exclusive access for the purpose of retrieving and processing payments
made on the Receivables.

 

“Loss Horizon Ratio” means, as of any date of determination, a fraction
(expressed as a percentage), the numerator of which equals the aggregate sales
generating Receivables originated during the immediately preceding three
Measurement Periods (including, without limitation, all invoices, debit memos
and Finance Charges), and the denominator of which equals the Net Receivables
Balance as of the last day of the most recently ended Measurement Period.

 

“Loss Reserve Percentage” means at any time a percentage calculated in
accordance with the following formula:

 

SF x LHR x LR

 

Where:¶

 

¶

 

SF

=

2.25;

LHR

=

The Loss Horizon Ratio; and

LR

=

The highest three-month rolling average of the Default Ratio occurring during
the 12 most recent Measurement Periods.

 

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, (ii) the
ability of any Seller Party to perform its obligations under this Agreement,
(iii) the legality, validity or enforceability of this Agreement or any other
Transaction Document, (iv) any Purchaser’s interest in the Receivables generally
or in any significant portion of the Receivables, the Related Security or the
Collections with respect thereto, or (v) the collectability of the Receivables
generally or of any material portion of the Receivables.business operations,
properties, assets, financial condition, or liabilities of the Servicer and its
Subsidiaries taken as a whole, (ii) the ability of any Seller Party to fully and
timely perform its obligations under any Transaction Document to which it is a
party, (iii) the legality, validity, binding effect, or enforceability against a
Seller Party of any Transaction Document to which it is a party, (iv) any
Investor Party’s interest in the Receivables generally or in any significant
portion of the Collateral, (v) the collectability of the Receivables generally
or of any material portion of the Receivables, or (vi) the rights, remedies and
benefits available to, or conferred upon, any Investor Party under any
Transaction Document.

 

75

--------------------------------------------------------------------------------


 

“Measurement Period” means a calendar month.

 

“Monthly Payment Date” means the fifth day of each calendar month or, if such
day is not a Business Day, the next succeeding Business Day.

 

“Monthly Report” means a report, in substantially the form of Exhibit VI hereto
(appropriately completed), furnished by the Servicer to the AgentsPurchasers
pursuant to Section 8.5(a).

 

“Monthly Reporting Date” has the meaning set forth in Section 8.5(a).¶

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time, reduced by the aggregate amount
(without double-counting) by which the Outstanding Balance of all Eligible
Receivables of any one Obligor exceeds the Concentration Percentage of the
Outstanding Balance of all Eligible Receivables.¶

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

“Originator” means each of Ferrellgas and Blue Rhino Global Sourcing, Inc. in
its capacity as seller under the Receivable Sale Agreement.

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“Participant” has the meaning set forth in Section 12.2.¶

 

“PATRIOT Act” has the meaning set forth in Section 5.1(aa).¶

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.¶

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Percentage” means, for each Purchaser on any date of determination, the ratio
(expressed as a percentage) of its Commitment to the Aggregate Commitments.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.¶

 

“PNC” has the meaning set forth in the preamble to this Agreement.

 

“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

 

76

--------------------------------------------------------------------------------


 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Wells or its parent (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.

 

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

 

“Purchase” means an Incremental Purchase or a Reinvestment.each purchase of a
Purchaser Interest hereunder, regardless of whether the Purchase Price therefor
is paid in cash or through the issuance of a Letter of Credit.

 

“Purchase Account” has the meaning set forth in Section 1.7.¶

 

“Purchase Date” means the Business Day on which a Credit Event occurs pursuant
to this Agreement.

 

“Purchase Limit” means, on any date of determination, an amount equal to the
Aggregate Commitment which shall not exceed $250,000,000 without the consent of
the Seller Parties and all Investor Parties.

 

“Purchase Notice” has the meaning set forth in Section 1.2.

 

“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (a) the amount requested by Seller in the applicable
Purchase Notice, (b) the unused portion of the Purchase Limit on the applicable
purchase date and (c) the excess, if any, of (i) the Net Receivables Balance
less the Required Reserves on the applicable purchase date over (ii) the
aggregate outstanding amount of Aggregate Capital determined as of the date of
the most recent Monthly Report or Interim Report, as applicable, taking into
account such proposed Incremental Purchase.for any Purchaser Interest, the sum
of the Cash Purchase Price therefor (if any) plus the maximum face amount of any
Letters of Credit issued or extended in consideration therefor.

 

“Purchaser” means any of Wells, Fifth Third or SunTrustPNC.

 

“Purchaser Interest” means, for any Investor Party at any time, for the
Administrative Agent or any Purchaser, an undivided percentage ownership
interest associated with a designated amount of Capital selected pursuant to the
terms and conditions hereofits Credit Exposure in (i) each Receivable arising
prior to the time of the most recent computation or recomputation of such
undivided interest, (ii) all Related Security with respect to each such
Receivable, and (iii) all Collections with respect to, and other proceeds of,
each such Receivable.  Such undivided percentage interest shall equal:

 

CE

IB

 

where:

 

CE

=

Such Investor Party’s Credit Exposure; and

 

77

--------------------------------------------------------------------------------


 

IB

=

Investment Base

 

provided, however, that from and after the Facility Termination Date, theeach
Purchaser’s Purchaser Interest shall equal 100%its Percentage.¶

 

“Purchaser Interest Coverage Percentage” means, at any time, the percentage
computed as:¶

 

Aggregate Credit Exposure + Required Reserve

Net Receivables Balance

¶

 

The Purchaser Interest Coverage Percentage shall be determined on May 11, 2018. 
Thereafter, until the Facility Termination Date, such Purchaser Interest
Coverage Percentage shall be automatically recomputed on each Business Day. 
From and after the Facility Termination Date, the Purchaser Interest Coverage
Percentage shall be deemed to be 100%.  The Purchaser Interest Coverage
Percentage shall become zero when the Final Payout Date has occurred, and the
Servicer shall have received all accrued and unpaid Servicing Fees owing to it.

 

“Purchasers’ Fee Letter” means the letter agreement dated as of the date
hereofMay 11, 2018 between Seller, the Administrative Agent and each other
Purchaser and the Investor Parties, as the same may be amended, restated or
otherwise modified and in effect from time to time.

 

“Receivable Sale Agreement” means that certain Amended and Restated Receivable
Sale Agreement, dated as of January 19, 2012, among the Originators and Seller,
as the same may be amended, restated or otherwise modified from time to time.

 

“Recourse Obligations” shall have the meaning set forth in Section 2.1.3.1.

 

“Reduction Notice” has the meaning set forth in Section 1.3.

 

“Regulatory Change” has the meaning set forth in Section 10.2(a).¶

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Seller then outstanding under Section 2.3 to reimburse the LC Issuer for
amounts paid by the LC Issuer in respect of any one or more LC Disbursements.

 

“Reinvestment” has the meaning set forth in Section 2.2.3.2.

 

“Related Security” means, in respect of the Receivables: (i) all Records,
(ii) all of Seller’s rights and remedies under the Receivable Sale Agreement,
and (iii) all proceeds of the Receivables and of the foregoing.

 

“Required Purchasers” means, (a) at any time there are Commitments outstanding
and at least two Purchasers party hereto, Purchasers with Commitments in excess
of 66-2/3% of the Aggregate Commitment but in no event less than two Purchasers,
(b) at any time there no Commitments outstanding and at least two Purchasers
party hereto, Purchasers with Capital in

 

78

--------------------------------------------------------------------------------


 

excess of 66-2/3% of the Aggregate Capital but in no event less than two
Purchasers, and (c) at any time there is only one Purchaser party hereto, such
Purchaser.Reportable Compliance Event” means that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

“Required Reserve” means, on any date of determination, the product of the
Aggregate Reserve Percentage times the Net Receivables Balance.

 

“Responsible Officer” means (a) with respect to Servicer, the chief executive
officer, the president, the chief financial officer, vice president accounting
and finance, manager of finance, the treasurer or assistant treasurer of the
General Partner or any other officer having substantially the same authority and
responsibility to act for the General Partner on behalf of Seller and (b) with
respect to Seller, the chief executive officer, the president, the chief
financial officer, vice president of finance, manager of finance, the treasurer
or assistant treasurer of Seller or any other officer having substantially the
same authority and responsibility to act on behalf of Seller.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in the Receivable Sale Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Seller now or hereafter outstanding, and (v) any payment of management
fees by Seller (except for reasonable management fees to an Originator or its
Affiliates in reimbursement of actual management services performed).

 

“Restricted Subsidiaries” has the meaning set forth in the Credit Agreement.

 

“Retail Receivable” means each account receivable owed to Ferrellgas (at the
time it arises, and before giving effect to any transfer or conveyance under the
Receivable Sale Agreement), arising in connection with the sale of propane or
provision of related services by Ferrellgas (other than sales made under the
trade name of Ferrell North America and tank exchange sales made under the trade
name of Blue Rhino), including, without limitation, the obligation to pay any
Finance Charges with respect thereto.  Accounts receivable arising from any one
transaction, including, without limitation, accounts receivable represented by a
single invoice, shall constitute a Receivable separate from a Receivable
consisting of the accounts arising from any other transaction; provided,
further, that any account receivable referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the Obligor or Ferrellgas
treats such obligation as a separate payment obligation.¶

 

79

--------------------------------------------------------------------------------


 

“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.¶

 

“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

“Scheduled Termination Date” means the earlier to occur of (a) the stated
maturity date under the Credit Agreement (or any replacement thereof and as the
same may be modified from time to time regardless of whether the Agents under
this Agreement consent to such modification), and (b) July 29, 2019.Purchasers
under this Agreement consent to such modification), and (b) May 11, 2021;
provided, however, that Seller may request, and the Investor Parties may, in
their sole discretion and subject to such additional due diligence, credit
approval and other conditions as they may deem necessary or appropriate agree to
extensions of the date set forth in the foregoing clause (b) but in no event
will such date be extended beyond the earlier to occur of (i) three (3) years
from the effective date of such extension and (ii) the maturity date of the
Credit Agreement.¶

 

“Securitization Termination Notice” means a written notice issued in accordance
with the Intercreditor Agreement by the Collateral Agent (as defined in the
Credit Agreement) at any time (i) that an Event of Default (as defined in the
Credit Agreement) has occurred and is continuing under Section 8.1(a) thereof
(but in the case of Section 8.1(a)(iv) thereof, (x) arising from the failure to
pay any interest on the Loans (as defined in the Credit Agreement) due under the
Credit Agreement or (y) arising from the failure to make payment on an amount
(other than principal or interest on any Loan) due under the Credit Agreement in
an amount in excess of $500,000), Section 8.1(f) of the Credit Agreement or
Section 8.1(g) of the Credit Agreement or (ii) the Purchase Limit under this
Agreement is greater than $250,000,000.

 

“Seller” has the meaning set forth in the preamble to this Agreement.

 

“Seller Parties” has the meaning set forth in the preamble to this Agreement.

 

“Servicer” means at any time the Person (which may be an Agenta Purchaser) then
authorized pursuant to Article VIII to service, administer and collect
Receivables.

 

““Servicer’s Concentration Account”” has the meaning set forth in the Receivable
Sale Agreement.¶

 

“Servicing Fee” means a fee payable to the Servicer as compensation for its
servicing activities during the Measurement Period, or portion thereof, then
most recently ended, at a rate per annum equal to 1% (or such higher percentage
as may be reported as the rate for the Servicing Fee in the immediately
preceding Measurement Period on any Monthly Report with the consent of the
Purchasers) multiplied by the average aggregate Outstanding Balance of all
Receivables during such period.  The Servicing Fee shall be computed for actual
days elapsed on the basis of a year consisting of 365 (or, when appropriate,
366) days.

 

80

--------------------------------------------------------------------------------


 

“Servicing Reserve”  means, for any Measurement Period, the product (expressed
as a percentage) of (1) 1% (or such higher percentage as may be reported as the
rate for the Servicing Fee in the immediately preceding Measurement Period on
any Monthly Report with the consent of the Purchasers), times (2) a fraction,
the numerator of which is the highest Days Sales Outstanding for the most recent
twelve (12) Measurement Periods and the denominator of which is 360.¶

 

“Solvent” means, with respect to Seller, that as of the date of determination,
both (a)(i) the sum of Seller’s debt (including contingent liabilities) does not
exceed the present fair saleable value of its present assets; (ii) Seller’s
capital is not unreasonably small in relation to its business as contemplated on
the Closing Date or with respect to any transaction contemplated or undertaken
after the Closing Date; and (iii) Seller has not incurred and does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due (whether at maturity or
otherwise); and (b) Seller is “solvent” within the meaning given that term and
similar terms under applicable laws relating to fraudulent transfers and
conveyances.  For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No.5).

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
means a Subsidiary of Seller.¶

 

“SunTrust” has the meaning set forth in the preamble to this Agreement.

 

“Surety Instruments” means all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

 

“Synthetic Lease” means each arrangement, however described, under which the
obligor accounts for its interest in the property covered thereby under GAAP as
lessee of a lease which is not a capital lease under GAAP and accounts for its
interest in the property covered thereby for Federal income tax purposes as the
owner.Total LC Obligations” means, on any date of determination, the sum of all
outstanding LC Obligations (whether actual or contingent), any accrued and
unpaid Interest, all unpaid LC Fees, and all other transactional fees and
expenses of the LC Issuer payable by the Seller pursuant to the LC Application
in connection with any Letter of Credit or Modification.¶

 

“Synthetic Lease Obligation” means, as to any Person with respect to any
Synthetic Lease at any time of determination, the amount of the liability of
such Person in respect of such

 

81

--------------------------------------------------------------------------------


 

Synthetic Lease that would (if such lease was required to be classified and
accounted for as a capital lease on a balance sheet of such Person in accordance
with GAAP) be required to be capitalized on the balance sheet of such Person at
such time.

 

“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivable Sale Agreement, the Fee Letters, the Subordinated Notes
(as defined in the Receivable Sale Agreement), each Blocked Account Agreement,
each LC Application, the Intercreditor Agreement, and all other instruments,
documents and agreements executed and delivered in connection herewith.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Unrestricted Subsidiary” means any Subsidiary which is not a Restricted
Subsidiary.

 

“Unused Fee” means, on each Monthly Payment Date, a fully-earned and
non-refundable fee payable by the Seller to the Administrative Agent, for the
ratable account of the Purchasers, equal to 0.35% per annum multiplied by the
average daily excess, if any, during the Accrual Period then most recently ended
of (i) the Aggregate Commitments over (ii) the Aggregate CapitalCredit Exposure
outstanding.  For the avoidance of doubt, in no event may any reduction in the
Aggregate Commitment become effective for purposes of computing the Unused Fee
if, after giving effect to such reduction, the Aggregate CapitalCredit Exposure
outstanding would exceed the Aggregate Commitments as so reduced.

 

“Yield” means for each Accrual Period (or portion thereof) relating to a
Purchaser Interest, an amount equal to the product of the applicable Discount
Rate for such Purchaser Interest multiplied by the Capital of such Purchaser
Interest for each day elapsed during such period, annualized on a 360-day basis
in the case of Yield computed on the basis of LMIR and on a 365- (or, when
appropriate, 366-) day basis in all other cases.

 

“Yield Reserve”  means, for any Measurement Period, the product (expressed as a
percentage) of (1) 1.5 times (2) the Alternate Base Rate as of the immediately
preceding Cut-Off Date times (3) a fraction the numerator of which is the
highest Days Sales Outstanding for the most recent twelve (12) Measurement
Periods and the denominator of which is 360.

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.

 

All terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9.

 

82

--------------------------------------------------------------------------------


 

EXHIBIT II-A

 

[FORM OF] PURCHASE NOTICE

 

[DATE]¶

 

¶

¶

 

To:                             Wells Fargo Bank, N.A., individually and as
Administrative Agent,¶

Fifth Third Bank and¶

PNC Bank, National Association¶

¶

 

Ladies and Gentlemen:

 

Reference is hereby made to the Receivables Purchase Agreement, dated as of
January 19, 2012, by and among Ferrellgas Receivables, LLC, a Delaware limited
liability company (“Seller”), Ferrellgas, L.P., a Delaware limited partnership,
as Servicer, the purchasers and agents from time to time party thereto, and
Wells Fargo Bank, N.A., as  Administrative Agent (the “Agreement”).  Capitalized
terms used herein shall have the meanings assigned to such terms in the
Agreement. from time to time party thereto, and Wells Fargo Bank, N.A., as 
Administrative Agent (the “Agreement”).  Capitalized terms used herein shall
have the meanings assigned to such terms in the Agreement.¶

 

You are hereby notified of the following Incremental Purchase:¶

 

Please credit the Purchase Price in immediately available funds to our Facility
Account and then wire-transfer the Purchase Price in immediately available funds
on the above-specified date of purchase to:¶

 

This letter constitutes a Purchase Notice pursuant to Section 1.2(a) of the
Receivables Purchase Agreement.  Seller requests that the Administrative Agent
(on behalf of the Purchasers) and, if applicable, the LC Issuer, purchase a
Purchaser Interest on              , 20  , for a total Purchase Price of
$                  , a Cash Purchase Price of $                       , and the
issuance of Letters of Credit with an aggregate face amount of
$                    .¶

 

Subsequent to this Purchase, the Aggregate Capital will be $                 ,
and the Aggregate Credit Exposure will be $                   .¶

 

In the event that the Administrative Agent elects not to fund such Purchase,
each of the Purchasers will wire its Percentage of the Cash Purchase Price
(i.e., $                   for Wells, $              for PNC and $       for
Fifth Third) to the Administrative Agent’s Account.¶

 

The Administrative Agent shall credit the aggregate Cash Purchase Price in
immediately available funds to the following account:¶

 

83

--------------------------------------------------------------------------------


 

[Account Name]

[Account No.]

[Bank Name & Address]

[ABA #]

Reference:

Telephone advice to: [Name] @ tel. no. (    )                 .

 

In connection with the Incremental Purchase to be made on the above listed “Date
of-specified Purchase” (the “Purchase Date”), the Date, Seller hereby certifies
that the following statements are true on the date hereof, and will be true on
the Purchase Date (before and after giving effect to the proposed Incremental
Purchase):¶

 

(i)            the representations and warranties of the Seller set forth in
Section 5.1 of the Agreement are true and correct in all material respects on
and as of the Purchase Date as though made on and as of such date;set forth in
Section 5.1 of the Agreement are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of the date of such Credit Event as though made
on and as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of such earlier date;¶

 

(ii)           no Securitization Termination Notice has been delivered pursuant
to the Intercreditor Agreement;

 

(iii)          (ii) no event has occurred and is continuing, or would result
from the proposed Incremental Purchase, that will constitute an Amortization
Event or a Potential Amortization Event;such Purchase, that will constitute an
Amortization Event, and no event has occurred and is continuing, or would result
from such Purchase, that would constitute a Potential Amortization Event;¶

 

(iv)          no Investment Excess exists or would result from such Credit
Event; and

 

(iii)          the Facility Termination Date has not occurred, the Aggregate
Capital does not exceed the Purchase Limit and the aggregate Purchaser Interests
do not exceed 100%; and¶(iv)   the amount of Aggregate Capital is $         
after giving effect to the Incremental Purchase to be made on the Purchase
Date.(iv) the Facility Termination Date has not occurred.¶

 

84

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

FERRELLGAS RECEIVABLES, LLC¶

 

 

 

 

By:

 

 

Name:

 

Title:

 

85

--------------------------------------------------------------------------------


 

EXHIBIT II-B

[FORM OF] REDUCTION NOTICE

 

[DATE]¶

 

To:                             Wells Fargo Bank, N.A., individually and as
Administrative Agent,¶

Fifth Third Bank and¶

PNC Bank, National Association

 

Ladies and Gentlemen:

 

Reference is hereby made to the Receivables Purchase Agreement, dated as of
January 19, 2012, by and among Ferrellgas Receivables, LLC, a Delaware limited
liability company (“Seller”), Ferrellgas, L.P., a Delaware limited partnership,
as Servicer, the purchasers and agentsPurchasers from time to time party
thereto, and Wells Fargo Bank, N.A., as  LC Issuer and Administrative Agent (the
“Agreement”).  Capitalized terms used herein shall have the meanings assigned to
such terms in the Agreement.  EachThe Administrative Agent and each of the
AgentsPurchasers is hereby notified of the following Aggregate Reduction:¶

 

¶

Aggregate Reduction:

 

$                    

Amount to be applied to reduce Aggregate Capital:

 

$

 

 

 

[Wells’ Percentage:

 

 

     %: $

Fifth Third’s Percentage:

 

     %: $

PNC’s Percentage:

 

     %: $

 

 

 

Amount to Cash Collateralize Total LC Obligations:

 

$                     ](1)

Aggregate Capital after giving effect to the Aggregate Reduction:

 

$                    

Aggregate Credit Exposure after giving effect to the Aggregate Reduction:

 

$                    

 

 

 

Reduction Date:

 

 

 

--------------------------------------------------------------------------------

(1) Bracketed information not required unless Wells does not have a sufficiently
large outstanding Capital to absorb the entire Aggregate Reduction.

 

86

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

FERRELLGAS RECEIVABLES, LLC

 

 

 

 

By:

 

 

Name:

 

Title:

 

87

--------------------------------------------------------------------------------


 

EXHIBIT III

 

PRINCIPAL PLACES OF BUSINESS AND CHIEF EXECUTIVE OFFICES OF THE
SELLER PARTIES; LOCATIONS OF RECORDS; FEDERAL EMPLOYER
IDENTIFICATION NUMBERS

 

Places of Business:

 

Seller:                                                               Principal
Place of Business and Chief Executive Office
One Liberty Plaza
Liberty, Missouri, 64068

 

Servicer:                                                 Principal Place of
Business and Chief Executive Office
7500 College Blvd., Suite 1000
Overland Park, Kansas 66210One Liberty Plaza
Liberty, Missouri, 64068

 

Locations of Records:

 

Seller:                                                               Seller’s
and Servicer’s addresses above  and the following:

 

Blue Rhino Global Sourcing, Inc.
470 W. Hanes Mill Road, Suite 200
Winston-Salem, NC  2710510 Hub Drive¶

 

Melville, NY  11747

 

Servicer:                                                 Seller’s and
Servicer’s addresses above

 

Federal Employer Identification Numbers:

 

Seller:                                                               43-1698481

 

Servicer:                                                 43-1698481

 

88

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

FORM OF COMPLIANCE CERTIFICATE

 

To:                             The AgentsWells Fargo Bank, N.A., individually
and as Administrative Agent

      Fifth Third Bank

      PNC Bank, National Association¶

 

This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement, dated as of January 19, 2012, as amended, by and among
Ferrellgas Receivables, LLC, a Delaware limited liability company (“Seller”),
Ferrellgas, L.P., a Delaware limited partnership, as Servicer (“Servicer”), the
purchasers and agents from time to time party thereto, and Wells Fargo Bank,
N.A., as LC Issuer and Administrative Agent (the “Agreement”).  Capitalized
terms used herein shall have the meanings assigned to such terms in the
Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.                                      I am the duly elected
                          of [Seller/Servicer].

 

2.                                      I have reviewed the terms of the
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of [Seller/Servicer and its
Subsidiaries] during the accounting period covered by the attached financial
statements.

 

3.                                      The examinations described in paragraph
2 did not disclose, and I have no knowledge of, the existence of any condition
or event which constitutes an Amortization Event or Potential Amortization
Event, as each such term is defined under the Agreement, at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth in paragraph 5 below.

 

4.                                      Schedule I attached hereto sets forth
financial data and computations evidencing the compliance with certain covenants
of the Agreement, all of which data and computations are true, complete and
correct.

 

5.                                      Described below are the exceptions, if
any, to paragraph 3 by listing, in detail, the nature of the condition or event,
the period during which it has existed and the action which [Seller/Servicer]
has taken, is taking, or proposes to take with respect to each such condition or
event:

 

THE FOREGOING CERTIFICATIONS, TOGETHER WITH THE COMPUTATIONS SET FORTH IN
SCHEDULE I HERETO AND THE FINANCIAL STATEMENTS DELIVERED WITH THIS CERTIFICATE
IN SUPPORT HEREOF, ARE MADE AND DELIVERED THIS       DAY OF             ,     .

 

BY:

 

 

NAME:

 

TITLE:¶

 

 

89

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

A.                                    Schedule of Compliance as of [Date] with
Sections 9.1[(f) and (k)]5 (2)/[(m)-(o)]6(3) of the Agreement.  Unless otherwise
defined herein, the terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.

 

This schedule relates to the month ended:

 

--------------------------------------------------------------------------------

(2) For Seller

(3) For Servicer

 

90

--------------------------------------------------------------------------------


 

EXHIBIT V¶

 

FORM OF LC APPLICATION

 

[Intentionally Deleted]See attached]

 

91

--------------------------------------------------------------------------------


 

EXHIBIT VI

 

FORM OF MONTHLY REPORT¶

 

¶

[See attached]

 

92

--------------------------------------------------------------------------------


 

EXHIBIT VII

 

FORM OF INTERIM REPORT

 

[See attached]

 

93

--------------------------------------------------------------------------------


 

SCHEDULE A

 

COMMITMENTS
[as of July 26, 2016]May 11, 2018]¶

 

¶

 

¶

 

 

 

$

 

$

 

$

 

$

 

FERRELLGAS SEASONAL COMMITMENTS

 

Total

 

Wells Fargo

 

5/3rd

 

PNC

 

January

 

250,000,000

 

100,000,000

 

65,000,000

 

85,000,000

 

February

 

250,000,000

 

100,000,000

 

65,000,000

 

85,000,000

 

March

 

250,000,000

 

100,000,000

 

65,000,000

 

85,000,000

 

April

 

200,000,000

 

80,000,000

 

52,000,000

 

68,000,000

 

May

 

200,000,000

 

80,000,000

 

52,000,000

 

68,000,000

 

June

 

150,000,000

 

60,000,000

 

39,000,000

 

51,000,000

 

July

 

150,000,000

 

60,000,000

 

39,000,000

 

51,000,000

 

August

 

150,000,000

 

60,000,000

 

39,000,000

 

51,000,000

 

September

 

150,000,000

 

60,000,000

 

39,000,000

 

51,000,000

 

October

 

150,000,000

 

60,000,000

 

39,000,000

 

51,000,000

 

November

 

200,000,000

 

80,000,000

 

52,000,000

 

68,000,000

 

December

 

250,000,000

 

100,000,000

 

65,000,000

 

85,000,000

 

Percentages:

 

100

%

40

%

26

%

34

%

 

94

--------------------------------------------------------------------------------


 

SCHEDULE B

 

DOCUMENTS TO BE DELIVERED TO THE ADMINISTRATIVE AGENT ON OR

 

PRIOR TO THE INITIAL PURCHASE

 

1.                                      Payout Agreement among Wells Fargo Bank,
N.A., Fifth Third Bank, BNP Paribas, the Seller and the Servicer.[Reserved]

 

2.                                      Executed copies of the Receivable Sale
Agreement, duly executed by the parties thereto, and all closing documents and
opinions required thereunder.

 

3.                                      Executed copies of this Agreement, duly
executed by the parties thereto.

 

4.                                      Copy of the Resolutions of the Board of
Directors of Seller certified by its Assistant Secretary authorizing Seller’s
execution, delivery and performance of this Agreement and the other documents to
be delivered by it hereunder.

 

5.                                      Copy of the Resolutions of the Board of
Directors of the General Partner of the Servicer certified by its Assistant
Secretary authorizing the Servicer’s execution, delivery and performance of this
Agreement and the other documents to be delivered by it hereunder.

 

6.                                      Organization Documents of each of the
Seller Parties certified by the Secretary of State of Delaware on or within
thirty (30) days prior to the initial Incremental Purchase.

 

7.                                      Good Standing Certificates issued by the
Secretaries of State of:

 

a.                                      With respect to the Seller, Delaware and
Missouri

 

b.                                      With respect to the Servicer, Delaware
and Kansas

 

8.                                      A certificate of the Assistant Secretary
of Seller certifying the names and signatures of the officers authorized on its
behalf to execute this Agreement and any other documents to be delivered by it
hereunder.

 

9.                                      A certificate of the Assistant Secretary
of the General Partner certifying the names and signatures of the officers
authorized on its behalf to execute on behalf of the Servicer this Agreement and
any other documents to be delivered by it hereunder.

 

10.                               Evidence that UCC financing statements, have
been or, contemporaneously with closing, will be filed in all jurisdictions as
may be necessary or, in the opinion of the Administrative Agent, desirable,
under the UCC of all appropriate jurisdictions or any comparable law in order to
perfect the ownership interests contemplated by this Agreement.

 

11.                               Opinions of counsel to the Originators and the
Seller which addresses such matters as the Administrative Agent may reasonably
request.

 

13.                               The Administrative Agent’s Fee Letter.

 

95

--------------------------------------------------------------------------------


 

14.                               The Purchasers’ Fee Letter.

 

15.                               An Interim Report for the day/week prior to
the date of this Agreement.

 

16.                              
                                                In connection with the Payout
Agreement referenced above, UCC-3 terminations and the termination for existing
blocked account control agreements for the facility for the Facility Account and
the Servicer’s Concentration Account. ¶17. Blocked Account Agreements for the
bank accounts listed on Schedule D.

 

96

--------------------------------------------------------------------------------


 

SCHEDULE C

 

LIST OF ACCOUNTS WITH BALANCES THAT CAN BE CONCENTRATED ON A
WEEKLY BASIS IF DAILY BALANCES ARE UNDER $2,500

 

Date:  September 23, 2016May 14, 2018¶

¶

¶¶

¶

97

--------------------------------------------------------------------------------


 

SCHEDULE D

LIST OF ACCOUNTS FOR BLOCKED ACCOUNT AGREEMENTS¶

 

[as of July 26, 2016][as of May 14, 2018]¶

 

¶

 

98

--------------------------------------------------------------------------------


 

Exhibit B

 

Closing Documents

 

Each of the following to be in form and substance reasonably satisfactory to the
Investor Parties:

 

DOCUMENT

 

SIGNATORIES

1.              Assignment Agreement by and among SunTrust, as assignor, PNC, as
assignee, and the Administrative Agent and Seller.

 

SunTrust

PNC

Admin. Agent

SPE

2.              Funds Flow Statement

 

Servicer

SPE

3.              Redlined Amended and Restated Receivable Sale Agreement, dated
as of January 19, 2012 as amended from time to time, the “RSA”) , by and among
Ferrellgas and Blue Rhino, as “Originators” and the SPE, as “Buyer”

 

n/a

4.              Amendment No. 1 to RSA (to which will be attached a redlined
version of #2 above)

 

Originators

SPE

5.              Redline of Receivables Purchase Agreement dated as of
January 19, 2012 as amended from time to time, the “RPA”)

 

n/a

6.              Amendment No. 7 to RPA

 

SPE

Servicer

Wells Fargo( individually, as LC Issuer and as Administrative Agent)

Fifth Third

PNC

7.              Administrative Agent’s Fee Letter

 

Administrative Agent

SPE

8.              Purchasers’ Fee Letter

 

Purchasers

LC Issuer

SPE

9.              Existing DACAs

 

Already Executed

10.       [Second] Amended and Restated Subordinated Notes

 

SPE

11.       UCC, tax and judgment lien searches against Originators and SPE

 

n/a

12.       UCC1’s filed against each Originator

 

n/a

13.       “All Assets” DE UCC1 filed against the SPE

 

n/a

14.       “Corporate”/Enforceability/UCC Opinion

 

Bracewell

15.       True Sale/Non-Consolidation Opinion

 

Bracewell

 

99

--------------------------------------------------------------------------------


 

DOCUMENT

 

SIGNATORIES

16.       Secretary’s Certificate for SPE attaching:

·                  Resolutions

·                  Certificate of Formation

·                  LLC Agreement

·                  Good Standing Certificate

·                  Incumbency w/ specimen signatures

 

SPE

17.       Secretary’s Certificate for Ferrellgas attaching:

·                  Resolutions

·                  Certificate of Formation

·                  Partnership Agreement

·                  Good Standing Certificate

·                  Incumbency w/ specimen signatures

 

Ferrellgas

18.       Secretary’s Certificate for Blue Rhino attaching:

·                  Resolutions

·                  Certificate of Incorporation

·                  By-laws

·                  Good Standing Certificate

·                  Incumbency w/ specimen signatures

 

Blue Rhino

19.       Intercreditor Agreement

 

Wells Fargo

TPG Specialty Lending Inc.

20.       Post-Closing notices to DACA Banks regarding change in Wells Fargo
notice address requesting receipt acknowledgment

 

Wells Fargo

21.       Lien searches reflecting TPG’s filings

 

n/a

 

100

--------------------------------------------------------------------------------


 

Exhibit C

 

Funds Flow

 

101

--------------------------------------------------------------------------------